TABLE OF CONTENTS

Exhibit 10.1

Execution Version

CUSIP: 929159AZ4

CUSIP: 929159BA8 (DDTL)

364-DAY CREDIT AGREEMENT

dated as of April 10, 2020,

among

VULCAN MATERIALS COMPANY,

as the Borrower,

THE GUARANTORS FROM TIME TO TIME PARTY HERETO,

THE LENDERS FROM TIME TO TIME PARTY HERETO,

TRUIST BANK,

as the Administrative Agent,

with

SUNTRUST ROBINSON HUMPHREY, INC.,

as Left Lead Arranger and Bookrunner,

and

REGIONS CAPITAL MARKETS, A DIVISION OF REGIONS BANK,

as Joint Lead Arranger and Bookrunner



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

 

          Page  

ARTICLE 1     DEFINITIONS, ACCOUNTING PRINCIPLES AND OTHER INTERPRETIVE MATTERS

     1  

Section 1.1

  

Definitions

     1  

Section 1.2

  

Uniform Commercial Code

     22  

Section 1.3

  

Accounting Principles

     22  

Section 1.4

  

Other Interpretive Matters

     23  

Section 1.5

  

Divisions

     24  

ARTICLE 2     THE LOANS

     24  

Section 2.1

  

Loans

     24  

Section 2.2

  

[Reserved]

     24  

Section 2.3

  

Manner of Borrowing and Disbursement of Loans

     24  

Section 2.4

  

Interest

     26  

Section 2.5

  

Fees

     27  

Section 2.6

  

Prepayment/Cancellation of Commitments

     28  

Section 2.7

  

Repayment

     28  

Section 2.8

  

Notes; Loan Accounts

     28  

Section 2.9

  

Manner of Payment

     29  

Section 2.10

  

Reimbursement

     33  

Section 2.11

  

Pro Rata Treatment

     33  

Section 2.12

  

Application of Payments

     34  

Section 2.13

  

All Obligations to Constitute One Obligation

     35  

Section 2.14

  

Maximum Rate of Interest

     35  

Section 2.15

  

Defaulting Lenders

     35  

ARTICLE 3     GUARANTY

     37  

Section 3.1

  

Guaranty

     37  

Section 3.2

  

Special Provisions Applicable to New Guarantors

     40  

ARTICLE 4     CONDITIONS PRECEDENT

     40  

Section 4.1

  

Conditions Precedent to Initial Loan

     40  

Section 4.2

  

Conditions Precedent to Each Loan

     42  

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

 (continued)

 

          Page  

ARTICLE 5     REPRESENTATIONS AND WARRANTIES

     43  

Section 5.1

  

General Representations and Warranties

     43  

Section 5.2

  

Survival of Representations and Warranties, etc

     47  

ARTICLE 6     INFORMATION AND GENERAL COVENANTS

     47  

Section 6.1

  

Quarterly Financial Statements and Information

     47  

Section 6.2

  

Annual Financial Statements and Information

     47  

Section 6.3

  

Compliance Certificates

     48  

Section 6.4

  

Additional Reports

     48  

Section 6.5

  

Preservation of Existence and Similar Matters

     49  

Section 6.6

  

Compliance with Applicable Law

     49  

Section 6.7

  

Maintenance of Properties

     49  

Section 6.8

  

Accounting Methods and Financial Records

     49  

Section 6.9

  

Insurance

     49  

Section 6.10

  

Guarantors

     49  

Section 6.11

  

Payment of Taxes and Claims

     50  

Section 6.12

  

Visits and Inspections

     50  

Section 6.13

  

Further Assurances

     50  

Section 6.14

  

Indemnity; Limitation on Damages

     51  

Section 6.15

  

Environmental Matters

     51  

Section 6.16

  

Anti-Corruption Laws; Sanctions

     52  

ARTICLE 7     NEGATIVE COVENANTS

     52  

Section 7.1

  

Liens

     52  

Section 7.2

  

Investments

     52  

Section 7.3

  

Affiliate Transactions

     53  

Section 7.4

  

Mergers and Consolidations; Sale of Substantially all Assets; Conduct of
Business; Acquisitions

     53  

Section 7.5

  

Amendment and Waiver

     54  

Section 7.6

  

Restrictive Agreements

     54  

Section 7.7

  

Use of Proceeds

     54  

Section 7.8

  

Accounting Changes

     54  

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

 (continued)

 

          Page  

Section 7.9

  

Government Regulation

     54  

Section 7.10

  

Financial Covenants

     54  

ARTICLE 8     DEFAULT

     55  

Section 8.1

  

Events of Default

     55  

Section 8.2

  

Remedies

     56  

ARTICLE 9     THE ADMINISTRATIVE AGENT

     57  

Section 9.1

  

Appointment of the Administrative Agent

     57  

Section 9.2

  

Nature of Duties of the Administrative Agent

     57  

Section 9.3

  

Lack of Reliance on the Administrative Agent

     58  

Section 9.4

  

Certain Rights of the Administrative Agent

     58  

Section 9.5

  

Reliance by the Administrative Agent

     58  

Section 9.6

  

The Administrative Agent in its Individual Capacity

     58  

Section 9.7

  

Successor Administrative Agent

     58  

Section 9.8

  

Withholding Tax

     59  

Section 9.9

  

The Administrative Agent May File Proofs of Claim

     59  

Section 9.10

  

Indemnification

     60  

Section 9.11

  

Authorization to Execute Other Loan Documents

     60  

Section 9.12

  

Guaranty Matters

     60  

Section 9.13

  

[Reserved]

     61  

Section 9.14

  

Right to Enforce Guarantee

     61  

ARTICLE 10     MISCELLANEOUS

     61  

Section 10.1

  

Notices

     61  

Section 10.2

  

Expenses

     63  

Section 10.3

  

Waivers

     63  

Section 10.4

  

Set-Off

     64  

Section 10.5

  

Assignment

     64  

Section 10.6

  

Counterparts

     67  

Section 10.7

  

Under Seal; Governing Law

     67  

Section 10.8

  

Severability

     67  

Section 10.9

  

Headings

     67  

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

 (continued)

 

          Page  

Section 10.10

  

Source of Funds

     67  

Section 10.11

  

Entire Agreement

     67  

Section 10.12

  

Amendments and Waivers

     67  

Section 10.13

  

Other Relationships

     69  

Section 10.14

  

Pronouns

     69  

Section 10.15

  

Disclosure

     69  

Section 10.16

  

Replacement of Lender

     69  

Section 10.17

  

Confidentiality; Material Non-Public Information

     69  

Section 10.18

  

Revival and Reinstatement of Obligations

     70  

Section 10.19

  

Contribution Obligations

     71  

Section 10.20

  

No Advisory or Fiduciary Responsibility

     71  

Section 10.21

  

[Reserved]

     72  

Section 10.22

  

Patriot Act

     72  

Section 10.23

  

Acknowledgement and Consent to Bail-In of Affected Financial Institutions

     72  

ARTICLE 11     INABILITY TO DETERMINE INTEREST RATES; YIELD PROTECTION

     72  

Section 11.1

  

Inability to Determine Interest Rates

     72  

Section 11.2

  

Illegality

     74  

Section 11.3

  

Increased Costs

     74  

Section 11.4

  

Effect On Other Loans

     75  

Section 11.5

  

Capital Adequacy

     75  

ARTICLE 12     JURISDICTION, VENUE AND WAIVER OF JURY TRIAL

     75  

Section 12.1

  

Jurisdiction and Service of Process

     75  

Section 12.2

  

Consent to Venue

     76  

Section 12.3

  

Waiver of Jury Trial

     76  

Section 12.4

  

Flood Provisions

     76  

Section 12.5

  

Certain ERISA Matters

     77  

Section 12.6

  

Acknowledgement Regarding Any Supported QFCs

     78  

Section 12.7

  

Electronic Signatures

     79  

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

 (continued)

 

 

EXHIBITS

 

Exhibit A

     -     

Form of Administrative Questionnaire

Exhibit B

     -     

Form of Assignment and Acceptance

Exhibit C

     -     

Form of Compliance Certificate

Exhibit D

     -     

Form of Notice of Conversion/Continuation

Exhibit E

     -     

Form of Request for Loan

Exhibit F

     -     

[Reserved]

Exhibit G

     -     

[Reserved]

Exhibit H

     -     

Form of Loan Note

Exhibit I

     -     

Form of Joinder Supplement

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

 (continued)

 

 

SCHEDULES

 

Annex I    Pricing Grid Schedule 1.1(a)    Commitment Percentages Schedule
1.1(b)    Permitted Liens Schedule 5.1(c)-1    Subsidiaries Schedule 5.1(c)-2   
Guarantors Schedule 5.1(l)    ERISA Schedule 5.1(t)    Environmental Matters
Schedule 7.2    Permitted Investments

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

364-DAY CREDIT AGREEMENT

THIS 364-DAY CREDIT AGREEMENT (this “Agreement”) dated as of April 10, 2020, is
by and among VULCAN MATERIALS COMPANY, a New Jersey corporation (the
“Borrower”), the Persons party hereto from time to time as Guarantors, the
financial institutions party hereto from time to time as Lenders, and TRUIST
BANK, as the Administrative Agent, with SUNTRUST ROBINSON HUMPHREY, INC., as
Left Lead Arranger and Bookrunner, and REGIONS CAPITAL MARKETS, A DIVISION OF
REGIONS BANK, as Joint Lead Arranger and Bookrunner.

W I T N E S S E T H:

WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders make available to it the Commitments, Loans, and other financial
accommodations set forth herein on the terms and conditions set forth herein;
and

WHEREAS, the Administrative Agent and the Lenders are willing to make the
requested Commitments, Loans and other financial accommodations available to the
Borrower upon the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

ARTICLE 1

DEFINITIONS, ACCOUNTING PRINCIPLES AND

OTHER INTERPRETIVE MATTERS

Section 1.1    Definitions. For the purposes of this Agreement:

“2007 Indenture” shall mean that certain Senior Debt Indenture dated as of
December 11, 2007, by and among the Borrower and Wilmington Trust Company, a
corporation duly organized and existing under the laws of the State of Delaware,
as initial trustee (succeeded by Regions Bank, an Alabama banking corporation),
supplemented by that certain First Supplemental Indenture, dated as of
December 11, 2007, that certain Second Supplemental Indenture, dated as of
June 20, 2008, that certain Third Supplemental Indenture dated as of February 3,
2009, that certain Fourth Supplemental Indenture dated as of June 14, 2011, and
that certain Fifth Supplemental Indenture dated as of March 30, 2015.

“Account Debtor” shall mean any Person who is obligated to make payments in
respect of an Account.

“Accounts” shall mean all “accounts,” as such term is defined in the UCC, of
each Credit Party whether now existing or hereafter created or arising.

“Acquisition Consideration” shall mean the total consideration paid or payable
(including, without limitation, any earn-out obligations and all Indebtedness
assumed) with respect to an Acquisition.

“Acquisition” shall mean (whether by purchase, exchange, merger or any other
method) any acquisition of (a) any other Person, which Person shall then become
consolidated with the Borrower or any Subsidiary of the Borrower, (b) all or
substantially all of the assets of any other Person, or (c) assets that
constitute a division or operating unit of any Person.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Administrative Agent” shall mean Truist Bank, acting as administrative agent
for the Lender Group, and any successor Administrative Agent appointed pursuant
to Section 9.7.

“Administrative Agent Indemnified Person” shall have the meaning specified in
Section 9.10.

“Administrative Agent’s Office” shall mean the office of the Administrative
Agent located at 303 Peachtree Street, 23rd Floor, Atlanta, Georgia 30308,
Attention: Portfolio Manager, or such other office as may be designated by the
Administrative Agent pursuant to the provisions of Section 10.1.

“Administrative Questionnaire” shall mean a questionnaire substantially in the
form of Exhibit A.

“Affected Financial Institution” shall mean (a) any EEA Financial Institution or
(b) any UK Financial Institution.

“Affiliate” shall mean, with respect to any Person, any other Person that,
directly or indirectly, is in control of, is controlled by, or is under common
control with such Person, or that is a director, officer, manager or partner of
such Person. For purposes of this definition, “control”, when used with respect
to any Person, includes, without limitation, the direct or indirect beneficial
ownership of ten percent (10%) or more of the outstanding Equity Interests of
such Person or the power to direct or cause the direction of the management and
policies of such Person whether by contract or otherwise.

“Agreement” shall mean this 364-Day Credit Agreement, together with all Exhibits
and Schedules hereto in each case, as amended, restated, supplemented, or
otherwise modified from time to time.

“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to any Credit Party or any Subsidiary of a Credit Party
from time to time concerning or relating to bribery or corruption.

“Applicable Law” shall mean, in respect of any Person, all provisions of
constitutions, statutes, rules, regulations, and orders of Governmental
Authorities applicable, whether by law or by virtue of contract, to such Person,
and all orders and decrees of all courts and arbitrators in proceedings or
actions to which the Person in question is a party or by which it is bound.

“Applicable Margin” shall mean, with respect to Base Rate Loans, Eurodollar
Loans and the Ticking Fee, the percentages designated in the “Pricing Grid”
attached hereto as Annex I, based on the Borrower’s Ratings.

The Applicable Margin shall be based on the higher of the two highest Ratings so
long as such two Ratings are within one level of each other; if such two Ratings
differ by more than one level, the Applicable Margin shall be based on the
Rating that is one level lower than the highest Rating. If only one Rating
Agency is providing a Rating, the Applicable Margin shall be determined by such
Rating. Each change in the Applicable Margin resulting from a change in any
Rating shall be effective as of the second Business Day following the date on
which it is first announced by the applicable Rating Agency.

If (i) all of the Rating Agencies shall cease to be in the business of rating
corporate debt obligations or (ii) the Administrative Agent or the Borrower
reasonably requests due to a material change in the rating system of a Rating
Agency that is then providing a Rating, the Borrower, the Administrative Agent
and the Lenders shall negotiate in good faith to amend this definition and,
pending the effectiveness of any such amendment, the Applicable Margin shall be
determined by reference to the Rating(s) most recently in effect prior to such
cessation or change.

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity that administers or
manages a Lender.

“Assignment and Acceptance” shall mean an Assignment and Acceptance entered into
by a Lender and an Eligible Assignee, and accepted by the Administrative Agent,
in substantially the form of Exhibit B, or any other form approved by the
Administrative Agent.

“Authorized Signatory” shall mean, with respect to any Credit Party, such senior
personnel of such Credit Party as may be duly authorized and designated in
writing to the Administrative Agent by such Credit Party to execute documents,
agreements, and instruments on behalf of such Credit Party.

“Available Commitment” shall mean, as of any date, the amount by which (a) the
Commitment exceeds (b) all Loans.

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable Resolution Authority in respect of any liability of an
Affected Financial Institution.

“Bail-In Legislation” shall mean, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule, and (b) with respect to the United Kingdom, Part I of the United
Kingdom Banking Act 2009 (as amended from time to time) and any other law,
regulation or rule applicable in the United Kingdom relating to the resolution
of unsound or failing banks, investment firms or other financial institutions or
their affiliates (other than through liquidation, administration or other
insolvency proceedings).

“Bankruptcy Code” shall mean the United States Bankruptcy Code (11 U.S.C. § 101
et seq.), as now or hereafter amended, and any successor statute.

“Base Rate” shall mean the highest rate, determined on a daily basis (any
changes in such rates to be effective as of the date of such changes) of (a) the
Administrative Agent’s per annum “prime lending rate”, (b) the Federal Funds
Rate plus one-half of one percent (0.50%) per annum and (c) the Eurodollar Rate
for a Eurodollar Loan Period of one (1) month (or if such day is not a Business
Day, the immediately preceding Business Day) plus one percent (1.00%) per annum;
provided that if the Eurodollar Rate is unavailable and Base Rate determined in
accordance with the foregoing would otherwise be less than zero percent (0.00%),
such rate shall be deemed to be zero percent (0.00%) for purposes of this
Agreement. The Administrative Agent’s “prime lending rate” is a reference rate
and does not necessarily represent the lowest or best rate actually charged to
any customer. The Administrative Agent may make loans at rates of interest at,
above, or below the Administrative Agent’s “prime lending rate”. Each change in
the Administrative Agent’s “prime lending rate” shall be effective from and
including the date such change is publicly announced as being effective.

“Base Rate Loan” shall mean a Loan that bears interest determined by reference
to the Base Rate.

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Borrower giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to the Screen
Rate for U.S. dollar-denominated syndicated credit facilities and (b) the
Benchmark Replacement Adjustment; provided that, if the Benchmark Replacement as
so determined would be less than zero, the Benchmark Replacement will be deemed
to be zero for the purposes of this Agreement.

 

3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Benchmark Replacement Adjustment” means, with respect to any replacement of the
Screen Rate with an Unadjusted Benchmark Replacement for each applicable
Eurodollar Loan Period, the spread adjustment, or method for calculating or
determining such spread adjustment, (which may be a positive or negative value
or zero) that has been selected by the Administrative Agent and the Borrower
giving due consideration to (i) any selection or recommendation of a spread
adjustment, or method for calculating or determining such spread adjustment, for
the replacement of the Screen Rate with the applicable Unadjusted Benchmark
Replacement by the Relevant Governmental Body or (ii) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
the Screen Rate with the applicable Unadjusted Benchmark Replacement for U.S.
dollar-denominated syndicated credit facilities at such time.

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Eurodollar Loan
Period,” timing and frequency of determining rates and making payments of
interest and other administrative matters) that the Administrative Agent decides
may be appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the Screen Rate:

 

  (1)

in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
the Screen Rate permanently or indefinitely ceases to provide the Screen Rate;
or

 

  (2)

in the case of clause (3) of the definition of “Benchmark Transition Event,” the
date of the public statement or publication of information referenced therein.

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the Screen Rate:

 

  (1)

a public statement or publication of information by or on behalf of the
administrator of the Screen Rate announcing that such administrator has ceased
or will cease to provide the Screen Rate, permanently or indefinitely, provided
that, at the time of such statement or publication, there is no successor
administrator that will continue to provide the Screen Rate;

 

  (2)

a public statement or publication of information by the regulatory supervisor
for the administrator of the Screen Rate, the U.S. Federal Reserve System, an
insolvency official with jurisdiction over the administrator for the Screen
Rate, a resolution authority with jurisdiction over the administrator for the
Screen Rate, or a court or an entity with similar insolvency or resolution
authority over the administrator for the

 

4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  Screen Rate, which states that the administrator of the Screen Rate has ceased
or will cease to provide the Screen Rate permanently or indefinitely, provided
that, at the time of such statement or publication, there is no successor
administrator that will continue to provide the Screen Rate; or

 

  (3)

a public statement or publication of information by the regulatory supervisor
for the administrator of the Screen Rate announcing that the Screen Rate is no
longer representative.

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the Screen Rate
and solely to the extent that the Screen Rate has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the Screen Rate for all purposes hereunder in accordance with
Section 11.1(b)-(e) and (y) ending at the time that a Benchmark Replacement has
replaced the Screen Rate for all purposes hereunder pursuant to
Section 11.1(b)-(e).

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

“Borrower” shall have the meaning specified in the preamble.

“Business Day” shall mean any day excluding Saturday, Sunday and any day which
is a legal holiday under the laws of the State of North Carolina or the State of
New York or is a day on which banking institutions located in such state are
closed; provided, however, that when used with reference to a Eurodollar Loan
(including the making, continuing, prepaying or repaying of any Eurodollar
Loan), the term “Business Day” shall also exclude any day in which banks are not
open for dealings in deposits of Dollars on the London interbank market.

“Cash Collateralize” shall mean, in respect of any obligations, to provide and
pledge (as a first priority perfected security interest) cash collateral for
such obligations in Dollars, with the Administrative Agent pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent (and “Cash Collateralization” has a corresponding meaning).

“Cash Equivalents” shall mean short-term investments made in conformity with the
Borrower’s investment policies delivered to the Administrative Agent on or prior
to the Multi-Year Credit Agreement Closing Date, with such changes thereto as
the board of directors of the Borrower (or any designee to whom such approval
right may have been delegated by such board of directors) may approve from time
to time.

 

5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“CFC” shall mean (a) each Person that is a “controlled foreign corporation” for
purposes of the Code, (b) each subsidiary of any such controlled foreign
corporation and (c) any Foreign Subsidiary which is an entity disregarded as
separate from its owner under Treasury Regulation 301.7701-3.

“Change in Control” shall mean the occurrence of one or more of the following
events: (a) any “person” or “group” (within the meaning of Sections 13(d) and
14(d) of the SEA), becomes the beneficial owner (as defined in Rule 13d-3 under
the SEA), directly or indirectly, of 30%, or more, of the Equity Interests of
the Borrower having the right to vote for the election of members of the board
of directors of the Borrower; (b) as of any date a majority of the board of
directors of the Borrower consists (other than vacant seats) of individuals who
were not either (i) directors of the Borrower as of the Multi-Year Credit
Agreement Closing Date, (ii) selected, nominated or approved to become directors
by the board of directors of the Borrower of which a majority consisted of
individuals described in clause (i), or (iii) selected or nominated to become
directors by the board of directors of the Borrower of which a majority
consisted of individuals described in clause (i) and individuals described in
clause (ii), or (c) any “change of control” occurs under any document evidencing
any Indebtedness of any Credit Party with an outstanding principal amount in
excess of $100,000,000, other than any “change of control” resulting from any
“dead hand proxy put” provision.

“Change in Law” shall mean the occurrence, after the Closing Date or, in the
case of a Participant, after the date on which it acquires its participation, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary, to the
extent not prohibited by Applicable Law, (x) the Dodd-Frank Wall Street Reform
and Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law,”
regardless of the date enacted, adopted or issued.

“Closing Date” shall mean April 10, 2020.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Commitment” shall mean, as of any date of determination, the several
obligations of the Lenders to make advances to the Borrower, in accordance with
their respective Commitment Percentages. As of the Closing Date, the Commitment
is $750,000,000.

“Commitment Percentage” shall mean, with respect to each Lender, the percentage
equivalent of the ratio which such Lender’s portion of the Commitment bears to
the Commitment (as each may be adjusted from time to time as provided herein);
provided, that if the Commitment has terminated or expired, the Commitment
Percentages shall be determined based upon the Commitment most recently in
effect, giving effect to any assignments. As of the Closing Date, the Commitment
Percentage of each Lender is as set forth (together with Dollar amount thereof)
on Schedule 1.1(a).

“Commitment Termination Date” shall mean October 7, 2020.

“Compliance Certificate” shall mean a certificate executed by the chief
financial officer or treasurer of the Borrower as required by Section 6.3
substantially in the form of Exhibit C.

 

6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Consolidated Net Tangible Assets” shall mean, with respect to the Borrower and
its Subsidiaries on a consolidated basis as of the last day of the most recent
fiscal quarter for which financial statements have been delivered pursuant to
Section 6.1 or 6.2, (a) the book value of all assets minus (b) (i) the book
value of all goodwill, trade names, trademarks, patents, unamortized debt
discount and expense and other like intangibles and (ii) all current
liabilities.

“Credit Parties” shall mean, collectively, the Borrower and the Guarantors; and
“Credit Party” shall mean any one of the Credit Parties.

“Default” shall mean an event, condition or default which, with the giving of
notice, the passage of time or both would become an Event of Default.

“Default Rate” shall mean a simple per annum interest rate equal to, with
respect to all outstanding Obligations, the sum of (a) the applicable Interest
Rate Basis, if any, with respect to the applicable Obligation, plus (b) the
Applicable Margin for such Interest Rate Basis, plus (c) two percent (2.00%);
provided, however, that (i) as to any Eurodollar Loan outstanding on the date
that the Default Rate becomes applicable, the Default Rate shall be based on the
then applicable Eurodollar Basis until the end of the current Eurodollar Loan
Period and thereafter the Default Rate shall be based on the Base Rate as in
effect from time to time, and (ii) as to any Base Rate Loan outstanding on the
date that the Default Rate becomes applicable, the Default Rate shall be based
on the Base Rate as in effect from time to time.

“Defaulting Lender” shall mean, subject to Section 2.15, any Lender that (a) has
failed to (i) fund all or any portion of the Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two (2) Business Days of
the date when due, (b) has notified the Borrower or the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, at any time after the
Closing Date, (i) become the subject of a proceeding under the Bankruptcy Code
or any other bankruptcy law, (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity or (iii) become the
subject of a Bail-In Action; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
governmental entity so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such governmental entity) to reject, repudiate,
disavow or disaffirm any contracts or agreements made with such Lender. Any
determination by the Administrative Agent and the Borrower that a Lender is a
Defaulting Lender under clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.15) upon delivery by the Administrative
Agent of written notice of such determination to the Borrower and each Lender.

 

7



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Disqualified Equity Interests” shall mean, with respect to any Person, any
Equity Interest that by its terms (or by the terms of any other Equity Interest
into which it is convertible or exchangeable) or otherwise (a) matures (other
than as a result of a voluntary redemption or repurchase by the issuer of such
Equity Interest) or is subject to mandatory redemption or repurchase (other than
solely for Equity Interests that are not Disqualified Equity Interests) pursuant
to a sinking fund obligation or otherwise, including at the option of the holder
thereof (except as a result of a change of control or asset sale so long as any
rights of the holder thereof upon the occurrence of a change of control or asset
sale event shall be subject to the prior payment in full of the Obligations
(other than any Obligations which expressly survive termination) and termination
of the Commitments); or (b) is convertible into or exchangeable or exercisable
for Indebtedness or any Disqualified Equity Interest at the option of the holder
thereof, in each case specified in (a) or (b) above on or prior to the date that
is one hundred twenty (120) days after the Maturity Date; or (c) provides for
mandatory payments of dividends to be made in cash.

“Dollars” or “$” shall mean the lawful currency of the United States of America.

“Domestic Subsidiary” shall mean any direct or indirect Subsidiary of any Credit
Party that is organized and existing under the laws of the US or any state or
commonwealth thereof or under the laws of the District of Columbia.

“Early Opt-in Election” means the occurrence of:

 

  (1)

(i) a determination by the Administrative Agent or (ii) a notification by the
Required Lenders to the Administrative Agent (with a copy to the Borrower) that
the Required Lenders have determined that U.S. dollar-denominated syndicated
credit facilities being executed at such time, or that include language similar
to that contained in Section 11.1(b)-(e) are being executed or amended, as
applicable, to incorporate or adopt a new benchmark interest rate to replace the
Screen Rate, and

 

  (2)

(i) the election by the Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Borrower and the Lenders or by the Required Lenders of written
notice of such election to the Administrative Agent.

“EBITDA” shall mean, as determined for any period on a consolidated basis for
the Borrower and its Subsidiaries, an amount equal to the sum of (a) net income
plus (b) to the extent deducted in determining net income, and without
duplication, the sum of (i) any non-recurring losses/charges (including, without
limitation, those related to the modification or extinguishment of debt), (ii)
Interest Expense and non-cash interest expense, (iii) income tax expense (but
not benefit), and (iv) depreciation, depletion, accretion and amortization
expense minus (c) to the extent added in determining net income, (i) any
non-recurring gains and (ii) income tax benefit.

Notwithstanding the foregoing, (a) EBITDA shall exclude any equity interest in
the losses or unremitted earnings of any person that is not a Subsidiary, and
(b) the maximum amount of non-recurring cash losses and/or charges that may be
added to EBITDA shall not exceed ten percent (10%) of EBITDA (determined without
giving effect to the addition of any non-recurring cash losses/charges in the
calculation thereof).

 

8



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent;

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” shall mean (a) a Lender; (b) an Affiliate of a Lender;
(c) an Approved Fund; or (d) any other Person approved by (i) the Administrative
Agent and (ii) unless an Event of Default exists, the Borrower, such approvals
not to be unreasonably withheld or delayed; provided, however, that if the
consent of the Borrower is required hereunder (including a consent to an
assignment which does not meet the minimum assignment thresholds specified in
Section 10.5(b)), the Borrower shall be deemed to have given its consent five
(5) Business Days after the date notice thereof has been delivered by the
assigning Lender (through the Administrative Agent) unless such consent is
expressly refused by the Borrower prior to such fifth Business Day; provided,
further, that in no event shall an “Eligible Assignee” include (A) any of the
Credit Parties, any of their Subsidiaries or any of their Affiliates, (B) any
Defaulting Lender, or (C) a natural Person (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural Person).

“Environmental Laws” shall mean, collectively, any and all applicable Federal,
state, local or municipal laws, rules, orders, regulations, statutes,
ordinances, codes, decrees or requirements of any Governmental Authority
regulating, relating to or imposing liability or standards of conduct or
requirements concerning environmental protection matters, including without
limitation, Hazardous Materials and their effects on human health, as now or may
at any time during the term of this Agreement be in effect, including, without
limitation, the Clean Air Act, 42 U.S.C. Section 7401 et seq.; the Clean Water
Act, 33 U.S.C. Section 1251 et seq. and the Water Quality Act of 1987; the
Federal Insecticide, Fungicide, and Rodenticide Act, 7 U.S.C. Section 136 et
seq.; the Marine Protection, Research and Sanctuaries Act, 33 U.S.C.
Section 1401 et seq.; the National Environmental Policy Act, 42 U.S.C.
Section 4321 et seq.; the Noise Control Act, 42 U.S.C. Section 4901 et seq.;
those portions of the Occupational Safety and Health Act, 29 U.S.C. Section 651
et seq. concerning Hazardous Materials exposure; the Resource Conservation and
Recovery Act, 42 U.S.C. Section 6901 et seq., as amended by the Hazardous and
Solid Waste Amendments of 1984; the Safe Drinking Water Act, 42 U.S.C.
Section 300f et seq.; the Comprehensive Environmental Response, Compensation and
Liability Act, 42 U.S.C. Section 9601 et seq., as amended by the Superfund
Amendments and Reauthorization Act, the Emergency Planning and Community Right
to Know Act (“CERCLA”), the Hazardous Materials Transportation Act, 49 U.S.C.
Section 5101 et seq., and Radon Gas and Indoor Air Quality Research Act; the
Toxic Substances Control Act, 15 U.S.C. Section 2601 et seq.; the Atomic Energy
Act, 42 U.S.C. Section 2011 et seq., and the Nuclear Waste Policy Act of 1982,
42 U.S.C. Section 10101 et seq.

“Environmental or Mining Permit” shall mean any permit, license, approval,
consent or other authorization by or from a Governmental Authority required for
surface or subsurface mining, quarrying, dredging, drilling and similar or
related operations and activities, or reclamation or otherwise required under
Environmental Laws or Mining Laws.

 

9



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Equity Interests” shall mean, as applied to any Person, any capital stock,
membership interests, partnership interests or other equity interests of such
Person, regardless of class or designation, and all warrants, options, purchase
rights, conversion or exchange rights, voting rights, calls or claims of any
character (including, without limitation, “put” rights) with respect thereto.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as in
effect on the Closing Date and as such Act may be amended thereafter from time
to time.

“ERISA Affiliate” shall mean, with respect to any Credit Party, any trade or
business (whether or not incorporated) that together with such Credit Party, are
treated as a single employer under Section 414 of the Code.

“ERISA Event” shall mean, with respect to any Credit Party or any ERISA
Affiliate, (i) the imposition of a Lien by the PBGC under Section 4068 of ERISA
against any Credit Party or any ERISA Affiliate; (ii) the failure of any Credit
Party or any ERISA Affiliate to pay when due any amount which it shall have
become liable to pay to the PBGC, to a Title IV Plan under Title IV of ERISA or
to a Multiemployer Plan; (iii) the filing of a notice of intent to terminate a
Title IV Plan or a Multiemployer Plan under Sections 4041 or 4041A of ERISA; or
(iv) the occurrence of an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Title IV Plan or Multiemployer Plan.

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Basis” shall mean, with respect to each Eurodollar Loan Period, a
simple per annum interest rate equal to the quotient of (a) the Eurodollar Rate
divided by (b) one (1) minus the Eurodollar Reserve Percentage, stated as a
decimal. The Eurodollar Basis shall remain unchanged during the applicable
Eurodollar Loan Period, except for changes to reflect adjustments in the
Eurodollar Reserve Percentage.

“Eurodollar Loan” shall mean a Loan that bears interest determined by reference
to the Eurodollar Rate (other than pursuant to clause (c) of the definition of
“Base Rate”).

“Eurodollar Loan Period” shall mean, for each Eurodollar Loan, each one (1), two
(2), three (3), six (6) month period, or to the extent agreed by each Lender of
such Eurodollar Loan, nine (9) or twelve (12) month period, as selected by the
Borrower pursuant to Section 2.3, during which the applicable Eurodollar Rate
(but not the Applicable Margin) shall remain unchanged. Notwithstanding the
foregoing, however, (a) any applicable Eurodollar Loan Period which would
otherwise end on a day which is not a Business Day shall be extended to the next
succeeding Business Day, unless such Business Day falls in another calendar
month, in which case such Eurodollar Loan Period shall end on the next preceding
Business Day; (b) any applicable Eurodollar Loan Period which begins on a day
for which there is no numerically corresponding day in the calendar month during
which such Eurodollar Loan Period is to end shall (subject to clause (i) above)
end on the last day of such calendar month; and (c) no Eurodollar Loan Period
shall extend beyond the Maturity Date or such earlier date as would interfere
with the repayment obligations of the Borrower under Section 2.7.

“Eurodollar Rate” shall mean, with respect to any Eurodollar Loan for any
Eurodollar Loan Period, the rate per annum determined by the Administrative
Agent at approximately 11:00 a.m. (London time) on the date that is two
(2) Business Days prior to the commencement of such Eurodollar Loan Period by
reference to the ICE Benchmark Administration (or any successor thereto)
Interest Settlement Rates for deposits in Dollars (as set forth by any service
selected by the Administrative Agent that has

 

10



--------------------------------------------------------------------------------

TABLE OF CONTENTS

been nominated by the ICE Benchmark Administration (or any successor thereto) as
an authorized information vendor for the purpose of displaying such rates) for a
period equal to such Eurodollar Loan Period (the “Screen Rate”); provided that
(x) to the extent that an interest rate is not ascertainable pursuant to the
foregoing provisions of this definition, the “Eurodollar Rate” shall be the
interest rate per annum determined by the Administrative Agent to be the average
of the rates per annum at which deposits in Dollars are offered for such
relevant Eurodollar Loan Period to major banks in the London interbank market in
London, England by the Administrative Agent at approximately 11:00 a.m. (London
time) on the date that is two (2) Business Days prior to the beginning of such
Eurodollar Loan Period, and (y) if the interest rate for any Eurodollar Loan
determined pursuant to this definition is less than zero, then the Eurodollar
Rate for such Eurodollar Loan shall be deemed to equal zero.

“Eurodollar Reserve Percentage” shall mean the aggregate of the maximum reserve
percentages (including, without limitation, any emergency, supplemental, special
or other marginal reserves) expressed as a decimal (rounded upwards to the next
one one-hundredth of one percent (1/100th of 1%)) in effect on any day to which
the Administrative Agent is subject with respect to the Eurodollar Basis,
pursuant to regulations issued by the Board of Governors of the Federal Reserve
System (or any Governmental Authority succeeding to any of its principal
functions) (“Regulation D”) with respect to Eurocurrency Liabilities (as that
term is defined in Regulation D). Eurodollar Loans shall be deemed to constitute
Eurocurrency Liabilities and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to the Administrative Agent under Regulation D. The Eurodollar
Reserve Percentage shall be adjusted automatically on and as of the effective
date of any change in any reserve percentage. The Eurodollar Basis for any
Eurodollar Loan shall be adjusted as of the effective date of any changes in the
Eurodollar Reserve Percentage.

“Event of Default” shall mean any of the events specified in Section 8.1.

“Excluded Subsidiary” shall mean (a) any Subsidiary that is not a wholly-owned
Subsidiary of the Borrower, (b) (i) any Subsidiary that is a CFC and (ii) any
Domestic Subsidiary whose only material assets consist of Equity Interests of a
CFC or CFCs, (c) any Subsidiary that is prohibited by Applicable Law from
guaranteeing the Obligations, (d) any Subsidiary that is prohibited by any
contractual obligation existing on the Closing Date or on the date such
Subsidiary is acquired (but not entered into in contemplation of such
Acquisition) from guaranteeing the Obligations, and (e) any other Subsidiary
excused from becoming a Credit Party pursuant to the last paragraph of this
definition; provided that (i) any Subsidiary shall cease to be an Excluded
Subsidiary at such time as none of clauses (a) through (e) above apply to it and
(ii) no Subsidiary that is a co-borrower, or guarantor or other co-obligor of
any Indebtedness for borrowed money incurred by a Credit Party shall constitute
an Excluded Subsidiary (unless the provision by such Subsidiary of a Guaranty of
the Obligations would reasonably be expected to result in material adverse tax
consequences to the Borrower and the Subsidiaries, including any potential
Section 956 impact).

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary, the Administrative Agent
shall not require the provision of a Guaranty by any Subsidiary, if, and for so
long as the Administrative Agent and the Borrower reasonably agree in writing
that the cost of providing such Guaranty (including, without limitation, any
adverse tax consequences to the Borrower and the Subsidiaries, including any
potential Section 956 impact), shall be excessive in view of the benefits to be
obtained by the Lenders of the Guaranty, as applicable, to be afforded thereby.

“Excluded Taxes” shall mean any of the following taxes imposed on or with
respect to a recipient or required to be withheld or deducted from a payment to
a recipient, (a) taxes imposed on or measured by net income (however
denominated), franchise taxes, and branch profits taxes, in each case,
(i) imposed

 

11



--------------------------------------------------------------------------------

TABLE OF CONTENTS

as a result of such recipient being organized under the laws of, or having its
principal office or, in the case of any Lender, its applicable lending office
located in, the jurisdiction imposing such tax (or any political subdivision
thereof) or (ii) that are Other Connection Taxes, (b) taxes described in
Section 2.9(b)(vii), (c) taxes attributable to such recipient’s failure to
comply with Section 2.9(b)(vi) and (d) any U.S. federal withholding taxes
imposed under FATCA.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreement entered
into pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Rate” shall mean, for any day, the rate set forth in the weekly
statistical release designated as H.15(519), or any successor publication,
published by the Federal Reserve Bank of New York (including any such successor,
“H.15(519)”) on the preceding Business Day opposite the caption “Federal Funds
(Effective)”; or, if for any relevant day such rate is not so published on any
such preceding Business Day, the rate for such day will be the arithmetic mean
as determined by the Administrative Agent of the rates for the last transaction
in overnight Federal funds arranged prior to 12:00 noon (Charlotte, North
Carolina time) on that day by each of three (3) leading brokers of Federal funds
transactions in New York, New York selected by the Administrative Agent;
provided that if the Federal Funds Rate determined in accordance with the
foregoing would otherwise be less than zero percent (0.00%), such rate shall be
deemed to be zero percent (0.00%) for purposes of this Agreement.

“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.

“Financial Covenants” shall mean the financial covenants set forth in
Section 7.10.

“Fitch” shall mean Fitch, Inc., or any successor thereto.

“Flood Insurance Laws” shall mean, collectively, (i) the National Flood
Insurance Reform Act of 1994 (which comprehensively revised the National Flood
Insurance Act of 1968 and the Flood Disaster Protection Act of 1973), as now or
hereafter in effect or any successor statute thereto, (ii) the Flood Insurance
Reform Act of 2004, as now or hereafter in effect or any successor statute
thereto and (iii) the Biggert–Waters Flood Insurance Reform Act of 2012, as now
or hereafter in effect or any successor statute thereto.

“Foreign Lender” shall have the meaning specified in Section 2.9(b)(vi).

“Foreign Plan” shall mean any employee benefit plan maintained or contributed to
by any Credit Party or any Subsidiary of a Credit Party that provides pension
benefits to employees employed outside the United States.

“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

“Fund” shall mean any Person that is engaged in making, purchasing, holding or
otherwise investing in commercial loans and similar extensions of credit in the
ordinary course of its business.

“GAAP” shall mean generally accepted accounting principles and practices in
effect from time to time.

 

12



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to any
government.

“Guarantors” shall mean, collectively, each Subsidiary (other than an Excluded
Subsidiary) of the Borrower required by, or that elects under, Section 6.10 to
guarantee the Obligations and deliver a Joinder Supplement including, without
limitation, each Subsidiary of the Borrower that is not an Excluded Subsidiary
that is a party to this Agreement as a Guarantor on the Closing Date.

“Guaranty” or “guaranteed,” as applied to an obligation (a “primary
obligation”), shall mean (a) any guaranty, direct or indirect, in any manner, of
any part or all of such primary obligation, and (b) any agreement, direct or
indirect, contingent or otherwise, the practical effect of which is to assure in
any way the payment or performance (or payment of damages in the event of
non-performance) of any part or all of such primary obligation, including,
without limiting the foregoing, any obligation of any Person, whether or not
contingent, (i) to purchase any such primary obligation or any property or asset
constituting direct or indirect security therefor, (ii) to advance or supply
funds (A) for the purchase or payment of such primary obligation or (B) to
maintain working capital, equity capital or the net worth, cash flow, solvency
or other balance sheet or income statement condition of any other Person,
(iii) to purchase property, assets, securities or services primarily for the
purpose of assuring the owner or holder of any primary obligation of the ability
of the primary obligor with respect to such primary obligation to make payment
thereof or (iv) otherwise to assure or hold harmless the owner or holder of such
primary obligation against loss in respect thereof. All references in this
Agreement to “this Guaranty” shall be to the Guaranty provided for pursuant to
the terms of Article 3. The amount of any Guaranty shall be the maximum amount
for which the guarantor may be liable pursuant to the terms of such Guaranty
instrument; and if such amounts are not determinable, the maximum reasonably
anticipated liability in respect thereof, as determined by such guarantor in
good faith.

“Hazardous Materials” shall mean any hazardous materials, hazardous wastes,
hazardous constituents, hazardous or toxic substances, petroleum products
(including crude oil or any fraction thereof), and friable asbestos containing
materials defined or regulated as such in or under any Environmental Law.

“Hedge Transaction” shall mean any transaction entered into between any Credit
Party and any other Person which provides for an interest rate, credit or equity
swap, cap, floor, collar, forward currency transaction, currency swap, cross
currency rate swap, currency option, commodity hedges or any combination of, or
option with respect to, these or similar transactions.

“Immaterial Subsidiary” shall mean any Subsidiary of the Borrower whose assets
constitute less than one percent (1%) of Consolidated Net Tangible Assets;
provided that no Subsidiary that is a co-borrower, guarantor or other co-obligor
of any Indebtedness for borrowed money incurred by a Credit Party shall
constitute an Immaterial Subsidiary.

“Indebtedness” of any Person shall mean, without duplication, (a) any obligation
for borrowed money, including, without limitation, the Obligations, (b) any
obligation evidenced by bonds, debentures, notes or other similar instruments,
(c) any obligation in respect of the deferred purchase price of property or
services (other than trade payables incurred in the ordinary course of business
on terms customary in the trade), (d) any obligation under any conditional sale
or other title retention agreement(s) relating to property acquired, (e) any
capitalized lease obligations, (f) any obligation in respect of drawn letters of
credit, acceptances, or similar extensions of credit which have not been
reimbursed and surety bonds (including, without limitation, reclamation bonds)
for which a claim has been paid by the applicable surety and reimbursement of
such claim remains outstanding, (g) any Guaranty of the type of

 

13



--------------------------------------------------------------------------------

TABLE OF CONTENTS

indebtedness described in clauses (a) through (f) above, (h) all indebtedness of
a third party secured by any lien on property owned by such Person, whether or
not such indebtedness has been assumed by such Person, (i) any obligations,
contingent or otherwise, to purchase, redeem, retire or otherwise acquire for
value any Disqualified Equity Interests, (j) any off-balance sheet obligation
created, in lieu of borrowing money, through asset securitization programs,
synthetic leases, or other similar transactions, and (k) any obligation under
any Hedge Transaction (calculated as the amount of net payments such Person
would have to make if an early termination thereof occurred on the date the
Indebtedness of such Person was being determined); provided, however, that,
notwithstanding anything in GAAP to the contrary, the amount of all obligations
shall be the full face amount of such obligations, except with respect to the
obligations in clause (k), which shall be calculated in the manner set forth in
clause (k).

“Indemnified Person” shall mean each Administrative Agent Indemnified Person,
each member of the Lender Group, each Affiliate thereof, each of their
respective employees, representatives, officers, members, partners, directors,
agents, consultants, counsel, accountants, and advisors, and each of their
respective successors and assigns.

“Indemnified Taxes” shall have the meaning set forth in Section 2.9(b).

“Intellectual Property” shall mean all intellectual and similar Property
including (a) inventions, designs, patents, patent applications, copyrights,
trademarks, service marks, trade names, trade secrets, confidential or
proprietary information, customer lists, know-how, software, and databases;
(b) all embodiments or fixations thereof and all related documentation,
applications, registrations, and franchises; (c) all licenses or other rights to
use any of the foregoing; and (d) all books and records relating to the
foregoing.

“Interest Coverage Ratio” shall mean the ratio, for the four (4) consecutive
fiscal quarters most recently ended, of (a) EBITDA to (b) Interest Expense.

“Interest Expense” shall mean, as determined for any period on a consolidated
basis for the Borrower and its Subsidiaries, net cash interest expense plus
(i) capitalized interest and (ii) Letter of Credit (as defined in the Multi-Year
Credit Agreement) fees.

“Interest Rate Basis” shall mean the Base Rate or the Eurodollar Basis, as
applicable.

“Investment” shall mean, with respect to any Person, (i) Cash Equivalents,
(ii) any loan, advance or extension of credit to, or any Guaranty with respect
to the Indebtedness or other obligations of, any other Person (other than
intercompany loans, advances or extensions of credit arising in connection with
intercompany cash pooling arrangements, intercompany asset transfers, and the
intercompany provision of goods and services, in each case, in the ordinary
course of business and on an arm’s-length basis), or (iii) any purchase or other
acquisition of any Equity Interests of any other Person, other than any
Acquisition. In determining the aggregate amount of Investments outstanding at
any particular time, (a) the amount of any Guaranty shall be the maximum amount
for which the guarantor may be liable pursuant to the terms of the applicable
Guaranty instrument; and if such amounts are not determinable, the maximum
reasonably anticipated liability in respect thereof, as determined in good faith
by the Person providing such Guaranty, (b) there shall be deducted in respect of
each such Investment any amount received as a return of principal or capital,
(c) there shall not be deducted in respect of any Investment any amounts
received as earnings, whether as dividends, interest or otherwise and (d) there
shall not be deducted from or added to any Investments any decrease or increase,
as the case may be, in the market value thereof.

“Joinder Supplement” shall have the meaning specified in Section 6.10.

 

14



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Lead Arrangers” shall mean SunTrust Robinson Humphrey, Inc. and Regions Capital
Markets, a division of Regions Bank.

“Lender Group” shall mean, collectively, the Administrative Agent and the
Lenders.

“Lenders” shall mean those lenders whose names are set forth on the signature
pages to this Agreement under the heading “Lenders” and any assignees of the
Lenders who hereafter become parties hereto pursuant to and in accordance with
Section 10.5 or 10.16; and “Lender” shall mean any one of the foregoing Lenders.

“Lien” shall mean, with respect to any property, any mortgage, lien, pledge,
negative pledge agreement, assignment, charge, option, security interest, title
retention agreement, levy, execution, seizure, attachment, garnishment, or other
encumbrance of any kind (including as a result of a third party’s ownership
interest or other right with respect to any property that is commingled with
such property) in respect of such property, whether or not choate, vested, or
perfected; provided that, anything in the Loan Documents to the contrary
notwithstanding, any encumbrance arising as a result of a VPP Purchaser’s
ownership interest or other right with respect to any property that is
commingled with property of a Credit Party or Subsidiary in connection with a
VPP Transaction shall not be a Lien pursuant to this definition.

“Loan Documents” shall mean this Agreement, any Loan Notes, the Joinder
Supplements, all Compliance Certificates, all Requests for Loan, all Notices of
Conversion/Continuation, all fee letters executed in connection with this
Agreement, and all other documents, instruments, certificates, and agreements
executed or delivered in connection with this Agreement, all of the foregoing,
as amended, restated, supplemented or otherwise modified from time to time.

“Loan Notes” shall mean, collectively, those certain promissory notes, dated as
of the Closing Date, issued to each of the Lenders with a Commitment who
requests such a promissory note by the Borrower, and any other promissory note
issued by the Borrower to evidence the Loans pursuant to this Agreement, each
substantially in the form of Exhibit H attached hereto, and any extensions,
renewals, or amendments to, or replacements of, the foregoing.

“Loans” shall mean, collectively, the amounts advanced by the Lenders to the
Borrower under the Commitment.

“Margin Stock” shall have the meaning specified in Section 5.1(q).

“Material Contracts” shall mean all contracts (other than the Loan Documents) to
which any Credit Party is or becomes a party as to which the breach,
cancellation or failure to renew by any party thereto could reasonably be
expected to have a Materially Adverse Effect.

“Materially Adverse Effect” shall mean, with respect to any event, act,
condition or occurrence of whatever nature, a material adverse effect on (a) the
business, financial condition, results of operations, or Properties of the
Credit Parties and their Subsidiaries, taken as a whole, (b) the ability of the
Credit Parties, taken as a whole, to perform any of their obligations under any
Loan Document, or (c) the rights, remedies or benefits available to the
Administrative Agent or any Lender under any Loan Document.

“Maturity Date” shall mean the earlier to occur of (a) April 9, 2021 and
(b) such earlier date as payment in full of the Loans shall be due (whether by
acceleration or otherwise).

“Maximum Guaranteed Amount” shall have the meaning specified in Section 3.1(g).

 

15



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Mining Laws” shall mean any and all Applicable Laws governing surface or
subsurface mining, quarrying, dredging, drilling and similar or related
operations and activities.

“MNPI” shall have the meaning specified in Section 10.17(a).

“Moody’s” shall mean Moody’s Investor Service, Inc., or any successor thereto.

“MSHA” shall have the meaning specified in Section 5.1(u).

“Multi-Year Credit Agreement” shall mean that certain Credit Agreement dated as
of December 21, 2016, by and among the Borrower, each of the Persons party
thereto as guarantors, the lenders from time to time party thereto, Truist Bank,
successor by merger to SunTrust Bank, as administrative agent, and the other
parties thereto, as amended, restated, replaced, supplemented, or otherwise
modified from time to time.

“Multi-Year Credit Agreement Closing Date” shall mean December 21, 2016.

“Multiemployer Plan” shall mean a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA, and to which any Credit Party or ERISA Affiliate is
making, is obligated to make or has made or been obligated to make,
contributions.

“Necessary Authorizations” shall mean all authorizations, consents, permits,
approvals, licenses, and exemptions from, and all filings and registrations
with, and all reports to, any Governmental Authority whether Federal, state,
local, and all agencies thereof, which are required for the incurrence or
maintenance of the Obligations and the performance by the Credit Parties of
their obligations under the Loan Documents and the conduct of the businesses and
the ownership (or lease) of the properties and assets of the Credit Parties,
including, without limitation, Environmental or Mining Permits.

“Non-Defaulting Lender” shall mean, at any time, a Lender that is not a
Defaulting Lender.

“Notice of Conversion/Continuation” shall mean a notice in substantially the
form of Exhibit D.

“Obligations” shall mean all payment and performance obligations existing from
time to time of the Credit Parties to the Lender Group, or any of them, under
this Agreement and the other Loan Documents (including any interest, fees and
expenses that, but for the provisions of the Bankruptcy Code, would have
accrued).

“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Other Connection Taxes” means, with respect to any recipient, taxes imposed as
a result of a present or former connection between such recipient and the
jurisdiction imposing such tax (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” shall have the meaning specified in Section 2.9(b)(ii).

“Participant” shall have the meaning specified in Section 10.5.

“Participant Register” has the meaning specified in Section 10.5(d).

 

16



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Patriot Act” shall mean the USA PATRIOT Improvement and Reauthorization Act of
2005 (Pub. L. 109-177 (signed into law March 9, 2006)), as amended and in effect
from time to time.

“Payment Date” shall mean the last day of each Eurodollar Loan Period.

“PBGC” shall mean the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.

“Permitted Acquisition” shall mean any Acquisition by any Credit Party so long
as:

(a)    any Person or assets acquired pursuant to such Acquisition shall be
engaged in a line of business substantially similar, ancillary or related to, or
a reasonable extension of, the businesses conducted by the Borrower and its
Subsidiaries on the Closing Date;

(b)    such Acquisition was not preceded by, or consummated pursuant to, an
unsolicited tender offer or proxy contest initiated by or on behalf of any
Credit Party;

(c)    the aggregate Acquisition Consideration incurred in connection with
Acquisitions of Excluded Subsidiaries after the Multi-Year Credit Agreement
Closing Date, together with all Investments in Excluded Subsidiaries made after
the Multi-Year Credit Agreement Closing Date outstanding at any time, shall not
exceed $250,000,000; and

(d)    no Default or Event of Default shall exist or result therefrom.

“Permitted Liens” shall mean:

(a)    (i) any Lien in favor of the Administrative Agent for the benefit of the
Lender Group securing the Obligations, (ii) any Lien in favor of the
Administrative Agent (as defined in the Multi-Year Credit Agreement) or any
other member of the Lender Group (as defined in the Multi-Year Credit Agreement)
on cash collateral to support Letter of Credit Obligations (as defined in the
Multi-Year Credit Agreement) and (iii) any Lien in favor of the Administrative
Agent (as defined in the Multi-Year Credit Agreement) for the benefit of the
Lender Group (as defined in the Multi-Year Credit Agreement) securing the
Obligations (as defined in the Multi-Year Credit Agreement), provided that, with
respect to this clause (iii), to the extent any such Lien is granted, the
Obligations hereunder shall be secured equally and ratably with such Obligations
(as defined in the Multi-Year Credit Agreement);

(b)    Liens for taxes, assessments, judgments, governmental charges or levies,
or claims not yet delinquent or the non-payment of which is being diligently
contested in good faith by appropriate proceedings and for which adequate
reserves (in accordance with GAAP) have been accrued so long as the unpaid
taxes, interest and penalties secured by such Liens do not exceed $100,000,000
in the aggregate;

(c)    Liens of landlords, carriers, warehousemen, mechanics, laborers,
suppliers, workers, repairmen and materialmen arising by operation of law and
incurred in the ordinary course of business for sums not overdue by more than
sixty (60) days or being diligently contested in good faith by appropriate
proceedings and for which adequate reserves (in accordance with GAAP) have been
accrued;

(d)    Liens incurred in the ordinary course of business in connection with
worker’s compensation and unemployment insurance or other types of social
security benefits or retirement benefits;

 

17



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(e)    easements, rights-of-way, restrictions (including zoning or deed
restrictions), and other similar encumbrances on the use of real property which
do not interfere in any material respect with the ordinary conduct of the
business of such Person or materially impair the value of such real property;

(f)    Liens to secure the performance of bids, trade contracts, statutory or
regulatory obligations, surety bonds, appeal bonds, performance bonds,
reclamation bonds, and other obligations of a like nature, incurred in the
ordinary course of business which are not past due, so long as such Liens secure
obligations that in a face amount do not exceed $400,000,000 in the aggregate;

(g)    Liens on assets of the Credit Parties existing as of the Closing Date
which are set forth on Schedule 1.1(b);

(h)    Negative pledges permitted under Section 7.6;

(i)    deposits of cash or Cash Equivalents to secure bids, trade contracts,
tenders, sales, leases, statutory or regulatory obligations, surety bonds,
appeal bonds, performance bonds, reclamation bonds, and other obligations of a
like nature in amount not to exceed $50,000,000 in the aggregate at any time;

(j)    (i) banker’s liens, rights of setoff or similar rights and remedies as to
deposit accounts or other funds maintained with depository institutions arising
as a matter of law; provided that such deposit accounts or funds are not
established or deposited for the purpose of providing collateral for any
Indebtedness and are not subject to restrictions on access by the Borrower or
any Subsidiary in excess of those required by applicable banking regulations and
(ii) Liens of a depositary, securities intermediary or other financial
institution arising in the ordinary course of business under customary terms
encumbering deposit or other funds maintained with such financial institutions
that are within the general parameters customary in the applicable industry;

(k)    Liens arising by virtue of precautionary Uniform Commercial Code
financing statement filings (or similar filings under Applicable Law) regarding
operating leases entered into in the ordinary course of business;

(l)    Liens securing judgments not constituting an Event of Default under
clause (i) of Section 8.1;

(m)    Liens representing any interest or title of a licensor, lessor or sub
licensor or sub lessor, or a licensee, lessee or sublicense or sub lessee, in
the property subject to any lease, license or sublicense or concession agreement
and entered into in the ordinary course of business;

(n)    Liens securing Indebtedness that is assumed in connection with a
Permitted Acquisition; provided that (i) such Indebtedness is not created in
contemplation of such Permitted Acquisition and (ii) the aggregate principal
amount of such Indebtedness shall not exceed $50,000,000 at any time;

(o)    leases, licenses, subleases or sublicenses, including non-exclusive
software licenses, granted to others by the Borrower or any of its Subsidiaries
in the ordinary course of business that do not (i) interfere in any material
respect with the businesses of the Borrower or any of its Subsidiaries or
(ii) secure any Indebtedness; and

(p)    Liens not otherwise permitted by the foregoing clauses (a) through (o)
securing obligations in an aggregate outstanding principal amount not in excess
of (determined at the time each

 

18



--------------------------------------------------------------------------------

TABLE OF CONTENTS

such secured obligation is incurred, provided that secured obligations
outstanding on the Multi-Year Credit Agreement Closing Date not justified by the
foregoing clauses (a) through (o) but justified under this clause (p) shall be
deemed to be incurred as of the Multi-Year Credit Agreement Closing Date) the
greater of (i) 12.5% of Consolidated Net Tangible Assets or (ii) $300,000,000.

“Person” shall mean an individual, corporation, partnership, trust, joint stock
company, limited liability company, unincorporated organization, other legal
entity or joint venture or a government or any agency or political subdivision
thereof.

“Plan” shall mean an employee benefit plan within the meaning of Section 3(3) of
ERISA that any Credit Party or ERISA Affiliate maintains, contributes to or has
an obligation to contribute to or has maintained, contributed to or had an
obligation to contribute to at any time within the past six (6) years.

“Platform” shall mean Interlinks/Interagency, SyndTrak or another relevant
website approved by the Administrative Agent.

“Pro Forma Basis” shall mean the financial calculations of the Borrower and its
consolidated Subsidiaries for the four (4) fiscal quarter period most recently
ended adjusted as if any of the following transactions that occurred during such
period had been consummated on the day prior to such period (based on historical
results accounted for in accordance with GAAP, adjusted for any credit for
acquisition related costs and savings to the extent expressly permitted pursuant
to Article 11 of Securities and Exchange Commission Regulation S-X):

(a)    Permitted Acquisitions;

(b)    all material asset dispositions other than (i) any involuntary loss,
damage or destruction of assets, (ii) any condemnation, seizure or taking of
assets or other similar matters and (iii) dispositions between Credit Parties;

(c)    Indebtedness as described in clauses (a) and (b) of the definition of
“Indebtedness” (other than Indebtedness among Credit Parties) incurred or
assumed; and

(d)    Indebtedness as described in clauses (a) and (b) of the definition of
“Indebtedness” (other than Indebtedness among Credit Parties) that is repaid or
retired (at maturity or otherwise).

“Property” shall mean any real property or personal property, plant, building,
facility, structure, underground storage tank or unit, equipment, inventory or
other asset owned, leased or operated by the Credit Parties or their
Subsidiaries (including, without limitation, any surface water thereon or
adjacent thereto, and soil and groundwater thereunder).

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Rating” shall mean on any date, the Borrower’s corporate family ratings (or the
equivalent thereof) as most recently publicly announced by a Rating Agency.

“Rating Agency” shall mean each of Moody’s, S&P and Fitch.

 

19



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Real Property” shall mean any right, title or interest in and to real property,
including any fee interest, leasehold interest, easement or license and any
other right to use or occupy real property, including any right arising by
contract.

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors, legal counsel,
consultants or other representatives of such Person and such Person’s
Affiliates.

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

“Request for Loan” shall mean any certificate signed by an Authorized Signatory
of the Borrower requesting a Loan, which certificate shall be in substantially
the form of Exhibit E.

“Required Lenders” shall mean, as of any date of calculation, Lenders the sum of
whose unutilized portions of the Commitments, plus Loans exceeds fifty percent
(50%) of the sum of all unutilized portions of the Commitments plus all Loans;
provided that to the extent that any Lender is a Defaulting Lender, such
Defaulting Lender’s Loans and unutilized portion of the Commitments shall be
excluded for purposes of determining Required Lenders.

“Resolution Authority” shall mean an EEA Resolution Authority or, with respect
to any UK Financial Institution, a UK Resolution Authority.

“Responsible Officer” shall mean each president, executive vice president, chief
executive officer, chief financial officer, treasurer, secretary, general
counsel or assistant general counsel, or any Person having comparable
responsibilities with respect to such offices, of the Borrower.

“S&P” shall mean Standard & Poor’s Ratings Group, a division of McGraw-Hill,
Inc., or any successor thereto.

“Sanctioned Country” shall mean, at any time, a country, region or territory
that is, or whose government is, the subject or target of any Sanctions
including, without limitation, Crimea, Cuba, Iran, North Korea and Syria.

“Sanctioned Person” shall mean, at any time, (a) any Person that is the subject
or target of any Sanctions, (b) any Person located, organized, operating or
resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person.

“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State, (b) the
United Nations Security Council, the European Union or Her Majesty’s Treasury of
the United Kingdom or (c) any other relevant sanctions authority.

“Screen Rate” shall have the meaning specified in the definition of “Eurodollar
Rate”.

“SEA” shall mean the Securities and Exchange Act of 1934 and the rules
promulgated thereunder by the Securities and Exchange Commission, as amended
from time to time or any similar Federal law then in force.

 

20



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Securities Act” shall mean the Securities Act of 1933, as amended, or any
similar Federal law then in force.

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.

“Solvent” shall mean, as to any Person, that (a) the property of such Person, at
a fair valuation on a going concern basis, will exceed its debt, (b) the capital
of such Person will not be unreasonably small to conduct its business, and
(c) no such Person will have incurred debts beyond its ability to pay such debts
as they mature or will have intended to incur debts beyond its ability to pay
such debts as they mature. For purposes of this definition, “debt” shall mean
any liability on a claim, and “claim” shall mean (i) the right to payment,
whether or not such right is reduced to judgment, liquidated, unliquidated,
fixed, contingent, matured, unmatured, undisputed, legal, equitable, secured or
unsecured, or (ii) the right to an equitable remedy for breach of performance if
such breach gives rise to a right to payment, whether or not such right to an
equitable remedy is reduced to judgment, fixed, contingent, matured, unmatured,
undisputed, secured or unsecured.

“Subsidiary” shall mean, as applied to any Person, (a) any corporation of which
more than fifty percent (50%) of the outstanding stock (other than directors’
qualifying shares) having ordinary voting power to elect a majority of its board
of directors, regardless of the existence at the time of a right of the holders
of any class or classes of securities of such corporation to exercise such
voting power by reason of the happening of any contingency, or any partnership
or limited liability company of which more than fifty percent (50%) of the
outstanding partnership interests or membership interests, as the case may be,
is at the time owned by such Person, or by one or more Subsidiaries of such
Person, or by such Person and one or more Subsidiaries of such Person, and
(b) any other entity which is controlled or capable of being controlled by such
Person, or by one or more Subsidiaries of such Person, or by such Person and one
or more Subsidiaries of such Person. For the avoidance of doubt, unless the
context otherwise requires, the term “Subsidiary” shall include all direct and
indirect Subsidiaries of any Person. Unless otherwise indicated, all references
to “Subsidiary” hereunder shall mean a Subsidiary of the Borrower.

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

“Ticking Fee” shall have the meaning specified in Section 2.5(b).

“Title IV Plan” shall mean a Plan, other than a Multiemployer Plan, that is an
“employee pension benefit plan,” within the meaning of Section 3(2) of ERISA,
that is covered by Title IV of ERISA or the minimum funding standard of
Section 302 of ERISA or Section 412 of the Code and is sponsored or maintained
by any Credit Party or any ERISA Affiliate or to which any Credit Party or any
ERISA Affiliate contributes or has an obligation to contribute or in the case of
a multiple employer or other plan described in Section 4064(a) of ERISA, has
made contributions at any time during the immediately preceding five (5) plan
years.

“Total Debt” shall mean, as of any date, all Indebtedness of the Borrower and
its Subsidiaries on a consolidated basis (excluding (a) Indebtedness of the type
described in subsection (k) of the definition thereof and (b) any intercompany
Indebtedness that is consolidated in accordance with GAAP).

“Total Leverage Ratio” shall mean the ratio of (a) Total Debt as of such date to
(b) EBITDA for the four (4) consecutive fiscal quarters most recently ended.

 

21



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“UCC” shall mean the Uniform Commercial Code as the same may, from time to time,
be enacted and in effect in the State of New York; provided, that to the extent
that the UCC is used to define any term herein and such term is defined
differently in different Articles or Divisions of the UCC, the definition of
such term contained in Article or Division 9 shall govern.

“UK Financial Institution” shall mean any BRRD Undertaking (as such term is
defined under the PRA Rulebook (as amended form time to time) promulgated by the
United Kingdom Prudential Regulation Authority) or any person subject to IFPRU
11.6 of the FCA Handbook (as amended from time to time) promulgated by the
United Kingdom Financial Conduct Authority, which includes certain credit
institutions and investment firms, and certain affiliates of such credit
institutions or investment firms.

“UK Resolution Authority” shall mean the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

“Uniform Customs” shall mean the Uniform Customs and Practice for Documentary
Credits (1993 Revision), International Chamber of Commerce Publication No. 500,
as the same may be amended from time to time.

“US” or “United States” shall mean the United States of America.

“U.S. Person” shall mean any Person that is a “United States Person” as defined
in Section 7701(a)(30) of the Code.

“VPP Purchaser” shall mean the Persons party to a VPP Transaction that are not
Credit Parties or Subsidiaries of Credit Parties, in each case, together with
their respective successors and assigns.

“VPP Transaction” shall mean any volumetric production payment transaction or
similar transaction, including any transaction structured as a sale of property
interests (including mineral reserves) in exchange for long-term periodic
payments made by a Credit Party or a Subsidiary.

“Write-Down and Conversion Powers” shall mean, (a) with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule, and (b) with respect to the
United Kingdom, any powers of the applicable Resolution Authority under the
Bail-In Legislation to cancel, reduce, modify or change the form of a liability
of any UK Financial Institution or any contract or instrument under which that
liability arises, to convert all or part of that liability into shares,
securities or obligations of that person or any other person, to provide that
any such contract or instrument is to have effect as if a right had been
exercised under it or to suspend any obligation in respect of that liability or
any of the powers under that Bail-In Legislation that are related to or
ancillary to any of those powers.

Section 1.2    Uniform Commercial Code. Any term used in this Agreement which is
defined in the UCC and not otherwise defined in this Agreement or in any other
Loan Document shall have the meaning given such term in the UCC.

Section 1.3    Accounting Principles. (a) The classification, character and
amount of all assets, liabilities, capital accounts and reserves and of all
items of income and expense to be determined, and any consolidation or other
accounting computation to be made, and the interpretation of any definition

 

22



--------------------------------------------------------------------------------

TABLE OF CONTENTS

containing any financial term, pursuant to this Agreement shall be determined
and made in accordance with GAAP consistently applied. All accounting terms used
herein without definition shall be used as defined under GAAP. All financial
calculations hereunder shall, unless otherwise stated, be determined for the
Borrower on a consolidated basis with its Subsidiaries. Notwithstanding the
foregoing, all financial covenants contained herein shall be calculated without
giving effect to (i) any election under Statement of Financial Accounting
Standards 159 (or any similar accounting principle) permitting a Person to value
its financial liabilities at the fair value thereof or (ii) any change in
accounting for leases pursuant to GAAP resulting from the implementation of
Financial Accounting Standards Board ASU No. 2016-02, Leases (Topic 842), to the
extent such adoption would require treating any lease (or similar arrangement
conveying the right to use) as a capital lease where such lease (or similar
arrangement) would not have been required to be so treated under GAAP as in
effect on December 31, 2015.

(b)    If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and a Credit
Party or the Required Lenders shall so request, the Administrative Agent, the
Required Lenders and the Borrower shall negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof in light of such
change in GAAP; provided that, until so amended, (i) such ratio or requirement
shall continue to be computed in accordance with GAAP prior to such change
therein and (ii) the Borrower shall provide to the Administrative Agent and the
Lenders the adjustments and reconciliations necessary to enable the
Administrative Agent and each Lender to determine compliance with each of the
Financial Covenants before and after giving effect to such change in GAAP.

(c)    For the purposes of this Agreement and the other Loan Documents, the
Total Leverage Ratio and the Interest Coverage Ratio shall be calculated on a
Pro Forma Basis.

Section 1.4    Other Interpretive Matters. The terms “herein,” “hereof,” and
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular section, paragraph, or subdivision. Any pronoun used
shall be deemed to cover all genders. In the computation of periods of time from
a specified date to a later specified date, the word “from” means “from and
including” and the words “to” and “until” each means “to but excluding.” The
section titles, table of contents, and list of exhibits appear as a matter of
convenience only and shall not affect the interpretation of this Agreement or
any Loan Document. All schedules, exhibits, annexes, and attachments referred to
herein are hereby incorporated herein by this reference. All references to
(a) statutes and related regulations shall include all related rules and
implementing regulations and any amendments of same and any successor statutes,
rules, and regulations; (b) “including” and “include” shall mean “including,
without limitation,” regardless of whether “without limitation” is included in
some instances and not in others (and, for purposes of each Loan Document, the
parties agree that the rule of ejusdem generis shall not be applicable to limit
a general statement, which is followed by or referable to an enumeration of
specific matters to matters similar to the matters specifically mentioned); and
(c) all references to dates and times shall mean the date and time at the
Administrative Agent’s notice address determined under Section 10.1, unless
otherwise specifically stated. All calculations of value of any Property,
fundings of Loans and payments of Obligations shall be in Dollars and, unless
the context otherwise requires, all determinations (including calculations of
Financial Covenants) made from time to time under the Loan Documents shall be
made in light of the circumstances existing at such time. No provision of any
Loan Documents shall be construed or interpreted to the disadvantage of any
party hereto by reason of such party’s having, or being deemed to have, drafted,
structured, or dictated such provision. A Default or Event of Default, if one
occurs, shall “exist”, “continue” or be “continuing” until such Default or Event
of Default, as applicable, has been waived in writing in accordance with
Section 10.12. All terms used herein which are defined in Article 9 of the UCC
and which are not otherwise defined herein shall have the same meanings herein
as set forth therein.

 

23



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 1.5    Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws), (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its equity
interests at such time.

ARTICLE 2

THE LOANS

Section 2.1    Loans. Subject to the terms and conditions of this Agreement,
each Lender with a Commitment agrees severally to make Loans in an amount not
exceeding such Lender’s Commitment on any Business Day through the Commitment
Termination Date; provided, that the undrawn portion thereof shall automatically
be cancelled at the close of business on the Commitment Termination Date. The
Borrower may request as many as two (2) draws on the Commitment and the amount
of each draw shall not be less than $50,000,000. Once repaid, Loans may not be
reborrowed. The Commitment shall automatically terminate when the Available
Commitment equals zero. There shall be a dollar for dollar reduction of the
Available Commitment equal to the amount of each Loan.

Section 2.2    [Reserved].

Section 2.3    Manner of Borrowing and Disbursement of Loans.

(a)    Choice of Interest Rate, etc. Any Loan (including any initial Loan made
on the Closing Date) shall, at the option of the Borrower, be made either as a
Base Rate Loan or as a Eurodollar Loan; provided, however, that (i) if the
Borrower fails to give the Administrative Agent written notice specifying
whether a Eurodollar Loan is to be repaid, continued or converted on a Payment
Date, such Eurodollar Loan shall be converted to a Base Rate Loan on the Payment
Date in accordance with Section 2.4(a)(iii) and (ii) the Borrower may not select
a Eurodollar Loan if, at the time of such Loan or at the time of the
continuation of, or conversion to, a Eurodollar Loan pursuant to Section 2.3(c),
an Event of Default exists unless the Required Lenders so consent in writing.
Any notice given to the Administrative Agent in connection with a requested Loan
hereunder shall be given to the Administrative Agent prior to 12:00 noon
(Charlotte, North Carolina time) in order for such Business Day to count toward
the minimum number of Business Days required.

(b)    Base Rate Loans.

(i)    Initial and Subsequent Loans. The Borrower shall give the Administrative
Agent in the case of Base Rate Loans irrevocable notice by telephone not later
than 12:00 noon (Charlotte, North Carolina time) on the date of such Loan and
shall immediately confirm any such telephone notice with a written Request for
Loan; provided, however, that the failure by the Borrower to confirm any notice
by telephone with a written Request for Loan shall not invalidate any notice so
given.

(ii)    Repayments and Conversions. The Borrower may (A) subject to Section 2.6,
at any time without prior notice repay a Base Rate Loan or (B) upon at least
three (3) Business Days irrevocable prior written notice to the Administrative
Agent in the form of a Notice of Conversion/Continuation, convert all or a
portion of any Base Rate Loan to one or more Eurodollar Loans. Upon the date
indicated by the Borrower, such Base Rate Loan shall be so repaid or converted.

 

24



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(iii)    Miscellaneous. Notwithstanding any term or provision of this Agreement
which may be construed to the contrary, each Base Rate Loan shall be in an
amount of no less than $1,000,000 and in an integral multiple of $100,000 in
excess thereof.

(c)    Eurodollar Loans.

(i)    Initial and Subsequent Loans. The Borrower shall give the Administrative
Agent in the case of Eurodollar Loans irrevocable notice by telephone not later
than 12:00 noon (Charlotte, North Carolina time) three (3) days prior to the
date of such Eurodollar Loan and shall immediately confirm any such telephone
notice with a written Request for Loan; provided, however, that the failure by
the Borrower to confirm any notice by telephone with a written Request for Loan
shall not invalidate any notice so given.

(ii)    Repayments, Continuations and Conversions. At least three (3) Business
Days prior to each Payment Date for a Eurodollar Loan, the Borrower shall give
the Administrative Agent written notice in the form of a Notice of
Conversion/Continuation specifying whether all or a portion of such Eurodollar
Loan is to be continued as one or more new Eurodollar Loans and also specifying
the new Eurodollar Loan Period applicable to each such new Eurodollar Loan (and
subject to the provisions of this Agreement, upon such Payment Date, such
Eurodollar Loan shall be so continued). Upon such Payment Date, any Eurodollar
Loan (or portion thereof) not so continued shall be converted to a Base Rate
Loan or be repaid.

(iii)    Miscellaneous. Notwithstanding any term or provision of this Agreement
which may be construed to the contrary, each Eurodollar Loan shall be in an
amount of no less than $1,000,000 and in an integral multiple of $1,000,000 in
excess thereof, and at no time shall the aggregate number of all Eurodollar
Loans then outstanding exceed eight (8).

(d)    [Reserved].

(e)    Notification of Lenders. Upon receipt of a (i) Request for Loan or a
telephone or telecopy request for Loan or (ii) notice from the Borrower with
respect to the prepayment of any outstanding Eurodollar Loan prior to the
Payment Date for such Loan, the Administrative Agent shall promptly notify each
Lender by telephone or telecopy of the contents thereof and the amount of each
Lender’s portion of any such Loan. Each Lender shall, not later than 2:00 p.m.
(Charlotte, North Carolina time) on the date specified for such Loan (under
clause (i) above) in such notice, make available to the Administrative Agent at
the Administrative Agent’s Office, or at such account as the Administrative
Agent shall designate, the amount of such Lender’s portion of the Loan in
immediately available funds.

(f)    Disbursement. Prior to 4:00 p.m. (Charlotte, North Carolina time) on the
date of a Loan hereunder, the Administrative Agent shall, subject to the
satisfaction of the conditions set forth in Article 4, disburse the amounts made
available to the Administrative Agent by the Lenders in like funds by
transferring the amounts so made available by wire transfer to a deposit account
maintained by the Borrower with the Administrative Agent or, at the Borrower’s
option by effecting a wire transfer of such amounts to another deposit account
designated by the Borrower to the Administrative Agent in a written Request for
Loan. Unless the Administrative Agent shall have received notice from a Lender
prior to 1:00 p.m. (Charlotte, North Carolina time) on the date of any Loan that
such Lender will not make available to the Administrative Agent such Lender’s
ratable portion of such Loan, the Administrative Agent may

 

25



--------------------------------------------------------------------------------

TABLE OF CONTENTS

assume that such Lender has made or will make such portion available to the
Administrative Agent on the date of such Loan and the Administrative Agent may,
in its sole and absolute discretion and in reliance upon such assumption, make
available to the Borrower on such date a corresponding amount. If and to the
extent such Lender shall not have so made such ratable portion available to the
Administrative Agent by 1:00 p.m. (Charlotte, North Carolina time) on the date
of any Loan, such Lender agrees to repay to the Administrative Agent forthwith
on demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to the Borrower until the date such
amount is repaid to the Administrative Agent, (x) for the first two (2) Business
Days, at the Federal Funds Rate for such Business Days, and (y) thereafter, at
the Base Rate. If such Lender shall repay to the Administrative Agent such
corresponding amount, such amount so repaid shall constitute such Lender’s
portion of the applicable Loan for purposes of this Agreement and if both such
Lender and the Borrower shall pay and repay such corresponding amount, the
Administrative Agent shall promptly relend to the Borrower such corresponding
amount. If such Lender does not repay such corresponding amount immediately upon
the Administrative Agent’s demand therefor, the Administrative Agent shall
notify the Borrower and the Borrower shall immediately pay such corresponding
amount to the Administrative Agent. The failure of any Lender to fund its
portion of any Loan shall not relieve any other Lender of its obligation, if
any, hereunder to fund its respective portion of the Loan on the date of such
borrowing, but no Lender shall be responsible for any such failure of any other
Lender.

(g)    Deemed Requests for Loan. Unless payment is otherwise timely made by the
Borrower, the becoming due of any Obligation shall be deemed irrevocably to be a
Request for Loan on the due date of, and in an aggregate amount required to pay
such Obligation, and the proceeds of a Loan that is a Base Rate Loan made
pursuant thereto may be disbursed by way of direct payment of the relevant
Obligation. The Lenders shall have no obligation to the Borrower to honor any
deemed Request for Loan under this Section 2.3(g) unless, subject to the funding
requirements of the Lenders under Section 2.3(b)(ii), all the conditions set
forth in Section 4.2 have been satisfied, but, with the consent of the Lenders
required under the last sentence of Section 4.2, may do so in their sole and
absolute discretion and without regard to the existence of, and without being
deemed to have waived, any Default or Event of Default and without regard to the
failure by the Borrower to satisfy any of the conditions set forth in
Section 4.2. No further authorization, direction or approval by the Borrower
shall be required for any deemed Request for Loan under this Section 2.3(g). The
Administrative Agent shall promptly provide to the Borrower written notice of
any Loan made pursuant to this Section 2.3(g).

Section 2.4    Interest.

(a)    On Loans. Interest on the Loans, subject to Sections 2.4(b) and (c),
shall be payable as follows:

(i)    On Base Rate Loans. Interest on each Base Rate Loan shall be computed on
the basis of a hypothetical year of three hundred sixty (360) days for the
actual number of days elapsed and shall be payable quarterly in arrears on the
last day of each calendar quarter and on the Maturity Date (or the date of any
earlier prepayment in full of the Obligations). Interest shall accrue and be
payable on each Base Rate Loan at the simple per annum interest rate equal to
the sum of (A) the Base Rate and (B) the Applicable Margin for Base Rate Loans.

(ii)    On Eurodollar Loans. Interest on each Eurodollar Loan shall be computed
on the basis of a hypothetical year of three hundred sixty (360) days for the
actual number of days elapsed and shall be payable in arrears on (x) the Payment
Date, and (y) if the Eurodollar Loan Period is greater than three (3) months, on
the last day of each three (3) month period ending prior to the Payment Date and
on the Payment Date.

 

26



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Interest on Eurodollar Loans shall also be payable on the Maturity Date (or the
date of any earlier prepayment in full of the Obligations). Interest shall
accrue and be payable on each Eurodollar Loan at a rate per annum equal to the
sum of (A) the Eurodollar Basis applicable to such Eurodollar Loan and (B) the
Applicable Margin for Eurodollar Loans.

(iii)    If No Notice of Selection of Interest Rate. If the Borrower fails to
give the Administrative Agent timely notice of its selection of the Base Rate or
a Eurodollar Basis, or if for any reason a determination of a Eurodollar Basis
for any Loan is not timely concluded, the Base Rate shall apply to such Loan. If
the Borrower fails to elect to continue any Eurodollar Loan prior to the last
Payment Date applicable thereto in accordance with the provisions of
Section 2.3, as applicable, the Base Rate shall apply to such Loan commencing on
and after such Payment Date.

(b)    Upon Default. During the existence of an Event of Default, interest on
the Obligations shall, at the written request of the Required Lenders, accrue at
the Default Rate; provided, however, that the Default Rate shall automatically
be deemed to have been invoked at all times when the Obligations have been
accelerated or deemed accelerated pursuant to Section 8.1(g) or Section 8.1(h).
Interest accruing at the Default Rate shall be payable on demand and in any
event on the Maturity Date (or the date of any earlier prepayment in full of the
Obligations) and shall accrue until the earliest to occur of (i) waiver of the
applicable Event of Default in accordance with Section 10.12, (ii) agreement by
the Required Lenders to rescind the charging of interest at the Default Rate, or
(iii) payment in full of the Obligations. The Lenders shall not be required to
(A) accelerate the maturity of the Loans, (B) terminate the Commitments, or
(C) exercise any other rights or remedies under the Loan Documents in order to
charge interest hereunder at the Default Rate.

(c)    Computation of Interest. In computing interest on any Loan, the date of
making the Loan shall be included and the date of payment shall be excluded;
provided, however, that if a Loan is repaid on the date that it is made, one
(1) day’s interest shall be due with respect to such Loan.

Section 2.5    Fees.

(a)    Fee Letters. The Borrower agrees to pay any and all fees that are set
forth in any fee letter executed in connection with this Agreement at the times
specified therein.

(b)    Ticking Fee. The Borrower agrees to pay to the Administrative Agent, for
the account of the Lenders in accordance with their respective Commitment
Percentages, from the Closing Date through the earlier of (i) the date on which
the Available Commitment equals zero and (ii) the Commitment Termination Date, a
ticking fee (“Ticking Fee”) on the daily Available Commitment, at the per annum
rate determined daily in accordance with Annex I. Such Ticking Fee shall be
computed on the basis of a hypothetical year of three hundred sixty (360) days
for the actual number of days elapsed, shall be payable in arrears on the last
day of each calendar quarter and, if then unpaid, on the Commitment Termination
Date.

(c)    Computation of Fees; Additional Terms Relating to Fees. In computing any
fees payable under this Section 2.5, the first day of the applicable period
shall be included and the date of the payment shall be excluded. All fees
payable under or in connection with this Agreement and the other Loan Documents
shall be deemed fully earned when and as they become due and payable and, once
paid, shall be non-refundable, in whole or in part.

 

27



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 2.6    Prepayment/Cancellation of Commitments.

(a)    Any Base Rate Loan may be repaid in full or in part at any time, without
premium, penalty or prior notice; and any Eurodollar Loan may be prepaid without
premium or penalty prior to the Payment Date, upon three (3) Business Days prior
written notice to the Administrative Agent, provided, that the Borrower shall
reimburse each Lender, to the extent requested by such Lender, for any loss or
reasonable out-of-pocket expense incurred by such Lender in connection with such
prepayment, in accordance with Section 2.10. Each notice of prepayment of any
Eurodollar Loan shall be irrevocable, and each prepayment shall include the
accrued interest on the amount so prepaid. Upon receipt of any notice of
repayment or prepayment, the Administrative Agent shall promptly notify each
Lender of the contents thereof by telephone or telecopy and of such Lender’s
portion of the repayment or prepayment. All Loan prepayments shall be applied as
directed by the Borrower at the time of such prepayment (or, in the absence of
such direction, in the direct order of maturity).

(b)    [Reserved].

(c)    The Borrower shall have the right, at any time, upon at least three
(3) Business Days prior written notice to the Administrative Agent, without
premium or penalty, to cancel or reduce permanently all or a portion of the
Commitment on a pro rata basis among the Lenders in accordance with their
respective Commitment Percentages; provided, that any such partial reduction
shall be made in an amount not less than (i) $25,000,000 or (ii) if the
Available Commitment is less than $25,000,000 on the date of such partial
reduction, the amount of the Available Commitment on such date. As of the date
of cancellation or reduction set forth in such notice, the Commitment shall be
permanently canceled or reduced to the amount stated in the Borrower’s notice
for all purposes herein, and the Borrower shall immediately pay to the
Administrative Agent for the account of the Lenders the Ticking Fee set forth in
Section 2.5(b) accrued through the date of the reduction, with respect to the
amount reduced, or cancellation.

(d)    Upon at least three (3) Business Days’ prior written notice to
Administrative Agent, the Borrower may terminate (on a non-ratable basis) the
unused amount of the Commitment of a Defaulting Lender, and in such event the
provisions of Section 2.15 will apply to all amounts thereafter paid by the
Borrower for the account of any such Defaulting Lender under this Agreement
(whether on account of principal, interest, fees, indemnity or other amounts);
provided, that such termination will not be deemed to be a waiver or release of
any claim that the Borrower, the Administrative Agent or any other Lender may
have against such Defaulting Lender.

Section 2.7    Repayment. The Loans shall be due and payable on the Maturity
Date.

Section 2.8    Notes; Loan Accounts.

(a)    This Agreement evidences the obligation of the Borrower to repay the
Loans and it is not necessary for a promissory note to be issued, however, upon
request by any Lender, the Loans may be evidenced by a Loan Note.

(b)    The Administrative Agent shall open and maintain on its books in the name
of the Borrower a loan account with respect to the Loans and interest thereon
(the “Loan Account”). The Administrative Agent shall debit such Loan Account for
the principal amount of each Loan made by it on behalf of the Lenders, accrued
interest thereon, and all other amounts which shall become due from the Borrower
pursuant to this Agreement and shall credit the Loan Account for each payment
which the Borrower shall make in respect to the Obligations. The records of the
Administrative Agent with respect to such Loan Account shall be conclusive
evidence of the Loans and accrued interest thereon, absent manifest error.

 

28



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 2.9    Manner of Payment.

(a)    When Payments Due.

(i)    Each payment (including any prepayment) by the Borrower on account of the
principal, interest, fees, and any other amount owed to any member of the Lender
Group under this Agreement or the other Loan Documents shall be made not later
than 1:00 p.m. (Charlotte, North Carolina time) on the date specified for
payment under this Agreement or any other Loan Document to the Administrative
Agent at the Administrative Agent’s Office, for the account of the Lenders or
the Administrative Agent, as the case may be, in Dollars in immediately
available funds. Any payment received by the Administrative Agent after 1:00
p.m. (Charlotte, North Carolina time) shall be deemed received on the next
Business Day. In the case of a payment for the account of a Lender, the
Administrative Agent will promptly thereafter distribute the amount so received
in like funds to such Lender. If the Administrative Agent shall not have
received any payment from the Borrower as and when due, the Administrative Agent
will promptly notify the Lenders accordingly.

(ii)    Except as provided in the definition of “Eurodollar Loan Period”, if any
payment under this Agreement or any other Loan Document shall be specified to be
made on a day which is not a Business Day, it shall be made on the next
succeeding day which is a Business Day, and such extension of time shall in such
case be included in computing interest and fees, if any, in connection with such
payment.

(b)    No Deduction.

(i)    Any and all payments of principal and interest, fees, indemnity or
expense reimbursements, and any other amounts by any Credit Party hereunder or
under any other Loan Documents (the “Credit Party Payments”) shall be made
without setoff or counterclaim and free and clear of and without deduction for
any and all current or future taxes, levies, imposts, deductions, charges or
withholdings with respect to such Credit Party Payments and all interest,
penalties or similar liabilities with respect thereto (excluding any Excluded
Taxes, collectively, “Indemnified Taxes”). If any Credit Party shall be required
to deduct any Indemnified Taxes from or in respect of any sum payable to any
member of the Lender Group hereunder or under any other Loan Document, (x) the
sum payable shall be increased by the amount (an “additional amount”) necessary
so that after making all required deductions (including deductions applicable to
additional sums payable under this Section 2.9(b)(i)), such member of the Lender
Group shall receive an amount equal to the sum it would have received had no
such deductions been made, (y) the applicable Credit Party shall make such
deductions, and (z) the applicable Credit Party shall pay the full amount
deducted to the relevant Governmental Authority in accordance with Applicable
Law.

(ii)    In addition, the Credit Parties shall pay to the relevant Governmental
Authority in accordance with Applicable Law any current or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement or any
other Loan Document excluding,

 

29



--------------------------------------------------------------------------------

TABLE OF CONTENTS

however, such taxes, charges or levies imposed as a result of an assignment or
participation (other than an assignment that occurs as a result of a request by
the Borrower unless such Lender is being replaced due to its status as a
Defaulting Lender) (such taxes being “Other Taxes”).

(iii)    The Credit Parties shall indemnify the members of the Lender Group for
the full amount of Indemnified Taxes and Other Taxes with respect to Credit
Party Payments paid by such Person, and any liability (including penalties,
interest and expenses (including reasonable attorney’s fees and expenses))
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally asserted by the relevant Governmental
Authority; provided, that the Credit Parties shall not be required to indemnify
the Administrative Agent or any Lender for any amount pursuant to this
Section 2.9(b) incurred more than six months prior to the date the
Administrative Agent or such Lender notifies such Credit Party in writing of
such amounts. A certificate setting forth and containing an explanation in
reasonable detail of the manner in which such amount shall have been determined
and the amount of such payment or liability prepared by a member of the Lender
Group or the Administrative Agent on its behalf, absent manifest error, shall be
final, conclusive and binding for all purposes. Such indemnification shall be
made within thirty (30) days after the date the Administrative Agent or such
member, as the case may be, makes written demand therefor. If, in the reasonable
determination of the Credit Parties, any such Indemnified Taxes or Other Taxes
are incorrectly or illegally imposed or asserted by the relevant Governmental
Authority, the members of the Lender Group shall, at the Credit Parties’
expense, use commercially reasonable efforts to cooperate with the Credit
Parties to recover such Indemnified Taxes or Other Taxes, provided that no
Lender Group member shall be required to do so if doing so would place such
Lender Group member in a less favorable net after-tax position than such Lender
Group member would otherwise have been in. If any Indemnified Taxes or Other
Taxes for which the Administrative Agent or any member of the Lender Group has
received indemnification from a Credit Party hereunder shall be finally
determined to have been incorrectly or illegally asserted and are refunded to
the Administrative Agent or such member, the Administrative Agent or such
member, as the case may be, shall promptly forward to the applicable Credit
Party any such refunded amount (after deduction of any Indemnified Tax or Other
Tax paid or payable by any member of the Lender Group as a result of such
refund), not exceeding the increased amount paid by the applicable Credit Party
pursuant to this Section 2.9(b).

(iv)    Each Lender shall severally indemnify the Administrative Agent, within
ten (10) days after demand therefor, for (i) any Indemnified Taxes attributable
to such Lender (but only to the extent that a Credit Party has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of any Credit Party to do so), (ii) any taxes
attributable to such Lender’s failure to maintain a Participant Register as
required by Section 10.5 and (iii) any Excluded Taxes attributable to such
Lender, in each case, that are payable or paid by the Administrative Agent in
connection with any Loan Document and any reasonable expenses arising therefrom
or with respect thereto, whether or not such taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent or the Borrower, as applicable, shall be conclusive absent
manifest error. Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by the Administrative Agent to the Lender
from any other source against any amount due to the Administrative Agent under
this paragraph (iv).

 

30



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(v)    As soon as practicable after the date of any payment of Indemnified Taxes
or Other Taxes by a Credit Party to the relevant Governmental Authority, the
applicable Credit Party will deliver to the Administrative Agent, at its
address, the original or a certified copy of a receipt issued by such
Governmental Authority evidencing payment thereof.

(vi)    Any Lender that is entitled to an exemption from or reduction of
withholding tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 2.9(b)(vi)(A)- (C) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender. Without
limiting the generality of the foregoing:

(A)    On or prior to the Closing Date (or, in the case of any Lender that
becomes a party to this Agreement pursuant to an Assignment and Acceptance, on
or prior to the effective date of such Assignment and Acceptance), each Lender
which is organized in a jurisdiction other than the United States or a political
subdivision thereof (a “Foreign Lender”) shall provide each of the
Administrative Agent and the Borrower with either (A) two (2) properly executed
originals of Form W-8ECI, Form W-8BEN, and Form W-8BEN-E (or any successor
forms) prescribed by the Internal Revenue Service or other documents
satisfactory to the Borrower and the Administrative Agent, as the case may be,
certifying (1) as to such Foreign Lender’s status for purposes of determining
exemption from United States withholding taxes with respect to all payments to
be made to such Foreign Lender hereunder and under any other Loan Documents or
(2) that all payments to be made to such Foreign Lender hereunder and under any
other Loan Documents are subject to such taxes at a rate reduced to zero by an
applicable tax treaty, or (B)(1) a certificate executed by such Lender
certifying that such Lender is not a “bank” and that such Lender qualifies for
the portfolio interest exemption under Section 881(c) of the Code, and (2) two
(2) properly executed originals of Internal Revenue Service Form W-8BEN or Form
W-8BEN-E (or any successor form), in each case, certifying such Lender’s
entitlement to an exemption from United States withholding tax with respect to
payments of interest to be made hereunder or under any other Loan Documents.

(B)    Any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable

 

31



--------------------------------------------------------------------------------

TABLE OF CONTENTS

request of the Borrower or the Administrative Agent), executed copies of IRS
Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax. Each such Lender agrees to provide the Administrative Agent and
the Borrower with new forms prescribed by the Internal Revenue Service upon the
expiration or obsolescence of any previously delivered form, or after the
occurrence of any event requiring a change in the most recent forms delivered by
it to the Administrative Agent and the Borrower.

(C)    In addition, if a payment made to a Lender or Administrative Agent (and,
in each case, any financial institution through which any payment is made
subject to such recipient) under any Loan Document would be subject to United
States federal withholding imposed by FATCA if such Lender or Administrative
Agent were to fail to comply with the applicable reporting requirements of
FATCA, such Lender or Administrative Agent shall deliver to the Administrative
Agent and the Borrower such forms or other documents as shall be prescribed by
Applicable Law, if any, or as otherwise reasonably requested, as may be
necessary for the Administrative Agent or the Borrower, as applicable, to
determine that such payment is exempt from withholding under FATCA.

(vii)    The Credit Parties shall not be required to indemnify any Lender, or to
pay any additional amounts to such Lender pursuant to Section 2.9(b)(i) or
(b)(iii) above to the extent that the obligation to withhold amounts with
respect to United States Federal, state or local withholding tax existed on the
date such Lender became a party to this Agreement (or, in the case of an
assignee, on the effective date of the Assignment and Acceptance pursuant to
which such assignee became a Lender) or, with respect to payments to a new
lending office, the date such Lender designated such new lending office;
provided, however, that this clause shall not apply to any Lender that became a
Lender or new lending office that became a new lending office as a result of an
assignment or designation made at the request of the Borrower; and provided
further, however, that this clause shall not apply to the extent the indemnity
payment or additional amounts, if any, that any member of the Lender Group
through a new lending office would be entitled to receive (without regard to
this clause) do not exceed the indemnity payment or additional amounts that the
Person making the assignment or transfer to such member of the Lender Group
making the designation of such new lending office would have been entitled to
receive in the absence of such assignment, transfer or designation.

(viii)    Nothing contained in this Section 2.9(b) shall require any member of
the Lender Group to make available to any Credit Party any of its tax returns
(or any other information) that it deems confidential or proprietary.

(ix)    If any member of the Lender Group determines, in its sole discretion
exercised in good faith, that it has received a refund of any Indemnified Taxes
as to which it has been indemnified pursuant to this Section 2.9(b) (including
additional amounts paid pursuant to this Section 2.9(b)), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 2.9(b) with respect to the
Indemnified Taxes giving rise to such refund), net of all out-of-pocket expenses
(including any Indemnified Taxes) of such member of the Lender Group and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this Section 2.9(b)(ix) (plus any penalties, interest or other
charges

 

32



--------------------------------------------------------------------------------

TABLE OF CONTENTS

imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this Section 2.9(b)(ix),
in no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this Section 2.9(b)(ix) the payment of which
would place the indemnified party in a less favorable net after-tax position
than the indemnified party would have been in if the tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its tax returns (or any other
information relating to its Indemnified Taxes that it deems confidential) to the
indemnifying party or any other Person.

Section 2.10    Reimbursement. Whenever any Lender shall sustain or incur any
losses or out-of-pocket expenses as a result of (a) failure by the Borrower to
borrow or continue any Eurodollar Loan, or convert any Base Rate Loan to a
Eurodollar Loan, in each case, after having given notice of its intention to do
so in accordance with Section 2.3 (whether by reason of the election of the
Borrower not to proceed or the non-fulfillment of any of the conditions set
forth in this Agreement), or (b) prepayment of any Eurodollar Loan in whole or
in part for any reason other than at the end of the applicable Eurodollar Loan
Period for such Eurodollar Loan or (c) failure by the Borrower to prepay any
Eurodollar Loan after giving notice of its intention to prepay such Eurodollar
Loan, the Borrower agrees to pay to such Lender, promptly upon such Lender’s
demand therefor, an amount sufficient to compensate such Lender for all such
losses and out-of-pocket expenses. Such Lender’s good faith determination of the
amount of such losses and out-of-pocket expenses, absent manifest error, shall
be binding and conclusive. Losses subject to reimbursement hereunder shall
include, without limitation, expenses incurred by any Lender or any participant
of such Lender permitted hereunder in connection with the re-deployment of funds
prepaid, repaid, not borrowed, or paid, as the case may be, over the remainder
of the Eurodollar Loan Period for such prepaid Loan. For purposes of calculating
amounts payable to a Lender under this paragraph, each applicable Lender shall
be deemed to have actually funded its relevant Eurodollar Loan through the
purchase of a deposit bearing interest at the Eurodollar Rate in an amount equal
to the amount of that Eurodollar Loan and having a maturity and repricing
characteristics comparable to the relevant Eurodollar Loan Period; provided,
however, that each applicable Lender may fund each of its Eurodollar Loans in
any manner it sees fit, and the foregoing assumption shall be utilized only for
the calculation of amounts payable under this Section.

Section 2.11    Pro Rata Treatment.

(a)    Loans. Each Loan under the Commitment shall be made pro rata by the
Lenders on the basis of the respective Commitment Percentages.

(b)    Payments. Each payment and prepayment of the Loans, and each payment of
interest on the Loans received from the Borrower, shall be made by the
Administrative Agent to the Lenders pro rata on the basis of their respective
Commitment Percentages (except (i) in cases when a Lender’s right to receive
payments is restricted pursuant to Section 2.15 and (ii) as permitted by
Sections 2.6(d)). If any Lender shall obtain any payment (whether involuntary,
through the exercise of any right of set-off or otherwise) on account of the
Loans in excess of its ratable share of Loans based on its Commitment
Percentage, as applicable (or in violation of any restriction set forth in
Section 2.15), such Lender shall forthwith purchase from the other Lenders such
participations in the Loans made by them as shall be necessary to cause such
purchasing Lender to share the excess payment ratably with each of them;
provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each Lender
shall be rescinded and such Lender shall repay

 

33



--------------------------------------------------------------------------------

TABLE OF CONTENTS

to the purchasing Lender the purchase price to the extent of such recovery
without interest thereon unless the Lender obligated to repay such amount is
required to pay interest. The Borrower agrees that any Lender so purchasing a
participation from another Lender pursuant to this Section 2.11(b) may, to the
fullest extent permitted by law, exercise all its rights of payment (including
the right of set-off) with respect to such participation as fully as if such
Lender were the direct creditor of the Borrower in the amount of such
participation.

Section 2.12    Application of Payments.

(a)    Prior to the exercise of remedies pursuant to Section 8.2, including
acceleration of the Obligations, all amounts received by the Administrative
Agent from the Borrower (other than payments specifically earmarked for
application to certain principal, interest, fees or expenses hereunder (which
shall be applied as earmarked) shall be distributed by the Administrative Agent
in the following order of priority:

FIRST, to the payment of out-of-pocket expenses (including, without limitation,
reasonable attorneys’ fees) of the Administrative Agent with respect to
enforcing the rights of the Lenders under the Loan Documents, in each case to
the extent required to be reimbursed by the Borrower pursuant to Section 10.2;

SECOND, to the payment of any fees owed to the Administrative Agent under the
Loan Documents;

THIRD, to the payment of all accrued fees and interest payable to the Lenders
under this Agreement;

FOURTH, to the payment of principal then due and payable on the Loans;

FIFTH, to the payment of all other Obligations not otherwise referred to in this
Section 2.12(a) then due and payable; and

SIXTH, upon satisfaction in full of all Obligations, to the applicable Credit
Party or such other Person who may be lawfully entitled thereto.

(b)    Notwithstanding anything in this Agreement or any other Loan Documents
which may be construed to the contrary, subsequent to the exercise of remedies
pursuant to Section 8.2, including acceleration of the Obligations, payments and
prepayments with respect to the Obligations made to the Administrative Agent for
the benefit of the Lenders, the Lender Group, or any of them, or otherwise
received by any member of the Lender Group shall be distributed in the following
order of priority (subject to Section 2.11):

FIRST, to the payment of out-of-pocket expenses (including without limitation
indemnification and reasonable attorneys’ fees) of the Administrative Agent with
respect to enforcing the rights of the Lenders under the Loan Documents, in each
case to the extent required to be reimbursed by the Borrower pursuant to
Section 10.2;

SECOND, to the payment of any fees owed to the Administrative Agent under the
Loan Documents;

THIRD, to the payment of out-of-pocket expenses (including without limitation
indemnification and reasonable attorneys’ fees) of the Lenders with respect to
enforcing their rights under the Loan Documents, in each case to the extent
required to be reimbursed by the Borrower pursuant to Section 10.2;

 

34



--------------------------------------------------------------------------------

TABLE OF CONTENTS

FOURTH, to the payment of all accrued fees and interest payable to the Lenders
under this Agreement;

FIFTH, to the payment of principal on the Loans;

SIXTH, to any other Obligations not otherwise referred to in this
Section 2.12(b); and

SEVENTH, upon satisfaction in full of all Obligations, to the applicable Credit
Party or such other Person who may be lawfully entitled thereto.

Section 2.13    All Obligations to Constitute One Obligation. All Obligations
shall constitute one general obligation of the Borrower.

Section 2.14    Maximum Rate of Interest. The Borrower and the Lender Group
hereby agree and stipulate that the only charges imposed upon the Borrower for
the use of money in connection with this Agreement are and shall be the specific
interest and fees described in this Article 2 and in any other Loan Document.
Notwithstanding the foregoing, the Borrower and the Lender Group further agree
and stipulate that all closing fees, agency fees, syndication fees, facility
fees, underwriting fees, default charges, late charges, funding or “breakage”
charges, increased cost charges, attorneys’ fees and reimbursement for costs and
expenses paid by any member of the Lender Group to third parties or for damages
incurred by the Lender Group, or any of them, are charges to compensate the
Lender Group for underwriting and administrative services and costs or losses
performed or incurred, and to be performed and incurred, by the Lender Group in
connection with this Agreement and the other Loan Documents and shall under no
circumstances be deemed to be charges for the use of money pursuant to any
Applicable Law. In no event shall the amount of interest and other charges for
the use of money payable under this Agreement exceed the maximum amounts
permissible under any law that a court of competent jurisdiction shall, in a
final determination, deem applicable. The Borrower and the Lender Group, in
executing and delivering this Agreement, intend legally to agree upon the rate
or rates of interest and other charges for the use of money and manner of
payment stated within it; provided, however, that, anything contained herein to
the contrary notwithstanding, if the amount of such interest and other charges
for the use of money or manner of payment exceeds the maximum amount allowable
under Applicable Law, then, ipso facto as of the Closing Date, the Borrower is
and shall be liable only for the payment of such maximum as allowed by law, and
payment received from the Borrower in excess of such legal maximum, whenever
received, shall be applied to reduce the principal balance of the Loans to the
extent of such excess.

Section 2.15    Defaulting Lenders.

(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i)    Such Defaulting Lender’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in the definition of “Required Lenders” and in Section 10.12.

(ii)    Any payment of principal, interest, fees or other amounts received by
the Administrative Agent for the account of such Defaulting Lender (whether
voluntary or

 

35



--------------------------------------------------------------------------------

TABLE OF CONTENTS

mandatory, at maturity, pursuant to Section 2.12 or otherwise) or received by
the Administrative Agent from a Defaulting Lender pursuant to Section 10.4 shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent hereunder; second, as the Borrower may
request (so long as no Event of Default exists), to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; third,
if so determined by the Administrative Agent and the Borrower, to be held in a
deposit account and released pro rata in order to satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement; fourth, to the payment of any amounts owing to the Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; fifth, so long as no Default or
Event of Default exists, to the payment of any amounts owing to the Borrower as
a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and sixth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of any Loans in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made at a time when the conditions set forth in Section 4.2 were satisfied
or waived, such payment shall be applied solely to pay the Loans of all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of such Defaulting Lender until such time as all Loans are held by
the Lenders pro rata in accordance with the Commitment Percentages without
giving effect to sub-section (iv) below. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender shall be deemed paid to and redirected by
such Defaulting Lender, and each Lender irrevocably consents hereto.

(iii)    No Defaulting Lender shall be entitled to receive any Ticking Fee
pursuant to Section 2.5 for any period during which that Lender is a Defaulting
Lender (and the Borrower shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender).

(b)    Defaulting Lender Cure. If the Borrower and the Administrative Agent
agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any cash collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans to be held
pro rata by the Lenders in accordance with the Commitment Percentages, whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

 

36



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE 3

GUARANTY

Section 3.1    Guaranty.

(a)    Each Guarantor hereby, jointly and severally, guarantees to the
Administrative Agent, for the benefit of the Lender Group, the full and prompt
payment of the Obligations, including, without limitation, any interest therein
(including, without limitation, interest as provided in this Agreement, accruing
after the filing of a petition initiating any insolvency proceedings, whether or
not such interest accrues or is recoverable against the Borrower after the
filing of such petition for purposes of the Bankruptcy Code or is an allowed
claim in such proceeding), plus reasonable attorneys’ fees and expenses (to the
extent such fees and expenses are required to be reimbursed by the Borrower
pursuant to Section 10.2) if the obligations represented by this Guaranty are
collected by law, through an attorney-at-law, or under advice therefrom.

(b)    Regardless of whether any proposed guarantor or any other Person shall
become in any other way responsible to the Lender Group, or any of them, for or
in respect of the Obligations or any part thereof, and regardless of whether or
not any Person now or hereafter responsible to the Lender Group, or any of them,
for the Obligations or any part thereof, whether under this Guaranty or
otherwise, shall cease to be so liable, each Guarantor hereby declares and
agrees that this Guaranty shall be a joint and several obligation, shall be a
continuing guaranty and shall be operative and binding until the Obligations
shall have been indefeasibly paid in full in cash and the Commitments shall have
been terminated.

(c)    Each Guarantor absolutely, unconditionally and irrevocably waives any and
all right to assert any defense (other than the defense of payment in cash in
full, to the extent of its obligations hereunder, or a defense that such
Guarantor’s liability is limited as provided in Section 3.1(g)), set-off,
counterclaim or cross-claim of any nature whatsoever with respect to this
Guaranty or the obligations of the Guarantors under this Guaranty or the
obligations of any other Person or party (including, without limitation, the
Borrower) relating to this Guaranty or the obligations of any of the Guarantors
under this Guaranty or otherwise with respect to the Obligations in any action
or proceeding brought by the Administrative Agent or any other member of the
Lender Group to collect the Obligations or any portion thereof, or to enforce
the obligations of any of the Guarantors under this Guaranty.

(d)    The Lender Group, or any of them, may from time to time, without
exonerating or releasing any Guarantor in any way under this Guaranty, (i) take
such security or securities for the Obligations or any part thereof as they may
deem proper, or (ii) release, discharge, abandon or otherwise deal with or fail
to deal with any Guarantor of the Obligations or any security or securities
therefor or any part thereof now or hereafter held by the Lender Group, or any
of them, or (iii) amend, modify, increase, extend, accelerate or waive in any
manner any of the provisions, terms, or conditions of the Loan Documents, all as
they may consider expedient or appropriate in their sole and absolute
discretion. Without limiting the generality of the foregoing, or of
Section 3.1(e), it is understood that the Lender Group, or any of them, may,
without exonerating or releasing any Guarantor, give up, modify or abstain from
perfecting or taking advantage of any security for the Obligations and accept or
make any compositions or arrangements, and realize upon any security for the
Obligations when, and in such manner, and with or without notice, all as such
Person may deem expedient.

(e)    Each Guarantor acknowledges and agrees that no change in the nature or
terms of the Obligations or any of the Loan Documents, or other agreements,
instruments or contracts evidencing, related to or attendant with the
Obligations (including any novation), shall discharge all or any part of the

 

37



--------------------------------------------------------------------------------

TABLE OF CONTENTS

liabilities and obligations of such Guarantor pursuant to this Guaranty; it
being the purpose and intent of the Guarantors and the Lender Group that the
covenants, agreements and all liabilities and obligations of each Guarantor
hereunder are absolute, unconditional and irrevocable under any and all
circumstances. Without limiting the generality of the foregoing, each Guarantor
agrees that until the performance of and payment in full in cash of the
Obligations (without possibility of recourse, whether by operation of law or
otherwise) and the termination of the Commitments, such Guarantor’s undertakings
hereunder shall not be released, in whole or in part, by any action or thing
which might, but for this paragraph of this Guaranty, be deemed a legal or
equitable discharge of a surety or guarantor, or by reason of any waiver,
omission of the Lender Group, or any of them, or their failure to proceed
promptly or otherwise, or by reason of any action taken or omitted by the Lender
Group, or any of them, whether or not such action or failure to act varies or
increases the risk of, or affects the rights or remedies of, such Guarantor or
by reason of any further dealings between the Borrower, on the one hand, and any
member of the Lender Group, on the other hand, or any other guarantor or surety,
and such Guarantor hereby expressly waives and surrenders any defense to its
liability hereunder, or any right of counterclaim or offset of any nature or
description which it may have or may exist based upon, and shall be deemed to
have consented to, any of the foregoing acts, omissions, things, agreements or
waivers.

(f)    The Lender Group, or any of them, may, without demand or notice of any
kind upon or to any Guarantor, at any time or from time to time when any amount
shall be due and payable hereunder by any Guarantor, if the Borrower shall not
have timely paid any of the Obligations, set-off and appropriate and apply to
any portion of the Obligations hereby guaranteed, and in such order of
application as the Administrative Agent may from time to time elect in
accordance with this Agreement, any deposits, property, balances, credit
accounts or moneys of any Guarantor in the possession of any member of the
Lender Group or under their respective control for any purpose. If and to the
extent that any Guarantor makes any payment to the Administrative Agent or any
other Person pursuant to or in respect of this Guaranty, any claim which such
Guarantor may have against the Borrower by reason thereof shall be subject and
subordinate to the prior payment in full in cash of the Obligations to the
satisfaction of the Lender Group and the termination of the Commitments.

(g)    The creation or existence from time to time of Obligations in excess of
the amount committed to or outstanding on the date of this Guaranty is hereby
authorized, without notice to any Guarantor, and shall in no way impair or
affect this Guaranty or the rights of the Lender Group herein. It is the
intention of each Guarantor and the Administrative Agent that each Guarantor’s
obligations hereunder shall be, but not in excess of, the Maximum Guaranteed
Amount (as herein defined). The “Maximum Guaranteed Amount” with respect to any
Guarantor, shall mean the maximum amount which could be paid by such Guarantor
without rendering this Guaranty void or voidable as would otherwise be held or
determined by a court of competent jurisdiction in any action or proceeding
involving any state or Federal bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance or other similar laws relating to the
insolvency of debtors.

(h)    Upon the bankruptcy or winding up or other distribution of assets of the
Borrower, or of any surety or guarantor (other than the applicable Guarantor)
for any Obligations of the Borrower to the Lender Group, or any of them, the
rights of the Administrative Agent against any Guarantor shall not be affected
or impaired by the omission of any member of the Lender Group to prove its
claim, or to prove the full claim, as appropriate, against the Borrower, or any
such other guarantor or surety, and the Administrative Agent may prove such
claims as it sees fit and may refrain from proving any claim and in its
discretion may value as it sees fit or refrain from valuing any security held by
it without in any way releasing, reducing or otherwise affecting the liability
to the Lender Group of each of the Guarantors.

 

38



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(i)    Each Guarantor hereby absolutely, unconditionally and irrevocably
expressly waives, except to the extent such waiver would be expressly prohibited
by Applicable Law, the following: (i) notice of acceptance of this Guaranty,
(ii) notice of the existence or creation of all or any of the Obligations,
(iii) presentment, demand, notice of dishonor, protest and all other notices
whatsoever (other than notices expressly required hereunder or under any other
Loan Document to which any Guarantor is a party), (iv) all diligence in
collection or protection of or realization upon the Obligations or any part
thereof or any security for any of the Obligations, (v) all rights to enforce
any remedy which the Lender Group, or any of them, may have against the
Borrower, (vi) until the Obligations shall have been paid in full in cash, and
all Commitments have been terminated, all rights of subrogation,
indemnification, contribution and reimbursement from the Borrower for amounts
paid hereunder and any benefit of, or right to participate in, any collateral or
security now or hereinafter held by the Lender Group, or any of them, in respect
of the Obligations, and (vii) any and all rights under any Applicable Law
governing guaranties or sureties. If a claim is ever made upon any member of the
Lender Group for the repayment or recovery of any amount or amounts received by
such Person in payment of any of the Obligations and such Person repays all or
part of such amount by reason of (A) any judgment, decree or order of any court
or administrative body having jurisdiction over such Person or any of its
property, or (B) any settlement or compromise of any such claim effected by such
Person with any such claimant, including the Borrower, then in such event each
Guarantor agrees that any such judgment, decree, order, settlement or compromise
shall be binding upon such Guarantor, notwithstanding any revocation hereof or
the cancellation of any promissory note or other instrument evidencing any of
the Obligations, and such Guarantor shall be and remain obligated to such Person
hereunder for the amount so repaid or recovered to the same extent as if such
amount had never originally been received by such Person.

(j)    This Guaranty is a continuing guaranty of the Obligations and all
liabilities to which it applies under the terms hereof and shall be conclusively
presumed to have been created in reliance hereon. No failure or delay by any
member of the Lender Group in the exercise of any right, power, privilege or
remedy shall operate as a waiver thereof, and no single or partial exercise by
the Administrative Agent of any right or remedy shall preclude other or further
exercise thereof or the exercise of any other right or remedy and no course of
dealing between any Guarantor and any member of the Lender Group shall operate
as a waiver thereof. No action by any member of the Lender Group permitted
hereunder shall in any way impair or affect this Guaranty. For the purpose of
this Guaranty, the Obligations shall include, without limitation, all
Obligations of the Borrower to the Lender Group, notwithstanding any right or
power of any third party, individually or in the name of the Borrower and the
Lender Group, or any of them, to assert any claim or defense as to the
invalidity or unenforceability of any such Obligation, and no such claim or
defense shall impair or affect the obligations of any Guarantor hereunder.

(k)    This is a guaranty of payment and not of collection. In the event the
Administrative Agent makes a demand upon any Guarantor in accordance with the
terms of this Guaranty, such Guarantor shall be held and bound to the
Administrative Agent directly as debtor in respect of the payment of the amounts
hereby guaranteed.

(l)    Each Guarantor is a direct or indirect wholly-owned Domestic Subsidiary
of the Borrower. Each Guarantor expressly represents and acknowledges that any
financial accommodations by the Lender Group to the Borrower, including, without
limitation, the extension of credit, are and will be of direct interest, benefit
and advantage to such Guarantor.

(m)    The payment obligation of a Guarantor to any other Guarantor under any
Applicable Law regarding contribution rights among co-obligors or otherwise
shall be subordinate and subject in right of payment to the prior payment in
full of the obligations of such Guarantor under the

 

39



--------------------------------------------------------------------------------

TABLE OF CONTENTS

other provisions of this Guaranty, and such Guarantor shall not exercise any
right or remedy with respect to such rights until payment and satisfaction in
full of all such obligations.

Section 3.2    Special Provisions Applicable to New Guarantors. Pursuant to
Section 6.10 of this Agreement, any new Domestic Subsidiary (other than Excluded
Subsidiaries and Immaterial Subsidiaries) of the Borrower may be required to
enter into this Agreement as a Guarantor by executing and delivering to the
Administrative Agent a Joinder Supplement. Upon the execution and delivery of a
Joinder Supplement by such new Domestic Subsidiary, such new Domestic Subsidiary
shall become a Guarantor and Credit Party hereunder with the same force and
effect as if originally named as a Guarantor or Credit Party herein. The
execution and delivery of any Joinder Supplement (or any joinder to any other
applicable Loan Document) adding an additional Guarantor as a party to this
Agreement (or any other applicable Loan Document) shall not require the consent
of any other party hereto. The rights and obligations of each party hereunder
shall remain in full force and effect notwithstanding the addition of any new
Guarantor hereunder.

ARTICLE 4

CONDITIONS PRECEDENT

Section 4.1    Conditions Precedent to Initial Loan. The obligations of the
Lenders to make Loans are subject to the fulfillment of each of the following
conditions on or before April 10, 2020:

(a)    The Administrative Agent shall have received each of the following, in
form and substance satisfactory to the Lender Group:

(i)    This Agreement duly executed by the Borrower, the Guarantors, the
Lenders, and the Administrative Agent;

(ii)    Any Loan Notes requested by any Lender duly executed by the Borrower;

(iii)    Customary legal opinions of Womble Bond Dickinson (US) LLP, counsel to
the Credit Parties, as well as any local counsel to the Credit Parties (if
reasonably requested by the Administrative Agent), addressed to the Lender
Group, covering the transactions contemplated by the Loan Documents;

(iv)    If Loans are to be made on the Closing Date, a duly executed Request for
Loan with disbursement instructions attached thereto;

(v)    A certificate signed by an Authorized Signatory of each Credit Party,
including a certificate of incumbency with respect to each Authorized Signatory
of such Person, together with appropriate attachments which shall include the
following: (A) a copy of the certificate of incorporation or formation, articles
of organization, or similar organizational document of such Person certified to
be true, complete and correct by the Secretary of State (or relevant equivalent
office) of the State of such Person’s incorporation or formation, (B) a true,
complete and correct copy of the bylaws, operating agreement, partnership
agreement, limited liability company agreement, or similar organizational
document of such Person, (C) a true, complete and correct copy of the
resolutions (including, without limitation, board resolutions and shareholder
resolutions, as applicable) of such Person authorizing the execution, delivery
and performance by such Person of the Loan Documents, and with respect to the
Borrower, authorizing the

 

40



--------------------------------------------------------------------------------

TABLE OF CONTENTS

borrowings hereunder, and (D) certificates of good standing, existence, or
similar appellation from each jurisdiction in which such Person is organized
and, to the extent failure to be so qualified in any other jurisdiction could
reasonably be expected to have a Materially Adverse Effect, foreign
qualifications in those jurisdictions in which such Person is required to be
qualified to do business; provided that if a document referenced in clause
(A) or (B) was delivered in connection with the Multi-Year Credit Agreement or
not required to be delivered in connection with the Multi-Year Credit Agreement,
then delivery of such document shall not be required so long as the applicable
Credit Party delivers an officer’s certificate certifying that no changes have
been made to such document, and such document remains in full force and effect;

(vi)    An officer’s certificate executed by the treasurer of the Borrower
certifying (A) the solvency of the Credit Parties, taken as a whole, as of the
Closing Date, (B) that as of the Closing Date, both before and after the
effectiveness of this Agreement and the other Loan Documents (x) all of the
representations and warranties of the Credit Parties under this Agreement and
the other Loan Documents are true and correct in all material respects (provided
that if any representation or warranty already includes a materiality or
material adverse effect qualifier, such representation or warranty is true and
correct in all respects and if any such representation or warranty expressly
relates to a prior date, such representation or warranty shall be so true and
correct on and as of such prior date) and (y) no Default or an Event of Default
is in existence, (C) that there has been no materially adverse change to the
financial information previously delivered to the Administrative Agent under
Section 4.1(d) below, (D) that no change in the business, financial condition,
results of operations, liabilities (contingent or otherwise), or properties of
the Borrower and its Subsidiaries (taken as a whole) shall have occurred since
December 31, 2019, which change has had or would be reasonably expected to have
a Materially Adverse Effect, and (E) that (x) all material Necessary
Authorizations are in full force and effect, are not subject to any pending or
threatened reversal or cancellation, and all applicable waiting periods have
expired, and that there is no ongoing investigation or inquiry by any
Governmental Authority regarding the Loans or the Loan Documents and
(y) attached thereto are true, correct, and complete copies of all such material
Necessary Authorizations, if any;

(vii)    Payment of all fees payable to the Administrative Agent, the Affiliates
of the Administrative Agent, and the Lenders in connection with the execution
and delivery of this Agreement, and payment of fees and expenses of counsel to
the Administrative Agent;

(viii)    Out-of-state affidavits for each Credit Party organized under the laws
of the State of Florida;

(ix)    An amendment to the Multi-Year Credit Agreement duly executed by the
Borrower, the Guarantors, the Required Lenders, and the Administrative Agent
(each, as defined therein); and

(x)    All such other documents as the Administrative Agent may reasonably
request, certified by an appropriate governmental official or an Authorized
Signatory if so requested.

(b)    The Lead Arrangers and the Administrative Agent shall have completed
their financial, regulatory, and legal due diligence of the Credit Parties, and
all credit investigations and background checks, and the results, form, and
substance of each of the foregoing items shall be satisfactory to the
Administrative Agent.

 

41



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c)    The Lead Arrangers and the Administrative Agent shall be satisfied that
no change in the business, financial condition, results of operations,
liabilities (contingent or otherwise), or properties of the Borrower and its
Subsidiaries (taken as a whole) shall have occurred since December 31, 2019,
which change has had or would be reasonably expected to have a Materially
Adverse Effect.

(d)    The Lead Arrangers shall have received and be satisfied with (i) the
financial statements (including balance sheets, statements of income, and
statements of cash flows) described in Section 5.1(i) and (ii) the Borrower’s
2020 financial performance and condition estimate.

(e)    The Administrative Agent shall have received a Compliance Certificate
calculated as of the last day of the fiscal quarter ended December 31, 2019,
demonstrating that the Borrower is in compliance with the Financial Covenants;

(f)    The Administrative Agent shall have received all documentation and
information required by any Governmental Authority under any applicable “know
your customer” and anti-money laundering rules and regulations, including the
Patriot Act, no later than five (5) Business Days prior to the Closing Date; and

(g)    The Administrative Agent shall have received from the Lenders all tax
forms and certificates required by Section 2.9.

Section 4.2    Conditions Precedent to Each Loan. The obligation of the Lenders
to make each Loan, including any initial Loan hereunder, is subject to the
fulfillment of each of the following conditions immediately prior to or
contemporaneously with such Loan:

(a)    All of the representations and warranties of the Credit Parties under
this Agreement and the other Loan Documents, which, pursuant to Section 5.2, are
made at and as of the time of such Loan, shall be true and correct in all
material respects at such time, both before and after giving effect to such Loan
(provided that if any representation or warranty already includes a materiality
or material adverse effect qualifier, such representation or warranty shall be
true and correct in all respects and except (i) in the case of any such
representation or warranty that expressly relates to a prior date, in which case
such representation or warranty shall be so true and correct on and as of such
prior date and (ii) the representations and warranties set forth in Sections
5.1(j) and 5.1(k)); and

(b)    There shall not exist on the date of such Loan and after giving effect
thereto, a Default or an Event of Default.

The Borrower hereby agrees that the delivery of any Request for Loan hereunder
or any telephonic request hereunder shall be deemed to be the certification of
the Authorized Signatory thereof that all of the conditions set forth in this
Section 4.2 have been satisfied. Notwithstanding the foregoing, if any of the
conditions set forth above are not satisfied, such conditions may be waived by
the Required Lenders.

 

42



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE 5

REPRESENTATIONS AND WARRANTIES

Section 5.1    General Representations and Warranties. In order to induce the
Lender Group to enter into this Agreement and to extend the Loans to the
Borrower, each Credit Party hereby represents and warrants that:

(a)    Organization; Power; Qualification. Each Credit Party (i) is a
corporation, partnership or limited liability company duly organized, validly
existing, and in good standing under the laws of its state of incorporation or
formation, (ii) has the corporate or other company power and authority to own or
lease and operate its properties and to carry on its business as now being and
hereafter proposed to be conducted, except where the failure to do so could not
reasonably be expected to have a Materially Adverse Effect and (iii) is duly
qualified and is in good standing as a foreign corporation or other company, and
authorized to do business, in each jurisdiction in which the character of its
properties or the nature of its business requires such qualification or
authorization, except where the failure to so qualify or be authorized to do
business could not reasonably be expected to have a Materially Adverse Effect.

(b)    Authorization; Enforceability. Each Credit Party has the power and has
taken all necessary action, corporate or otherwise, to authorize it to execute,
deliver, and perform this Agreement and each of the other Loan Documents to
which it is a party in accordance with the terms thereof and to consummate the
transactions contemplated hereby and thereby. Each of this Agreement and each
other Loan Document to which a Credit Party is a party has been duly executed
and delivered by such Credit Party, and is a legal, valid and binding obligation
of such Credit Party, enforceable in accordance with its terms, except to the
extent that the enforceability thereof may be limited by applicable bankruptcy,
insolvency, reorganization or similar laws affecting the enforcement of
creditor’s rights generally or by general principles of equity (regardless of
whether such enforcement is considered in a proceeding in equity or at law).

(c)    Partnerships; Joint Ventures; Subsidiaries; Guarantors. Except as
disclosed on Schedule 5.1(c)-1, no Credit Party has any Subsidiaries as of the
Closing Date. Schedule 5.1(c)-1 sets forth, for each Person set forth thereon
and, with respect to clause (ii) below, the Borrower, a complete and accurate
statement of (i) the percentage ownership of each such Person by the applicable
Credit Party or Subsidiary of a Credit Party as of the Closing Date and (ii) the
state or other jurisdiction of incorporation or formation, as appropriate, of
each such Person as of the Closing Date. As of the Closing Date (A) all
Guarantors are set forth on Schedule 5.1(c)-2 and (B) the assets of all
Immaterial Subsidiaries and Excluded Subsidiaries do not exceed ten percent
(10%) of the Consolidated Net Tangible Assets.

(d)    Compliance with Law, Loan Documents, and Contemplated Transactions. The
execution, delivery, and performance of this Agreement and each of the other
Loan Documents in accordance with their respective terms and the consummation of
the transactions contemplated hereby and thereby do not and will not (i) violate
any Applicable Law in any material respect or (ii) conflict with in any material
respect, result in a material breach of, or constitute a material default under
the certificate of incorporation or formation or by-laws, partnership agreement
or operating agreement of any Credit Party or under any Material Contract to
which any Credit Party is a party.

(e)    Necessary Authorizations. Each Credit Party has obtained all Necessary
Authorizations, and all such Necessary Authorizations are in full force and
effect, except to the extent the failure to obtain such Necessary Authorizations
or the failure to keep such Necessary Authorizations in full force and effect
could not reasonably be expected to have a Materially Adverse Effect.

 

43



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(f)    Title to Properties. Each Credit Party has good, marketable, and legal
title to, or a valid license or leasehold interest in, all of its Property
material to the operation of such Credit Party’s business (except for minor
defects in title that do not interfere with its ability to conduct its business
as currently conducted or to utilize such properties for their intended
purposes), except where the failure to do so could not reasonably be expected to
have a Materially Adverse Effect, and none of such Property is subject to any
Liens, other than Permitted Liens.

(g)    Labor Matters. (i) There are no strikes, lockouts or other material labor
disputes or grievances against any Credit Party, or, to the Borrower’s
knowledge, threatened against or affecting any Credit Party, and (ii) no
significant unfair labor practice charges or grievances are pending against any
Credit Party, or, to the Borrower’s knowledge, threatened against any of them
before any Governmental Authority, except, in the case of clauses (i) and (ii),
to the extent that such events could not reasonably be expected to have a
Materially Adverse Effect.

(h)    Taxes. Each Credit Party has timely filed or caused to be filed all tax
returns and reports required to have been filed and has paid or caused to be
paid all material taxes required to have been paid by it, except where (a) (i)
the validity or amount thereof is being contested in good faith by appropriate
proceedings and (ii) for which adequate reserves (in accordance with GAAP) have
been accrued or (b) the failure to make such filing or payment could not
reasonably be expected to have a Materially Adverse Effect.

(i)    Financial Statements. The Credit Parties have furnished, or caused to be
furnished, to the Lenders audited consolidated financial statements of the
Borrower and its Subsidiaries for the fiscal year ended on or about December 31,
2019, including the balance sheets and income and cash flow statements, prepared
by independent certified public accountants of recognized national standing
which are complete and correct in all material respects and present fairly in
accordance with GAAP the financial position of the Borrower and its Subsidiaries
as of such dates, as applicable, and the results of operations for the fiscal
years then ended, as applicable. Except as disclosed in such financial
statements, neither the Borrower nor any consolidated Subsidiary has any
material liabilities, contingent or otherwise, and there are no material
unrealized or anticipated losses of the Borrower or any consolidated Subsidiary
which have not heretofore been disclosed in writing to the Lenders. The Credit
Parties maintain reserves to the extent required by GAAP for future costs
associated with any retiree and health care benefits, any reclamation and any
other potential claims under Environmental Laws or Mining Laws.

(j)    No Adverse Change. Since December 31, 2019, there has occurred no event
which has had or could reasonably be expected to have a Materially Adverse
Effect.

(k)    Litigation. There is no litigation, legal or administrative proceeding,
investigation, or other action of any nature pending or, to the knowledge of the
Credit Parties, threatened against or affecting any Credit Party, any Subsidiary
or any of their respective properties which could reasonably be expected to have
a Materially Adverse Effect.

(l)    ERISA. Schedule 5.1(l) lists, as of the Closing Date, all Multiemployer
Plans and Title IV Plans. Except as would not reasonably be expected to result
in a Materially Adverse Effect, (i) the Credit Parties and their ERISA
Affiliates have fulfilled their obligations under the minimum funding standards
of ERISA and the Code with respect to each Title IV Plan and have not incurred
any liability to the PBGC or a Title IV Plan under Title IV of ERISA in
connection with the termination of a Plan, and (ii) each Title IV Plan is in
compliance in all material respects with the presently applicable provisions of
ERISA and the Code.

 

44



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(m)    Intellectual Property. (i) Each Credit Party owns, or is licensed or
otherwise has the right to use, all Intellectual Property material to its
business, and (ii) the use thereof by the Credit Parties does not infringe in
any material respect on the rights of any other Person, except in each case with
respect to clauses (i) and (ii), as could not reasonably be expected to result
in a Materially Adverse Effect.

(n)    Compliance with Law; Absence of Default. Each Credit Party is in
compliance (i) with all Applicable Laws, except where the failure to so comply
could not reasonably be expected to have a Materially Adverse Effect, and
(ii) in all material respects with the provisions of its certificate of
incorporation or formation and by-laws or other governing documents. No event
has occurred or has failed to occur which has not been remedied or waived, the
occurrence or non-occurrence of which constitutes (i) a Default or an Event of
Default or (ii) a default under any (A) Material Contract or (B) judgment,
decree, or order to which such Credit Party is a party or by which such Credit
Party or any of their respective properties may be bound, except, in each case
under this clause (ii), except for any default which could not reasonably be
expected to have a Materially Adverse Effect.

(o)    Casualties; Taking of Properties, etc. Since December 31, 2019, neither
the business nor the properties of the Credit Parties has been affected as a
result of any fire, explosion, earthquake, flood, drought, windstorm, accident,
strike or other labor disturbance, embargo, requisition or taking of property or
cancellation of contracts, permits or concessions by any domestic or foreign
government or any agency thereof, riot, activities of armed forces, or acts of
God or of any public enemy in a manner that could reasonably be expected to have
a Materially Adverse Effect.

(p)    Accuracy and Completeness of Information. All written information,
reports, other papers and data relating to the Credit Parties and their
Subsidiaries furnished by or at the direction of the Credit Parties to the
Lender Group were, taken as a whole, at the time furnished, complete and correct
in all material respects. No document furnished or written statement made to the
Lender Group by or at the direction of any Credit Party in connection with the
negotiation, preparation or execution of this Agreement or any of the Loan
Documents contains or will contain any untrue statement of a fact material to
the creditworthiness of the Credit Parties taken as a whole or omits or will
omit to state a material fact necessary in order to make the statements
contained therein not materially misleading as of the time when made or
delivered. With respect to projections, estimates and forecasts given to the
Lender Group, such projections, estimates and forecasts are based on the Credit
Parties’ good faith assessment of the future of the business at the time made.
The Credit Parties had a reasonable basis for such assessment at the time made.

(q)    Compliance with Regulations T, U, and X. No Credit Party is engaged
principally in or has as one of its important activities in the business of
extending credit for the purpose of purchasing or carrying, and no Credit Party
owns or presently intends to acquire, any “margin security” or “margin stock” as
defined in Regulations T, U and X of the Board of Governors of the Federal
Reserve System (herein called “Margin Stock”). None of the proceeds of the Loans
will be used, directly or indirectly, for the purpose of purchasing or carrying
any Margin Stock or for the purpose of reducing or retiring any Indebtedness
which was originally incurred to purchase or carry Margin Stock or for any other
purpose which might constitute this transaction a “purpose credit” within the
meaning of said Regulations T, U and X. None of any Credit Party or any bank
acting on its behalf has taken or will take any action which might cause this
Agreement or any other Loan Documents to violate Regulation T, U or X or any
other regulation of the Board of Governors of the Federal Reserve System or to
violate the SEA, in each case as now in effect or as the same may hereafter be
in effect. If so requested by the Administrative Agent, the Credit Parties will
furnish the Administrative Agent with (i) a statement or statements in
conformity with the requirements of Federal Reserve Form U-1 referred to in
Regulation U of said Board of Governors and (ii) other documents evidencing its
compliance with the margin

 

45



--------------------------------------------------------------------------------

TABLE OF CONTENTS

regulations, including without limitation an opinion of counsel in form and
substance satisfactory to the Administrative Agent. Neither the making of the
Loans nor the use of proceeds thereof will violate, or be inconsistent with, the
provisions of Regulation T, U or X of said Board of Governors.

(r)    Solvency. The Borrower and the other Credit Parties, taken as a whole,
are and will continue to be Solvent, including, without limitation, after giving
effect to the transactions contemplated by the Loan Documents and the rights of
subrogation and contribution among the Credit Parties.

(s)    [Reserved]

(t)    Environmental Matters.

(i)    Each Credit Party is in compliance with all applicable Environmental Laws
except where the failure to so comply could not reasonably be expected to have a
Materially Adverse Effect. There is no violation of any Environmental Law or
contamination which could interfere with the continued operation of any of the
Properties which in each case above could reasonably be expected to have a
Materially Adverse Effect.

(ii)    As of the Closing Date, except as set forth on Schedule 5.1(t), no
Credit Party has received from any Governmental Authority any complaint, or
notice of violation, alleged violation, investigation or advisory action or
notice of potential liability regarding matters of environmental protection or
permit compliance under applicable Environmental Laws or Mining Laws with regard
to the Properties, nor is any Credit Party aware that any such notice is
pending, including, without limitation, any such notice in respect of the
reclamation, or alleged need for reclamation, of any current or former Property,
except, in each case, which could not reasonably be expected to have a
Materially Adverse Effect.

(iii)    No Credit Party or any Subsidiary is barred from receiving surface or
underground Environmental or Mining Permits pursuant to the permit block
provisions of Mining Laws except in each case as could not reasonably be
expected to have a Materially Adverse Effect.

(u)    MSHA. All of the Credit Parties’ operations are conducted in compliance
with all applicable rules and regulations promulgated by the Occupational Safety
and Health Administration of the United States Department of Labor and the Mine
Safety and Health Administration of the United States Department of Labor
“MSHA”), except where such failure to comply could not reasonably be expected to
result in a Materially Adverse Effect.

(v)    Investment Company Act. No Credit Party is required to register under the
provisions of the Investment Company Act of 1940, as amended, and neither the
entering into or performance by the Credit Parties of this Agreement nor the
issuance of any Loan Notes violates any provision of such Act or requires any
consent, approval, or authorization of, or registration with, any governmental
or public body or authority pursuant to any of the provisions of such Act.

(w)    Anti-Corruption Laws; Sanctions. Each Credit Party has implemented and
maintains in effect policies and procedures designed to ensure compliance by
each Credit Party, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and
each Credit Party, its Subsidiaries and their respective officers and employees

 

46



--------------------------------------------------------------------------------

TABLE OF CONTENTS

and, to the knowledge of each Credit Party, its directors and agents, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects. None of (i) any Credit Party, any Subsidiary of any Credit Party or,
to the knowledge of any Credit Party or any Subsidiary of a Credit Party, any of
their respective directors, officers, employees or affiliates, or (ii) to the
knowledge of any Credit Party, any agent of any Credit Party or any Subsidiary
of any Credit Party that will act in any capacity in connection with or benefit
from the credit facility established hereby, in each case, is a Sanctioned
Person. No Loan, use of proceeds thereof or other transaction contemplated by
this Agreement will violate Anti-Corruption Laws or applicable Sanctions.

Section 5.2    Survival of Representations and Warranties, etc. All
representations and warranties made under this Agreement and the other Loan
Documents shall be deemed to be made, and shall be true and correct in all
material respects (provided that if any representation or warranty already
includes a materiality or material adverse effect qualifier, such representation
or warranty shall be true and correct in all respects), at and as of the Closing
Date and (other than the representations and warranties set forth in Sections
5.1(j) and 5.1(k)) the date of each Loan hereunder, except to the extent made
with respect to a specific, earlier date, in which case such representation and
warranty shall have been true and correct as of such earlier date. All
representations and warranties made under this Agreement and the other Loan
Documents shall survive, and not be waived by, the execution hereof by the
Lender Group, or any of them, any investigation or inquiry by any member of the
Lender Group, or the making of any Loan under this Agreement.

ARTICLE 6

INFORMATION AND GENERAL COVENANTS

Until the later of the date the Obligations (other than contingent
indemnification obligations as to which no claim is pending) are repaid in full
in cash and the date the Commitments are terminated:

Section 6.1    Quarterly Financial Statements and Information. The Borrower
shall deliver to the Administrative Agent (and the Administrative Agent shall
deliver to each of the Lenders) within forty-five (45) days after the last day
of each of the first three fiscal quarters of the Borrower, the consolidated
balance sheet of the Borrower and its Subsidiaries as at the end of such fiscal
quarter, the related consolidated income statement for such fiscal quarter and
fiscal year to date period, and the related consolidated statement of cash flows
for such fiscal year to date period. Such financial statements shall (i) set
forth in comparative form the figures as at the end of such quarter and year to
date period of the previous fiscal year, as applicable and (ii) be certified by
an Authorized Signatory of the Borrower to be, in his or her opinion, complete
and correct in all material respects and to present fairly in accordance with
GAAP the financial position of the Borrower and its consolidated Subsidiaries,
as at the end of such period and the results of operations for such periods (it
being acknowledged and agreed that quarterly financial statements are not
audited and are subject to normal audit and year-end adjustments).

Section 6.2    Annual Financial Statements and Information. The Borrower shall
deliver to the Administrative Agent (and the Administrative Agent shall deliver
to each of the Lenders) within ninety (90) days after the end of each fiscal
year of the Borrower (or, so long as the Borrower shall be subject to periodic
reporting obligations under the SEC, by the date that the Annual Report on Form
10-K of the Borrower for such fiscal year would be required to be filed under
the rules and regulations of the SEC, giving effect to any automatic extension
available thereunder for the filing of such form), the audited consolidated
balance sheet of the Borrower and its Subsidiaries as at the end of such year
and the related audited consolidated income statement, audited consolidated
statement of shareholders equity and audited consolidated statement of cash
flows for such fiscal year. Such financial statements shall (i) set forth in
comparative form the figures as at the end of and for the previous year, and
(ii) be accompanied by an

 

47



--------------------------------------------------------------------------------

TABLE OF CONTENTS

unqualified opinion of independent certified public accountants of recognized
national standing (which opinion shall be without (A) a “going concern” or like
qualification or exception or (B) any qualification or exception as to the scope
of such audit), stating that such financial statements are prepared in all
material respects in accordance with GAAP, and present fairly the financial
position of the Borrower and its consolidated Subsidiaries as at the end of such
year.

Section 6.3    Compliance Certificates. At the time the financial statements are
delivered pursuant to Section 6.1 or 6.2, the Borrower shall deliver to the
Administrative Agent (and the Administrative Agent shall deliver to each of the
Lenders) a Compliance Certificate:

(a)    Setting forth as at the end of the applicable fiscal quarter, subject to
Section 1.3(b), the arithmetical calculations required to establish whether or
not the Borrower was in compliance with the Financial Covenants;

(b)    Stating that, to the best of the Authorized Signatory’s knowledge, no
Default or Event of Default has occurred, or, if a Default or Event of Default
has occurred, disclosing each such Default or Event of Default and its nature,
when it occurred, whether it is continuing, and specifying the action the
Borrower has taken or proposes to take with respect thereto; and

(c)    Setting forth any Domestic Subsidiary formed or acquired during the
applicable fiscal quarter that became a Credit Party pursuant to Section 6.10.

Section 6.4    Additional Reports.

(a)    On or before the last day of January of each fiscal year (or such later
date as the Administrative Agent may approve in its sole discretion), commencing
with fiscal year 2021, the Borrower shall deliver to the Administrative Agent
its consolidated current year forecasted income statement, balance sheet, cash
flow statement, and Financial Covenant calculations on a quarterly basis;

(b)    Within five (5) Business Days (or such longer period as the
Administrative Agent may approve in its sole discretion) of any Responsible
Officer obtaining knowledge of any event that could reasonably be expected to
result in a Materially Adverse Effect, the Borrower shall notify the
Administrative Agent of the occurrence thereof, and shall provide such
additional information with respect to such matters as the Lender Group, or any
of them, may reasonably request;

(c)    Immediately following any Default or Event of Default under any Loan
Document, the Borrower shall notify the Administrative Agent of the occurrence
thereof giving in each case the details thereof and specifying the action
proposed to be taken with respect thereto;

(d)    Within five (5) Business Days (or such longer period as the
Administrative Agent may approve in its sole discretion), of the filing thereof
or otherwise becoming publicly available, copies of (i) all financial
statements, annual, quarterly and special reports, proxy statements and notices
sent or made publicly available by the Borrower to its public security holders,
(ii) all registration statements and prospectuses filed with any securities
exchange or with the Securities and Exchange Commission, and (iii) all press
releases and other statements made publicly available containing material
developments in the business or financial condition of the Borrower and the
other Credit Parties;

(e)    Within five (5) Business Days (or such longer period as the
Administrative Agent may approve in its sole discretion) after the chief
financial officer or treasurer of the Borrower obtains knowledge that any Rating
Agency shall have announced a change in any Rating, the Borrower shall provide
the Administrative Agent with written notice of such change; and

 

48



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(f)    With reasonable promptness, the Borrower shall deliver to the
Administrative Agent such other information relating to any Credit Party’s
performance of this Agreement or its business or financial condition as may
reasonably be requested from time to time by the Administrative Agent at the
request of any member of the Lender Group; provided that the Credit Parties
shall not be required to disclose, or allow inspection of, any document or
information that (i) constitutes non-financial trade secrets or non-financial
proprietary information, (ii) in respect of which disclosure to the
Administrative Agent or any Lender is prohibited by law or would violate any
contractual confidentiality obligations to a third party if such obligations
were not entered into in contemplation of this Agreement or (iii) is subject to
attorney-client or similar privilege or constitutes attorney work-product.

Information required to be delivered pursuant to Sections 6.1, 6.2 and 6.4(d)
shall be deemed to have been delivered and certified if such information shall
have been timely posted on the Borrower’s website on the internet (currently
www.vulcanmaterials.com) or shall be available on the website of the Securities
and Exchange Commission at http://www.sec.gov.

Section 6.5    Preservation of Existence and Similar Matters. Each Credit Party
will preserve, renew and maintain in full force and effect (a) its legal
existence in its jurisdiction of incorporation and (b) all of its rights,
privileges and franchises necessary in the normal conduct of its business,
except, in each case with respect to clauses (a) and (b), (i) as permitted under
Section 7.4 or (ii) to the extent that failure to do so would not reasonably be
expected to have a Materially Adverse Effect.

Section 6.6    Compliance with Applicable Law. Each Credit Party will comply
with all laws, rules, regulations and requirements of any Governmental Authority
applicable to its business and properties, including, without limitation, all
Environmental Laws, ERISA and MSHA, except where the failure to do so, either
individually or in the aggregate, could not reasonably be expected to have a
Materially Adverse Effect.

Section 6.7    Maintenance of Properties. Each Credit Party will keep and
maintain all property material to the conduct of its business in good working
order and condition, ordinary wear and tear excepted, except where the failure
to do so could not, individually or in the aggregate, reasonably be expected to
have a Materially Adverse Effect.

Section 6.8    Accounting Methods and Financial Records. The Borrower, for
itself and on behalf of its Subsidiaries, will keep proper books of record and
account in which full, true and correct entries shall be made of all dealings
and transactions in relation to its business and activities to the extent
necessary to prepare the consolidated financial statements of the Borrower in
conformity with GAAP.

Section 6.9    Insurance. The Borrower for itself and its Subsidiaries will
(a) maintain with financially sound and reputable insurance companies insurance
with respect to its properties and business against loss or damage of the kinds
and in amounts which are reasonable (taking into account industry business
practices, including self-insurance) and (b) upon request, furnish to the
Administrative Agent at reasonable intervals a certificate of a Responsible
Officer setting forth the nature and extent of all insurance maintained in
accordance with this Section.

Section 6.10    Guarantors.

(a)    Subject to Section 6.10(b), within thirty (30) days (or such longer
period as the Administrative Agent may agree to in its sole discretion)
following the end of each fiscal quarter of the Borrower, the Borrower shall
cause each non-Credit Party Domestic Subsidiary that is not an Immaterial
Subsidiary or an Excluded Subsidiary to provide to the Administrative Agent, for
the benefit of the Lender Group, (i) a joinder supplement to this Agreement
substantially in the form of Exhibit I (each, a

 

49



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Joinder Supplement”), pursuant to which each such Domestic Subsidiary shall
agree to join as a Guarantor and as a Credit Party under this Agreement, and
(ii) all other documentation, including opinion(s) of counsel as reasonably
requested by the Administrative Agent, which in its reasonable opinion is
appropriate with respect to such Domestic Subsidiary, if applicable, and the
execution and delivery of the applicable documentation referred to above, and
all documentation requested by the Lenders to comply with their “know your
customer” obligations under the Patriot Act or otherwise imposed by OFAC. Any
document, agreement or instrument executed or issued pursuant to this
Section 6.10 shall be a “Loan Document” for purposes of this Agreement.

(b)    Immaterial Subsidiaries shall not be required to become Credit Parties
pursuant to Section 6.10(a), provided, that if the assets of all such Immaterial
Subsidiaries and all Excluded Subsidiaries at any time of determination exceeds
ten percent (10%) of Consolidated Net Tangible Assets, the Borrower shall cause
non-Credit Party Immaterial Subsidiaries that are not Excluded Subsidiaries to
become Credit Parties in accordance with Section 6.10(a) until either (A) the
matter described in the proviso above ceases to be true or (B) all Immaterial
Subsidiaries that are not Excluded Subsidiaries are Credit Parties.

(c)    The Borrower may designate any Immaterial Subsidiary that is not a Credit
Party as a Credit Party from time to time, so long as such Immaterial Subsidiary
shall have provided to the Administrative Agent, for the benefit of the Lender
Group, the items specified in Section 6.10(a).

Section 6.11    Payment of Taxes and Claims. Each Credit Party will pay and
discharge all federal and material state income and other material taxes,
assessments and governmental charges and levies before the same shall become
delinquent or in default, except where (a) (i) the validity or amount thereof is
being contested in good faith by appropriate proceedings and (ii) for which
adequate reserves (in accordance with GAAP) have been accrued or (b) the failure
to make such payment could not reasonably be expected to result in a Materially
Adverse Effect.

Section 6.12    Visits and Inspections. The Borrower will permit representatives
of the Administrative Agent and the Lender Group (in a single group coordinated
through the Administrative Agent), once per calendar year at the expense of the
Administrative Agent and the Lender Group, upon reasonable prior notice to the
Borrower, to (a) inspect the properties of the Borrower and/or any of its
Subsidiaries, (b) examine the books and records (and make copies thereof) of the
Borrower and/or any of its Subsidiaries, and (c) discuss with their officers and
independent certified public accountants their financial position and results of
operations; provided, that if an Event of Default has occurred and is
continuing, such visits (i) shall require no prior notice, (ii) shall not be
limited in number per calendar year and (iii) shall be at the expense of the
Borrower. Notwithstanding anything to the contrary in this Section 6.12, the
Borrower and its Subsidiaries shall not be required to disclose, or allow
inspection of, any document or information that (x) constitutes non-financial
trade secrets or non-financial proprietary information, (y) in respect of which
disclosure to the Administrative Agent or any Lender is prohibited by law or
would violate any contractual confidentiality obligations to a third party if
such obligations were not entered into in contemplation of this Agreement or
(z) is subject to attorney-client or similar privilege or constitutes attorney
work-product.

Section 6.13    Further Assurances. Upon the reasonable request of the
Administrative Agent, each Credit Party will promptly cure, or cause to be
cured, defects in the creation and issuance of any Loan Notes and the execution
and delivery of the Loan Documents (including this Agreement), resulting from
any act or failure to act by any Credit Party or any employee or officer
thereof. Each Credit Party at its expense will promptly execute and deliver, or
cause to be executed and delivered, to the Administrative Agent and the Lenders,
all such other and further documents, agreements, and instruments in compliance
with or accomplishment of the covenants and agreements of the Credit Parties in
the Loan

 

50



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Documents, or to correct any omissions, or more fully to state the obligations
set out herein or in any of the Loan Documents, or to obtain any consents, all
as may be necessary or appropriate in connection therewith.

Section 6.14    Indemnity; Limitation on Damages. Each Credit Party will
indemnify and hold harmless each Indemnified Person from and against any and all
claims, liabilities, investigations, losses, damages, actions, demands,
penalties, judgments, suits, litigation, other proceedings and expenses
(including fees and expenses of experts, agents, consultants and counsel but
limited, in the case of legal fees and expenses, to the fees and expenses of one
counsel for all Indemnified Persons absent a conflict of interest and, in the
event of a conflict of interest, one additional counsel for the Indemnified
Persons subject to such conflict), in each case, of any kind or nature (whether
or not the Indemnified Person or any Credit Party is a party to any such action,
suit or investigation) whatsoever which may be imposed on, incurred by, or
asserted against an Indemnified Person by any third party or by the Borrower or
any other Credit Party, arising out of or in connection with this Agreement or
the other Loan Documents, the Commitments, the use of the proceeds of the Loans
or any related transaction (collectively, “Losses”) provided that the Credit
Parties shall not be liable to an Indemnified Person pursuant to this
Section 6.14 for any Loss to the extent that a court of competent jurisdiction
shall have determined by a final and non-appealable judgment that such Loss
resulted from the gross negligence of, willful misconduct of or material breach
of this Agreement or any other Loan Document by such Indemnified Person. NO
PARTY TO THIS AGREEMENT SHALL BE RESPONSIBLE OR LIABLE TO ANY OTHER PARTY TO ANY
LOAN DOCUMENT, ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY BENEFICIARY OR SUCH PERSON
OR ANY OTHER PERSON ASSERTING CLAIMS DERIVATIVELY THROUGH SUCH PARTY, FOR
INDIRECT, SPECIAL, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES WHICH MAY BE
ALLEGED AS A RESULT OF CREDIT HAVING BEEN EXTENDED, SUSPENDED OR TERMINATED
UNDER ANY LOAN DOCUMENT OR AS A RESULT OF ANY OTHER TRANSACTION CONTEMPLATED
HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT; PROVIDED, FOR THE AVOIDANCE OF
DOUBT, THAT THE BORROWER WILL INDEMNIFY FOR PUNITIVE DAMAGES OWED BY AN
INDEMNIFIED PERSON TO A THIRD PARTY TO THE EXTENT OTHERWISE PERMITTED BY THIS
SECTION 6.14. This Section  6.14 shall survive termination of this Agreement.

Section 6.15     Environmental Matters.

(a)    Each Credit Party shall at all times indemnify and hold harmless each
Indemnified Person against and from any and all claims, suits, actions, debts,
damages, costs, losses, obligations, judgments, charges, and expenses, of any
nature whatsoever (but limited, in the case of legal fees and expenses, to the
fees and expenses of one counsel for all Indemnified Persons absent a conflict
of interest and, in the event of a conflict of interest, one additional counsel
for the Indemnified Persons subject to such conflict) under or on account of the
Environmental Laws, except to the extent resulting from the gross negligence or
willful misconduct of such Indemnified Person or material breach by such
Indemnified Person of its obligations under this Agreement or any other Loan
Document as determined by a final non-appealable judgment of a court of
competent jurisdiction, including the assertion of any lien thereunder with
respect to:

(i)    any discharge, threat of a discharge or the presence of any Hazardous
Materials on the Properties that originates or emanates from the Properties;

(ii)    any costs of removal or remedial action incurred by the US government or
any costs incurred by any other person or damages from injury to, destruction
of, or loss of natural resources, including reasonable costs of assessing such
injury, destruction or loss incurred pursuant to any Environmental Laws in each
case relating to the business of the Credit Parties or their Properties;

 

51



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(iii)    liability for personal injury or property damage arising under any
statutory or common law tort theory (including without limitation damages
assessed) for the maintenance of a public or private environmental nuisance or
for the carrying on of an abnormally dangerous activity at or caused by any
Credit Party or Subsidiary or near the Properties; and/or

(iv)    any other environmental matter affecting the Properties within the
jurisdiction of the Environmental Protection Agency, any other Federal agency,
or any state, local, or foreign environmental agency.

(b)    All of the representations, warranties, covenants and indemnities of this
Section 6.15 and Section 5.1(t) shall survive the termination of this Agreement
and the repayment of the Obligations and shall survive the transfer of any or
all right, title and interest in and to the Properties by the Credit Parties or
any of their Subsidiaries to any party, whether or not affiliated with the
Credit Parties.

Section 6.16    Anti-Corruption Laws; Sanctions. The Borrower will not request
any Loan, and the Borrower shall not use, and the Borrower shall ensure that
none of the other Credit Parties or any Subsidiaries and its or their respective
directors, officers, employees and agents shall use, directly or indirectly, the
proceeds of any Loan (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any person in violation of any Anti-Corruption Laws, (ii) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country or (iii) in any manner
that would result in the violation of any Sanctions by any Person (including any
Person participating in the Loans, whether as a Lead Arranger, the
Administrative Agent, any Lender, underwriter, advisor, investor or otherwise).
Each Credit Party will maintain in effect and enforce policies and procedures
designed to ensure compliance by each Credit Party, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions.

ARTICLE 7

NEGATIVE COVENANTS

Until the later of the date the Obligations (other than contingent
indemnification obligations as to which no claim is pending) are repaid in full
in cash and the date the Commitments are terminated:

Section 7.1    Liens. No Credit Party will create, incur, assume or suffer to
exist any Lien on any of its assets, except for Permitted Liens.

Section 7.2    Investments. No Credit Party will make Investments, except:

(a)    Cash Equivalents;

(b)    Investments in existence on the Closing Date and described on Schedules
5.1(c)-1, 5.1(c)-2, and Investments in existence on the Multi-Year Credit
Agreement Closing Date and described on Schedule 7.2;

(c)    Investments in any Credit Party;

 

52



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(d)    Investments arising out of Hedge Transactions entered into in the
ordinary course of business;

(e)    Investments received in connection with a bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
suppliers, in each case in the ordinary course of business, including without
limitation the conversion of any of its Accounts into notes or Equity Interests
from the applicable Account Debtor;

(f)    loans or advances to the employees, officers or directors of the Credit
Parties and their Subsidiaries in the ordinary course of business for travel,
relocation and related expenses;

(g)    Investments consisting of noncash consideration received from an asset
disposition; and

(h)    Investments not otherwise included in the foregoing clauses of this
Section 7.2 which, when made (it being agreed that any Investments outstanding
on the Multi-Year Credit Agreement Closing Date and not justified by the
foregoing clauses of this Section 7.2 but justified under this clause (h) shall
be deemed to be made as of the Multi-Year Credit Agreement Closing Date) and
aggregated with then outstanding Investments made pursuant to this clause
(h) after the Multi-Year Credit Agreement Closing Date, do not exceed the
greater of (x) $500,000,000 and (y) fifteen percent (15%) of Consolidated Net
Tangible Assets; provided, that the aggregate amount of Investments made after
the Multi-Year Credit Agreement Closing Date outstanding at any time in, and
Acquisitions made after the Multi-Year Credit Agreement Closing Date of,
Excluded Subsidiaries does not exceed $250,000,000.

Section 7.3    Affiliate Transactions. No Credit Party will engage in any
transactions with any of its Affiliates, except: (a) on an arm’s-length basis;
(b) between or among Credit Parties not involving any other Affiliates; (c) any
Investment in a Subsidiary that is not a Credit Party permitted by Section 7.2
and (d) (i) direct or indirect distributions, dividends, or payments to any
Person on account of any Equity Interests of any Credit Party or any of their
Subsidiaries and (ii) any redemption, retirement, sinking fund or other payment,
purchase or other acquisition for value, direct or indirect, of any Equity
Interests issued by any Credit Party.

Section 7.4    Mergers and Consolidations; Sale of Substantially all Assets;
Conduct of Business; Acquisitions.

(a)    No Credit Party will (i) merge or consolidate into any other Person that
is not a Credit Party unless the Credit Party is the surviving Person, or
(ii) liquidate or dissolve, unless the Borrower determines in good faith that
such liquidation or dissolution is in the best interest of the Borrower and is
not materially disadvantageous to the Lenders; provided, that the Borrower shall
not liquidate or dissolve itself or merge out of existence.

(b)    No Credit Party will engage in any business other than businesses
substantially similar, ancillary or related to, and reasonable extensions of,
the businesses conducted by the Borrower and its Subsidiaries on the Closing
Date.

(c)    No Credit Party will make any Acquisition except for Permitted
Acquisitions.

(d)    The Borrower will not sell, lease, transfer or otherwise dispose of
substantially all of its assets to any Person (other than to another Credit
Party). The Credit Parties will not sell, lease, transfer or otherwise dispose
of substantially all of the assets of the Credit Parties, taken as a whole, to
any Person.

 

53



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(e)    The Borrower will not change its jurisdiction of organization to a
jurisdiction located outside of the United States.

Section 7.5    Amendment and Waiver. No Credit Party will amend, modify or waive
any of its rights under its certificate of incorporation, bylaws or other
organizational documents in a manner which could reasonably be expected to have
a Materially Adverse Effect.

Section 7.6    Restrictive Agreements. No Credit Party will, directly or
indirectly, enter into after the Closing Date any agreement that prohibits,
restricts or imposes any condition upon (a) its ability to create, incur or
permit any Lien upon any of its assets, or (b) the ability of any of its
Subsidiaries to pay dividends or other distributions with respect to its Equity
Interests, to make or repay loans or advances to any Credit Party, to Guarantee
Indebtedness of any Credit Party or to transfer any of its assets to any Credit
Party; provided that (i) the foregoing shall not apply to restrictions or
conditions imposed by (A) law, (B) this Agreement or any other Loan Document or
(C) the Multi-Year Credit Agreement or any other Loan Document (as defined in
the Multi-Year Credit Agreement), in each case with respect to this clause (C),
as in effect on the Closing Date, (ii) the foregoing shall not apply to
(A) customary restrictions and conditions contained in agreements relating to
the sale of a Subsidiary or assets pending such sale, provided such restrictions
and conditions apply only to the Subsidiary or the assets being sold and such
sale is permitted hereunder or (B) customary restrictions and conditions
contained in agreements with depositaries, securities intermediaries and other
financial institutions relating to accounts maintained by a Credit Party,
(iii) clause (a) shall not apply to restrictions or conditions imposed by any
agreement relating to secured Indebtedness permitted by this Agreement if such
restrictions and conditions apply only to the assets securing such Indebtedness,
(iv) clause (a) shall not apply to customary provisions in leases restricting
the assignment thereof and (v) clauses (a) and (b) shall not apply to
Indebtedness incurred after the Closing Date so long as restrictions contained
in such Indebtedness are not more restrictive, taken as a whole, than the
restrictions in the 2007 Indenture as in effect on the Multi-Year Credit
Agreement Closing Date.

Section 7.7    Use of Proceeds. No Credit Party shall use the proceeds of the
Loans for any purpose other than for general corporate purposes, and for such
other purposes to the extent not inconsistent with the provisions of this
Agreement. No part of the proceeds of any Loan will be used by the Credit
Parties, whether directly or indirectly, to purchase or carry Margin Stock or
for any purpose that would violate any rule or regulation of the Board of
Governors of the Federal Reserve System, including Regulations T, U or X, or in
any other manner that would violate Section 5.1(q).

Section 7.8    Accounting Changes. No Credit Party will make any significant
change in accounting treatment or reporting practices, except as required by
GAAP, or change its fiscal year.

Section 7.9    Government Regulation. The Borrower will not, and will not permit
any other Credit Party to, (a) be or become subject at any time to any law,
regulation or list of any Governmental Authority of the United States
(including, without limitation, the OFAC list) that prohibits or limits the
Lenders or the Administrative Agent from making any advance or extension of
credit to the Borrower or from otherwise conducting business with the Credit
Parties, or (b) fail to provide documentary and other evidence of the identity
of the Credit Parties as may be requested by the Lenders or the Administrative
Agent at any time to enable the Lenders or the Administrative Agent to verify
the identity of the Credit Parties or to comply with any applicable law or
regulation, including, without limitation, Section 326 of the Patriot Act at 31
U.S.C. Section 5318.

Section 7.10    Financial Covenants.

 

54



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(a)    The Borrower shall not permit the Total Leverage Ratio as of the last day
of any fiscal quarter to be greater than 3.50 to 1.00; provided, that if any
Credit Party consummates an Acquisition for which the Acquisition Consideration
is $75,000,000 or greater, then the maximum Total Leverage Ratio as of the last
day of the three (3) fiscal quarters ending thereafter (including the fiscal
quarter in which such Acquisition occurred) shall be 3.75 to 1.00.

(b)    The Borrower shall not permit the Interest Coverage Ratio as of the last
day of any fiscal quarter to be less than 3.00 to 1.00.

ARTICLE 8

DEFAULT

Section 8.1    Events of Default. Each of the following shall constitute an
Event of Default:

(a)    Any representation or warranty made by any Credit Party under this
Agreement or any other Loan Document shall prove incorrect or misleading in any
material respect (provided that if any representation or warranty already
includes a materiality or material adverse effect qualifier, such representation
or warranty shall be true and correct in all respects) when made or deemed to
have been made pursuant to Section 5.2; or

(b)    (i) Any payment of principal under this Agreement or under the other Loan
Documents shall not be received by the Administrative Agent on the date such
payment is due, or (ii) any payment of interest, fees, or other amounts (other
than principal) under this Agreement or under the other Loan Documents shall not
be received by the Administrative Agent or Lender, as applicable, on or before
five (5) Business Days after the due date thereof; or

(c)    Any Credit Party shall default in the performance or observance of any
agreement or covenant contained in (i) Section 6.4(b), 6.4(c), 6.4(d), 6.5(a),
6.10, 6.12, 6.13, or Article 7 or (ii) Sections 6.1, 6.2, 6.3, 6.4(a), 6.4(e) or
6.4(f) and, with respect to this clause (ii) only, such default shall not be
cured within the earlier of (x) ten (10) days from the date that the Borrower
knew of the occurrence of such default, or (y) ten (10) days after written
notice of such default is given to the Borrower; or

(d)    Any Credit Party shall default in the performance or observance of any
other agreement or covenant contained in this Agreement or any other Loan
Document not specifically referred to elsewhere in this Section 8.1, and such
default shall not be cured within the earlier of (i) thirty (30) days from the
date that the Borrower knew of the occurrence of such default, or (ii) thirty
(30) days after written notice of such default is given to the Borrower; or

(e)    [reserved]; or

(f)    Any Change in Control shall occur; or

(g)    (i) There shall be entered a decree or order for relief in respect of any
Credit Party under the Bankruptcy Code, or any other applicable Federal or state
bankruptcy law or other similar law, or appointing a receiver, liquidator,
assignee, trustee, custodian, sequestrator, or similar official of any Credit
Party or of any substantial part of its properties, or ordering the winding-up
or liquidation of the affairs of any Credit Party, or (ii) an involuntary
petition shall be filed against any Credit Party and a temporary stay entered
and (A) such petition and stay shall not be diligently contested, or (B) any
such petition and stay shall continue undismissed for a period of sixty
(60) consecutive days; or

 

55



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(h)    Any Credit Party shall (i) commence an insolvency proceeding or consent
to the institution of an insolvency proceeding or to the appointment or taking
of possession of a receiver, liquidator, assignee, trustee, custodian,
sequestrator, or other similar official of such Credit Party or of any
substantial part of its properties, (ii) fail generally to pay its debts as they
become due, or (iii) take any action in furtherance of any such action; or

(i)    (i) One or more judgments, orders or awards (excluding any amounts paid
or covered by insurance as to which the insurance company has not disputed
coverage) shall be entered by any court against any Credit Party for the payment
of money which exceeds, together with all such other judgments, orders, or
awards, $100,000,000 in the aggregate, or (ii) a warrant of attachment or
execution or similar process shall be issued or levied against property of any
Credit Party pursuant to any judgment which, together with all other property of
the Credit Parties and their Subsidiaries subject to other such processes,
exceeds $100,000,000 in the aggregate, excluding any amounts paid or covered by
insurance as to which the insurance company has not disputed coverage; or

(j)    one or more ERISA Events shall have occurred that, in the opinion of the
Required Lenders, could reasonably be expected to, individually or in the
aggregate, result in a payment obligation of any Credit Party in an amount
exceeding $100,000,000; or

(k)    (i) any event or condition shall occur which results in the acceleration
of the maturity of Indebtedness of any Credit Party (other than the Obligations)
in excess of $100,000,000 (individually or in the aggregate with other
Indebtedness) or (ii) failure to make any payment beyond the applicable grace
period, if any (whether scheduled maturity, required prepayment, acceleration,
demand or otherwise) in respect of any Indebtedness of any Credit Party (other
than the Obligations) in excess of $100,000,000 (individually or in the
aggregate with other Indebtedness) or (iii) any Credit Party shall default under
any Hedge Transaction which results in a payment obligation of any Credit Party
in excess of $100,000,000; or

(l)    All or any material portion of any Loan Document shall at any time and
for any reason be declared to be null and void (other than as expressly
permitted in this Agreement or as a result of the actions or omissions of the
Administrative Agent or any Lender), or a proceeding shall be commenced by any
Credit Party, or by any Governmental Authority having jurisdiction over the
Credit Parties, seeking to establish the invalidity or unenforceability thereof
(exclusive of questions of interpretation of any provision thereof), or any
Credit Party shall deny that it has any liability or obligation for the payment
of any Obligation purported to be created under any Loan Document.

Section 8.2    Remedies. If an Event of Default shall have occurred and be
continuing, in addition to the rights and remedies set forth elsewhere in this
Agreement, the other Loan Documents or under Applicable Law:

(a)    With the exception of an Event of Default specified in Section 8.1(g) or
(h), the Administrative Agent may in its discretion (unless otherwise instructed
by the Required Lenders) or shall at the direction of the Required Lenders,
(i) terminate the Commitments, or (ii) declare the principal of and interest on
the Loans and all other Obligations to be forthwith due and payable without
presentment, demand, protest, or notice of any kind, all of which are hereby
expressly waived, anything in this Agreement or in any other Loan Document to
the contrary notwithstanding, or both.

(b)    Upon the occurrence and continuance of an Event of Default specified in
Sections 8.1(g) or (h), such principal, interest, and other Obligations shall
thereupon and concurrently therewith become due and payable, and the Commitments
shall forthwith terminate, all without any action by the Lender Group, or any of
them and without presentment, demand, protest, or other notice of any

 

56



--------------------------------------------------------------------------------

TABLE OF CONTENTS

kind, all of which are expressly waived, anything in this Agreement or in any
other Loan Document to the contrary notwithstanding.

(c)    The Administrative Agent may in its discretion (unless otherwise
instructed by the Required Lenders) or shall at the direction of the Required
Lenders exercise all of the post-default rights granted to the Lender Group, or
any of them, under the Loan Documents or under Applicable Law.

(d)    The rights and remedies of the Lender Group hereunder shall be
cumulative, and not exclusive.

ARTICLE 9

THE ADMINISTRATIVE AGENT

Section 9.1    Appointment of the Administrative Agent. Each Lender irrevocably
appoints Truist Bank as the Administrative Agent and authorizes it to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent under this Agreement and the other Loan Documents, together
with all such actions and powers that are reasonably incidental thereto. The
Administrative Agent may perform any of its duties hereunder or under the other
Loan Documents by or through any one or more sub-agents or attorneys-in-fact
appointed by the Administrative Agent. The Administrative Agent and any such
sub-agent or attorney-in-fact may perform any and all of its duties and exercise
its rights and powers through their respective Related Parties. The exculpatory
provisions set forth in this Article shall apply to any such sub-agent,
attorney-in-fact or Related Party and shall apply to their respective activities
in connection with the syndication of the credit facilities provided for herein
as well as activities as the Administrative Agent.

Section 9.2    Nature of Duties of the Administrative Agent. The Administrative
Agent shall not have any duties or obligations except those expressly set forth
in this Agreement and the other Loan Documents. Without limiting the generality
of the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default or an Event
of Default has occurred and is continuing, (b) the Administrative Agent shall
not have any duty to take any discretionary action or exercise any discretionary
powers, except those discretionary rights and powers expressly contemplated by
the Loan Documents that the Administrative Agent is required to exercise in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 10.12), provided that the Administrative Agent shall not be required to
take any action that, in its opinion or the opinion of its counsel, may expose
the Administrative Agent to liability or that is contrary to any Loan Document
or Applicable Law, including for the avoidance of doubt any action that may be
in violation of the automatic stay under the Bankruptcy Code or any other
bankruptcy law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of the Bankruptcy Code or any other
bankruptcy law; and (c) except as expressly set forth in the Loan Documents, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by
it, its sub-agents or its attorneys-in-fact with the consent or at the request
of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary under the circumstances as provided in Section 10.12) or in
the absence of its own gross negligence or willful misconduct. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any sub-agents or attorneys-in-fact selected by it with reasonable care. The
Administrative Agent shall not be deemed to have knowledge of any Default or
Event of Default unless and until written notice thereof (which notice shall
include an express reference to such event being a “Default” or “Event of
Default” hereunder) is given to the

 

57



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Administrative Agent by the Borrower or any Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements, or
other terms and conditions set forth in any Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article 4 or elsewhere in any Loan Document, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.
The Administrative Agent may consult with legal counsel (including counsel for
the Borrower) concerning all matters pertaining to such duties.

Section 9.3    Lack of Reliance on the Administrative Agent. Each of the Lenders
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each of the Lenders also acknowledges
that it will, independently and without reliance upon the Administrative Agent
or any other Lender and based on such documents and information as it has deemed
appropriate, continue to make its own decisions in taking or not taking any
action under or based on this Agreement, any related agreement or any document
furnished hereunder or thereunder.

Section 9.4    Certain Rights of the Administrative Agent. If the Administrative
Agent shall request instructions from the Required Lenders with respect to any
action or actions (including the failure to act) in connection with this
Agreement, the Administrative Agent shall be entitled to refrain from such act
or taking such act unless and until it shall have received instructions from
such Lenders, and the Administrative Agent shall not incur liability to any
Person by reason of so refraining. Without limiting the foregoing, no Lender
shall have any right of action whatsoever against the Administrative Agent as a
result of the Administrative Agent acting or refraining from acting hereunder in
accordance with the instructions of the Required Lenders where required by the
terms of this Agreement.

Section 9.5    Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, posting or other
distribution) believed by it to be genuine and to have been signed, sent or made
by the proper Person. The Administrative Agent may also rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person and shall not incur any liability for relying thereon. The Administrative
Agent may consult with legal counsel (including counsel for the Borrower),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or not taken by it in accordance with the advice of
such counsel, accountants or experts.

Section 9.6    The Administrative Agent in its Individual Capacity. The bank
serving as the Administrative Agent shall have the same rights and powers under
this Agreement and any other Loan Document in its capacity as a Lender as any
other Lender and may exercise or refrain from exercising the same as though it
were not the Administrative Agent; and the terms “Lenders”, “Required Lenders”
or any similar terms shall, unless the context clearly otherwise indicates,
include the Administrative Agent in its individual capacity. The bank acting as
the Administrative Agent and its Affiliates may accept deposits from, lend money
to, and generally engage in any kind of business with the Borrower or any
Subsidiary or Affiliate of the Borrower as if it were not the Administrative
Agent hereunder.

Section 9.7    Successor Administrative Agent.

 

58



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(a)    The Administrative Agent may resign at any time by giving notice thereof
to the Lenders and the Borrower. Upon any such resignation, the Required Lenders
shall have the right to appoint a successor Administrative Agent, subject to
approval by the Borrower provided that no Default or Event of Default shall
exist at such time. If no successor Administrative Agent shall have been so
appointed, and shall have accepted such appointment within thirty (30) days
after the retiring Administrative Agent gives notice of resignation, then the
retiring Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be a commercial bank organized under the laws
of the United States or any state thereof or a bank which maintains an office in
the United States.

(b)    Upon the acceptance of its appointment as the Administrative Agent
hereunder by a successor, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, and the retiring Administrative Agent
shall be discharged from its duties and obligations under this Agreement and the
other Loan Documents. If, within forty-five (45) days after written notice is
given of the retiring Administrative Agent’s resignation under this Section, no
successor Administrative Agent shall have been appointed and shall have accepted
such appointment, then on such 45th day (i) the retiring Administrative Agent’s
resignation shall become effective, (ii) the retiring Administrative Agent shall
thereupon be discharged from its duties and obligations under the Loan Documents
and (iii) the Required Lenders shall thereafter perform all duties of the
retiring Administrative Agent under the Loan Documents until such time as the
Required Lenders appoint a successor Administrative Agent as provided above.
After any retiring Administrative Agent’s resignation hereunder, the provisions
of this Article shall continue in effect for the benefit of such retiring or
removed Administrative Agent and its representatives and agents in respect of
any actions taken or not taken by any of them while it was serving as the
Administrative Agent. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor.

Section 9.8    Withholding Tax. To the extent required by any Applicable Law,
the Administrative Agent may withhold from any interest payment to any Lender an
amount equivalent to any applicable withholding tax. If the Internal Revenue
Service or any authority of the United States or any other jurisdiction asserts
a claim that the Administrative Agent did not properly withhold tax from amounts
paid to or for the account of any Lender (because the appropriate form was not
delivered or was not properly executed, or because such Lender failed to notify
the Administrative Agent of a change in circumstances that rendered the
exemption from, or reduction of, withholding tax ineffective, or for any other
reason), such Lender shall indemnify the Administrative Agent (to the extent
that the Administrative Agent has not already been reimbursed by the Borrower
and without limiting the obligation of the Borrower to do so) fully for all
amounts paid, directly or indirectly, by the Administrative Agent as tax or
otherwise, including penalties and interest, together with all expenses
incurred, including legal expenses, allocated staff costs and any out of pocket
expenses.

Section 9.9    The Administrative Agent May File Proofs of Claim.

(a)    In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Credit Party, the Administrative Agent
(irrespective of whether any Obligations shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(i)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Obligations that are owing and
unpaid and to

 

59



--------------------------------------------------------------------------------

TABLE OF CONTENTS

file such other documents as may be necessary or advisable in order to have the
claims of the Lenders and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders and
the Administrative Agent and its agents and counsel and all other amounts due
the Lenders and the Administrative Agent under Article 6 and 10.2) allowed in
such judicial proceeding; and

(ii)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same.

(b)    Any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Article 6 and 10.2.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

Section 9.10    Indemnification. The Lenders shall indemnify (to the extent not
reimbursed by the Borrower) and hold harmless the Administrative Agent and each
of its employees, representatives, officers, directors, agents, consultants,
counsel, accountants, and advisors (each an “Administrative Agent Indemnified
Person”) pro rata in accordance with their Commitment Percentages from and
against any and all claims, liabilities, investigations, losses, damages,
actions, demands, penalties, judgments, suits, investigations, costs, expenses
(including fees and expenses of experts, agents, consultants and counsel) and
disbursements, in each case, of any kind or nature (whether or not an
Administrative Agent Indemnified Person or any such Lender is a party to any
such action, suit or investigation) whatsoever which may be imposed on, incurred
by, or asserted against an Administrative Agent Indemnified Person resulting
from any breach or alleged breach by the Credit Parties of any representation or
warranty made hereunder, or otherwise in any way relating to or arising out of
the Commitments, this Agreement, the other Loan Documents or any other document
contemplated by this Agreement or any action taken or omitted by the
Administrative Agent under this Agreement, any other Loan Document, or any other
document contemplated by this Agreement, the making, administration or
enforcement of the Loan Documents and the Loans or any transaction contemplated
hereby or any related matters unless, with respect to any of the above, such
Administrative Agent Indemnified Person is determined by a final non-appealable
judgment of a court of competent jurisdiction to have acted or failed to act
with gross negligence or willful misconduct. This Section 9.10 is for the
benefit of each Administrative Agent Indemnified Person and shall not in any way
limit the obligations of the Credit Parties under Article 6. The provisions of
this Section 9.10 shall survive the termination of this Agreement.

Section 9.11    Authorization to Execute Other Loan Documents. Each Lender
hereby authorizes the Administrative Agent to execute on behalf of all Lenders
all Loan Documents other than this Agreement.

Section 9.12    Guaranty Matters.

 

60



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(a)    Subject to Section 6.10(b), a Guarantor shall automatically be released
from its obligations under the Loan Documents upon the consummation of any
transaction permitted by this Agreement as a result of which such Guarantor
ceases to be a Subsidiary.

(b)    Upon request by the Administrative Agent at any time, the Required
Lenders will confirm in writing the Administrative Agent’s authority to release
any Credit Party from its obligations hereunder or under the applicable Loan
Documents pursuant to this Section. In each case as specified in this Section,
the Administrative Agent is authorized, at the Borrower’s expense, to execute
and deliver to the applicable Credit Party such documents as such Credit Party
may reasonably request to release such Credit Party from its obligations under
the applicable Loan Documents (including any Guarantor from its obligations
under the Guaranty), in each case in accordance with the terms of the Loan
Documents and this Section. Any execution and delivery of documents pursuant to
this Section 9.12 shall be without recourse to or warranty by the Administrative
Agent.

Section 9.13    [Reserved].

Section 9.14    Right to Enforce Guarantee. Anything contained in any of the
Loan Documents to the contrary notwithstanding, the Borrower, the Administrative
Agent and each Lender hereby agree that no Lender shall have any right
individually to enforce the Loan Documents, it being understood and agreed that
all powers, rights and remedies hereunder and under the Loan Documents may be
exercised solely by the Administrative Agent.

ARTICLE 10

MISCELLANEOUS

Section 10.1    Notices.

(a)    All notices and other communications under this Agreement shall be in
writing and shall be deemed to have been given five (5) days after deposit in
the mail, designated as certified mail, return receipt requested,
postage-prepaid, or one (1) day after being entrusted to a reputable commercial
overnight delivery service, or when sent out (with receipt confirmed) by
facsimile (or to the extent specifically permitted under Section 10.1(c) only,
when sent out by electronic means) addressed to the party to which such notice
is directed at its address determined as in this Section 10.1. All notices and
other communications under this Agreement shall be given to the parties hereto
at the following addresses:

(i)    If to any Credit Party, to such Credit Party in care of the Borrower at:

Vulcan Materials Company

1200 Urban Center Drive

Birmingham, Alabama 35242

Attn: Treasury Services

Telecopy No.: 205-298-2962

With a copy to (which shall not constitute notice):

Vulcan Materials Company

1200 Urban Center Drive

Birmingham, Alabama 35242

Attn: Sam Todd, Esq.

 

61



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(ii)    If to the Administrative Agent, to it at:

Truist Bank

3333 Peachtree Road NE, 8th Floor

Atlanta, GA 30326

Telecopy No.: 404-439-7409

Attention: Portfolio Manager

With a copy to (which shall not constitute notice):

Jones Day

1420 Peachtree Street N.E.

Suite 800

Atlanta, Georgia 30309

Attn: Aldo LaFiandra, Esq.

Telecopy No: 404-581-8330

(iii)    If to the Lenders, to them at the addresses set forth on the signature
pages of this Agreement or in any Assignment and Acceptance pursuant to which
such Lender became a Lender hereunder.

(b)    Any party hereto may change the address to which notices shall be
directed under this Section 10.1 by giving five (5) Business Days’ prior written
notice of such change to the other parties.

(c)    (i) Notices and other communications to the Lender Group hereunder may be
delivered or furnished by electronic communication (including email and Internet
or intranet websites) pursuant to procedures approved by the Administrative
Agent, provided that the foregoing shall not apply to notices to any Lender
Group member pursuant to Article 2 if such Lender Group member, as applicable,
has notified the Administrative Agent that it is incapable of receiving notices
under such Section by electronic communication. The Administrative Agent or
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise prescribes, (x) notices and other communications sent to an email
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return email or other written acknowledgement), provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next Business Day for the recipient, and
(y) notices or communications posted to an Internet or intranet website shall be
deemed received upon the deemed receipt by the intended recipient at its email
address as described in the foregoing clause (x) of notification that such
notice or communication is available and identifying the website address
therefor.

(ii)    Each of the Credit Parties understands that the distribution of material
through an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution and agrees and
assumes the risks associated with such electronic distribution, except to the
extent caused by the willful misconduct or gross negligence of the
Administrative Agent as determined by a final, nonappealable court of competent
jurisdiction.

 

62



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(iii)    The Platform is provided “as is” and “as available.” Neither of the
Administrative Agent nor any of its officers, directors, employees, agents,
advisors or representatives warrant the accuracy, adequacy, or completeness of
the Platform and each expressly disclaims liability for errors or omissions in
the Platform. No warranty of any kind, express, implied or statutory, including
any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects is made by the Affiliates of the Administrative Agent in connection with
the Platform.

(iv)    Each of the Credit Parties and the Lenders agree that the Administrative
Agent may, but shall not be obligated to, (A) store any electronic
communications received in connection with this Agreement on the Platform in
accordance with the Administrative Agent’s customary document retention
procedures and policies and (B) deliver any information required to be delivered
to the Lenders under Article 6 by posting such information on the Platform.

Section 10.2    Expenses. The Borrower agrees to promptly pay or promptly
reimburse:

(a)    All reasonable out-of-pocket expenses of the Administrative Agent and its
Affiliates in connection with the preparation, negotiation, execution, delivery
and syndication of this Agreement, and the other Loan Documents and the
transactions contemplated hereunder and thereunder, including, but not limited
to, the reasonable fees and disbursements of counsel, advisors, and consultants
for the Administrative Agent and its Affiliates;

(b)    All reasonable out-of-pocket expenses of the Administrative Agent and its
Affiliates in connection with the administration of the transactions
contemplated in this Agreement, and the other Loan Documents, and the
preparation, negotiation, execution, and delivery of any waiver, amendment, or
consent and all due diligence and audits related thereto by the Lenders relating
to this Agreement, or the other Loan Documents, including, but not limited to
the reasonable fees and disbursements of counsel, advisors, and consultants for
the Administrative Agent and its Affiliates; and

(c)    All out-of-pocket expenses of the Administrative Agent and its Affiliates
and any Lender in connection with any restructuring, refinancing, or “work out”
of the transactions contemplated by this Agreement, and of obtaining performance
and enforcing their rights under this Agreement, and the other Loan Documents,
and all out-of-pocket expenses of collection if default is made in the payment
of the Obligations, which in each case shall include the fees and out-of-pocket
expenses of counsel for the Administrative Agent, any Lender and their
respective Affiliates but limited, in the case of legal fees and expenses, to
the fees and expenses of one counsel for all parties absent a conflict of
interest (and, in the event of a conflict of interest, one additional counsel
for the parties subject to such conflict) and the fees and out-of-pocket
expenses of any experts, consultants, agents, or advisors engaged by the
Administrative Agent (on behalf of the Lenders and any of their respective
Affiliates).

Section 10.3    Waivers. The rights and remedies of the Lender Group under this
Agreement, and the other Loan Documents shall be cumulative and not exclusive of
any rights or remedies which they would otherwise have. No failure or delay by
the Lender Group, or any of them, or the Required Lenders in exercising any
right shall operate as a waiver of such right. The Lender Group expressly
reserves the right to require strict compliance with the terms of this Agreement
in connection with any funding of a request for a Loan. In the event the Lenders
decide to fund a request for a Loan at a time when the Borrower is not in strict
compliance with the terms of this Agreement, such decision by the Lenders shall
not be deemed to constitute an undertaking by the Lenders to fund any further
requests for Loans or preclude the Lenders from exercising any rights available
to the Lenders under the Loan Documents or at law or equity. Any waiver or
indulgence granted by the Lenders or the Required Lenders shall not constitute a
modification of this Agreement, except to the extent expressly provided in such
waiver or

 

63



--------------------------------------------------------------------------------

TABLE OF CONTENTS

indulgence, or constitute a course of dealing by the Lenders at variance with
the terms of the Agreement such as to require further notice by the Lenders of
the Lenders’ intent to require strict adherence to the terms of the Agreement in
the future. Any such actions shall not in any way affect the ability of the
Lenders, in their discretion, to exercise any rights available to them under
this Agreement or under any other agreement, whether or not the Lenders are
party, relating to the Borrower.

Section 10.4    Set-Off. In addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, except to
the extent limited by Applicable Law, at any time that an Event of Default
exists, each member of the Lender Group and each subsequent holder of the
Obligations is hereby authorized by the Credit Parties at any time or from time
to time, without notice to the Credit Parties or to any other Person, any such
notice being hereby expressly waived, to set-off and to appropriate and apply
any and all deposits (general or special, time or demand, including, but not
limited to, Indebtedness evidenced by certificates of deposit, in each case
whether matured or unmatured, but not including any amounts held by any member
of the Lender Group or any of its Affiliates in any escrow account) and any
other Indebtedness at any time held or owing by any member of the Lender Group
or any such holder to or for the credit or the account of any Credit Party,
against and on account of the obligations and liabilities of the Credit Parties,
to any member of the Lender Group or any such holder under this Agreement, any
Loan Notes and any other Loan Document, including, but not limited to, all
claims of any nature or description arising out of or connected with this
Agreement, any Loan Notes or any other Loan Document, irrespective of whether or
not (a) the Lender Group shall have made any demand hereunder or (b) the Lender
Group shall have declared the Obligations to be due and payable as permitted by
Section 8.2 and although said obligations and liabilities, or any of them, shall
be contingent or unmatured; provided that in the event that any Defaulting
Lender shall exercise any such right of set-off, (x) all amounts so set off
shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.15 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of set-off.
Any sums obtained by any member of the Lender Group or by any subsequent holder
of the Obligations shall be subject to the application of payments provisions of
Article 2.

Section 10.5    Assignment.

(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that no Credit Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by any Credit Party
without such consent shall be null and void); provided that nothing in this
Section shall prohibit any merger, consolidation, liquidation or dissolution
permitted under Section 7.4. Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby and, to the extent
expressly contemplated hereby, the Affiliates of the Administrative Agent) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

(b)    Any Lender may assign to one or more Eligible Assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitments and Loans); provided that (i) except in the case of an
assignment of the entire remaining amount of the assigning Lender’s portion of
the Commitments and the Loans, the portion of the Commitments of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Acceptance with respect to such assignment is delivered to the
Administrative Agent), shall not be less than $1,000,000,

 

64



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(ii) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund with respect to a Lender, any assignment shall require the
prior written consent of the Administrative Agent and, so long as no Default or
Event of Default exists, the Borrower (each such consent not to be unreasonably
withheld or delayed); provided, however, that if the consent of the Borrower to
an assignment or to an Eligible Assignee is required hereunder (including a
consent to an assignment which does not meet the minimum assignment thresholds
specified in this Section), the Borrower shall be deemed to have given its
consent five (5) Business Days after the date notice thereof has been delivered
by the assigning Lender (through the Administrative Agent) unless such consent
is expressly refused by the Borrower prior to such fifth Business Day, and
(iii) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500, and the Eligible Assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire. Not in limitation of the foregoing, in connection with any
assignment of rights and obligations of any Defaulting Lender hereunder, no such
assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Borrower
and the Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent and each other Lender hereunder (and interest accrued
thereon), and (y) acquire (and fund as appropriate) its full pro rata share of
all Loans; provided, that, notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under Applicable Law without compliance with the provisions of
this sentence, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs. Subject to acceptance and recording thereof by the Administrative Agent
pursuant to paragraph (c) of this Section, from and after the effective date
specified in each Assignment and Acceptance, the Eligible Assignee thereunder
shall be a party hereto and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.9(b), 2.10, 6.14, 6.15, 11.3 and
11.5); provided that, except to the extent otherwise expressly agreed by the
affected parties, no assignment by a Defaulting Lender will constitute a waiver
or release of any claim of any party hereunder arising from such Lender’s having
been a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section.

(c)    The Administrative Agent, acting solely for this purpose as an agent of
the Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the portion of the Commitments of,
and principal amount (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, absent manifest error, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time upon reasonable prior notice.

 

65



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(d)    Any Lender may, without the consent of, or notice to, the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitments and/or
Loans); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, (iii) the Borrower and
the Lender Group shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
(iv) in no event shall any Credit Party or any Affiliate of any Credit Party be
a Participant. Any agreement or instrument pursuant to which a Lender sells such
a participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, to
the extent the Participant is adversely effected thereby, agree to any
amendment, modification or waiver with respect to any extensions, postponements
or delays of the Maturity Date or the scheduled date of payment of interest or
principal or fees, any reduction of principal (without a corresponding payment
with respect thereto), or reduction in the rate of interest (other than a waiver
in respect of application of the Default Rate) or fees due to the Lender
hereunder or any other Loan Documents. Subject to paragraph (e) of this Section,
the Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.9(b), 2.10, 6.14, 6.15 and 11.3 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.4 as though it were a Lender, provided
such Participant agrees to be subject to Sections 2.11(b) and 10.16 as though it
were a Lender. Each Lender that sells a participation agrees, at the Borrower’s
request and expense, to use reasonable efforts to cooperate with the Borrower to
effectuate the provisions of Section 10.16 with respect to any Participant. Each
Lender that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans or its other obligations under
any Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such commitment, loan or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(e)    A Participant shall not be entitled to the benefits of Section 2.9(b)
unless the Borrower is notified of the participation sold to such Participant
and such Participant agrees, for the benefit of the Borrower, to comply with
Section 2.9(b) as though it were a Lender.

(f)    A Participant shall not be entitled to receive any greater payment under
Section 2.9(b) or Section 11.3 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent.

(g)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation (i) any pledge or assignment to secure
obligations to a Federal Reserve Bank and (ii) in the case of any Lender that is
a Fund, any pledge or assignment of all or any portion of such Lender’s rights
under

 

66



--------------------------------------------------------------------------------

TABLE OF CONTENTS

this Agreement to any holders of obligations owed, or securities issued, by such
Lender as security for such obligations or securities, or to any trustee for, or
any other representative of, such holders, and this Section shall not apply to
any such pledge or assignment of a security interest; provided that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

Section 10.6    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
separate counterparts shall together constitute but one and the same instrument.
In proving this Agreement or any other Loan Document in any judicial
proceedings, it shall not be necessary to produce or account for more than one
such counterpart signed by the party against whom such enforcement is sought.
Any signatures delivered by a party by facsimile transmission or by e-mail
transmission of an electronic file in Adobe Corporation’s Portable Document
Format or PDF file shall be deemed an original signature hereto. The foregoing
shall apply to each other Loan Document mutatis mutandis.

Section 10.7    Under Seal; Governing Law. This Agreement and the other Loan
Documents are intended to take effect as sealed instruments and shall be
construed in accordance with and governed by the laws of the State of New York,
without regard to the conflict of laws principles thereof, except to the extent
otherwise provided in the Loan Documents.

Section 10.8    Severability. Any provision of this Agreement which is
prohibited or unenforceable shall be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions
hereof in that jurisdiction or affecting the validity or enforceability of such
provision in any other jurisdiction.

Section 10.9    Headings. Headings used in this Agreement are for convenience
only and shall not be used in connection with the interpretation of any
provision hereof.

Section 10.10    Source of Funds. Notwithstanding the use by the Lenders of the
Base Rate and the Eurodollar Rate as reference rates for the determination of
interest on the Loans, the Lenders shall be under no obligation to obtain funds
from any particular source in order to charge interest to the Borrower at
interest rates tied to such reference rates.

Section 10.11    Entire Agreement. THIS WRITTEN AGREEMENT, TOGETHER WITH THE
OTHER LOAN DOCUMENTS, REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES. Each Credit Party represents and warrants to the Lender Group that it
has read the provisions of this Section 10.11 and discussed the provisions of
this Section 10.11 and the rest of this Agreement with counsel for such Credit
Party, and such Credit Party acknowledges and agrees that the Lender Group is
expressly relying upon such representations and warranties of such Credit Party
(as well as the other representations and warranties of such Credit Party set
forth in this Agreement and the other Loan Documents) in entering into this
Agreement.

Section 10.12    Amendments and Waivers.

(a)    Neither this Agreement nor any other Loan Document may be amended or
waived orally but instead may only be amended or waived by an instrument in
writing signed by the Required Lenders, or in the case of Loan Documents
executed by the Administrative Agent (and not the other members of the Lender
Group), signed by the Administrative Agent and approved by the Required

 

67



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Lenders and, in the case of an amendment, also by the Borrower, except that:
(i) (A) except as provided in Section 9.12, the consent of each of the Lenders
shall be required for any release of all or substantially all of the value of
the Guaranty under Article 3, or any contractual subordination of the payment of
the Obligations to any other Indebtedness, (B) the consent of each of the
Lenders affected thereby shall be required for any extensions, postponements or
delays of the Maturity Date or the scheduled date of payment of interest or
principal or fees, or any reduction of principal (without a corresponding
payment with respect thereto), or reduction in the rate of interest or fees due
to the Lenders hereunder or under any other Loan Documents (other than a waiver
in respect of matters related to the Default Rate, which shall require the
approval of only the Required Lenders), or any amendment or modification of the
definition of “Applicable Margin” or the definition of any component thereof if
the effect thereof is to reduce the rate of interest or fees due to the Lenders
hereunder or under any other Loan Documents, (C) the consent of each of the
Lenders affected thereby shall be required for any amendment of this
Section 10.12 or of the definition of “Required Lenders” or any other provision
of the Loan Documents specifying the number or percentage of Lenders required to
waive, amend or modify any rights thereunder or make any determination or grant
any consent thereunder; (D) the Commitments of a Lender may not be increased
without the consent of such Lender; and (E) the consent of each of the Lenders
shall be required for any amendment to Section 2.11 or 2.12; (ii) the consent of
the Guarantors and the Required Lenders shall be required for any amendment to
Article 3; and (iii) the consent of the Administrative Agent only shall be
required to amend Schedule 1.1(a) to reflect assignments of all or any portion
of the Commitments and Loans in accordance with this Agreement; provided that
any amendment or waiver under this Agreement or the other Loan Documents which
by its terms requires the consent of all Lenders or each affected Lender may be
accomplished without the consent of any Defaulting Lender except that (a) the
Commitments of such Defaulting Lender may not be increased or extended without
the consent of such Defaulting Lender and (b) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
by its terms affects any Defaulting Lender more adversely than other affected
Lenders shall require the consent of such Defaulting Lender. Notwithstanding
anything contained herein to the contrary, this Agreement may be amended and
restated without the consent of any Lender (but with the consent of the Borrower
and the Administrative Agent) if, upon giving effect to such amendment and
restatement, such Lender shall no longer be a party to this Agreement (as so
amended and restated), the portion of the Commitment of such Lender shall have
terminated (but such Lender shall be entitled to the benefit of Article 11 and
Section 10.2), such Lender shall have no other commitment or other obligation
hereunder and shall have been paid in full all principal, interest and other
amounts owing to it or accrued for its account under this Agreement. Any
provision of this Agreement or any other Loan Document may be amended by an
agreement in writing entered into by the Borrower and the Administrative Agent
to cure any ambiguity, omission, defect or inconsistency and to reflect entity
name changes and organizational restructurings permitted hereunder so long as,
in each case, the Lenders shall have received at least five (5) Business Days’
prior written notice thereof and the Administrative Agent shall not have
received, within five Business Days of the date of such notice to the Lenders, a
written notice from the Required Lenders stating that the Required Lenders
object to such amendment.

(b)    Each Lender grants to the Administrative Agent the right to purchase all
(but not less than all) of such Lender’s portion of the Commitments and the
Loans and any Loan Notes held by it and all of its rights and obligations
hereunder and under the other Loan Documents at a price equal to the par value
of the Obligations owed to such Lender under the Loan Documents, which right may
be exercised by the Administrative Agent if such Lender for whatever reason
fails to execute and deliver any amendment, waiver or consent which requires the
written consent of all of the Lenders and to which the Required Lenders, the
Administrative Agent and the Borrower have agreed, within five (5) Business Days
of the date the execution version thereof was delivered to such Lender. Each
Lender agrees that if the Administrative Agent exercises its option hereunder,
it shall promptly (but, in any event, within three (3) Business Days) execute
and deliver an Assignment and Acceptance and other agreements and documentation
necessary to effectuate such assignment. The Administrative Agent may assign its
purchase rights hereunder to any assignee if such assignment complies with the
requirements of Section 10.5(b).

 

68



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c)    If any fees are paid to the Lenders as consideration for amendments,
waivers or consents with respect to this Agreement, at the Administrative
Agent’s election, such fees may be paid only to those Lenders that agree to such
amendments, waivers or consents within the time specified for submission
thereof.

Section 10.13    Other Relationships. No relationship created hereunder or under
any other Loan Document shall in any way affect the ability of any member of the
Lender Group to enter into or maintain business relationships with the Borrower,
or any of its Affiliates, beyond the relationships specifically contemplated by
this Agreement and the other Loan Documents.

Section 10.14    Pronouns. The pronouns used herein shall include, when
appropriate, either gender and both singular and plural, and the grammatical
construction of sentences shall conform thereto.

Section 10.15    Disclosure. The Administrative Agent, with the consent of the
Borrower, shall have the right to issue press releases regarding the making of
the Loans and the Commitments to the Borrower pursuant to the terms of this
Agreement.

Section 10.16    Replacement of Lender. In the event that a Replacement Event
(as defined below) occurs and is continuing with respect to any Lender, the
Borrower may designate another financial institution (such financial institution
being herein called a “Replacement Lender”) acceptable to the Administrative
Agent, and which is not the Borrower or an Affiliate of the Borrower, to assume
such Lender’s Commitments hereunder and to purchase the Loans of such Lender and
such Lender’s rights hereunder, without recourse to or representation or
warranty by, or expense to, such Lender for a purchase price equal to the par
value of the Obligations owed to such Lender under the Loan Documents, and upon
such assumption, purchase and substitution, and subject to the execution and
delivery to the Administrative Agent by the Replacement Lender of documentation
satisfactory to the Administrative Agent (pursuant to which such Replacement
Lender shall assume the obligations of such original Lender under this
Agreement), the Replacement Lender shall succeed to the rights and obligations
of such Lender hereunder and such Lender shall no longer be a party hereto or
have any rights hereunder provided that the obligations of the Borrower to
indemnify such Lender with respect to any event occurring or obligations arising
before such replacement shall survive such replacement. The Administrative Agent
is hereby irrevocably appointed as attorney-in-fact to execute any such
documentation on behalf of any Replacement Lender if such Replacement Lender
fails to execute same within five (5) Business Days after being presented with
such documentation. “Replacement Event” shall mean, with respect to any Lender,
(a) the commencement of or the taking of possession by, a receiver, custodian,
conservator, trustee or liquidator of such Lender, or the declaration by the
appropriate regulatory authority that such Lender is insolvent; (b) the making
of any claim by any Lender under Section 2.9(b), 11.2, 11.3 or 11.5, unless the
changing of the lending office by such Lender would obviate the need of such
Lender to make future claims under such Sections; (c) such Lender’s becoming a
Defaulting Lender; or (d) such Lender refuses to consent to a proposed
amendment, modification, waiver or other action requiring consent of the holders
of 100% of the Commitments or 100% of the affected Lenders under Section 10.12
that is consented to by the Required Lenders prior to the replacement of any
such Lenders in connection therewith.

Section 10.17    Confidentiality; Material Non-Public Information.

(a)    No member of the Lender Group shall disclose any material non-public
confidential information (“MNPI”) regarding the Credit Parties or their
Subsidiaries without the consent

 

69



--------------------------------------------------------------------------------

TABLE OF CONTENTS

of the Borrower, other than (i) to any Related Party of any member of the Lender
Group (it being understood that such Related Parties will be informed of the
confidential nature of such information and instructed to keep such information
confidential), (ii) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (iii) to the extent requested by any
regulatory agency or authority purporting to have jurisdiction over it
(including any self-regulatory authority such as the National Association of
Insurance Commissioners), (iv) to the extent that such information becomes
publicly available other than as a result of a breach of this Section, or which
becomes available to it on a non-confidential basis from a source other than the
Credit Parties or any of their Subsidiaries, (v) in connection with the exercise
of any remedy hereunder or under any other Loan Documents or any suit, action or
proceeding relating to this Agreement or any other Loan Documents or the
enforcement of rights hereunder or thereunder, (vi) to any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement (subject to the acknowledgment and
acceptance by such assignee or participant that such MNPI is being disseminated
on a confidential basis (on substantially the terms set forth in this paragraph)
in accordance with the standard processes of the Administrative Agent or
customary market standards for dissemination of such type of information
(including “click-through” agreements), (vii) on a confidential basis to any
rating agency and (viii) on a confidential basis to the CUSIP Service Bureau or
any similar organization.

(b)    The parties hereto agree that, except as provided in the immediately
following sentence, all reports, notices, communications and other information
or materials provided or delivered by, or on behalf of, the Credit Parties or
their Subsidiaries hereunder (collectively, the “Borrower Materials”) shall be
deemed to contain MNPI for purposes of US federal and state securities laws;
provided that, upon the request of the Administrative Agent from time to time,
the Credit Parties shall be entitled to require the Borrower to confirm whether
any Borrower Materials that have been provided or delivered hereunder do not
contain MNPI. The Credit Parties represent, warrant, acknowledge and agree that
the following documents and materials shall be deemed to be PUBLIC, whether or
not so marked, and do not contain any MNPI: (A) the Loan Documents, including
the exhibits attached thereto, but excluding the schedules attached thereto,
(B) administrative materials of a customary nature prepared by the Credit
Parties or Administrative Agent (including, Request for Loan, Notices of
Conversion/Continuation and any similar requests or notices), and
(C) information which has been filed by the Credit Parties with the Securities
and Exchange Commission or publicly disclosed by the Credit Parties. Before
distribution of any Borrower Materials, at the request of the Administrative
Agent, the Credit Parties agree to execute and deliver to the Administrative
Agent a letter authorizing distribution of the evaluation materials to
prospective Lenders and their employees willing to receive MNPI, and a separate
letter authorizing distribution of evaluation materials that do not contain MNPI
and represent that no MNPI is contained therein.

Section 10.18    Revival and Reinstatement of Obligations. If the incurrence or
payment of the Obligations by the Borrower or any other Credit Party, or the
transfer to the Lender Group of any property, should for any reason subsequently
be declared to be void or voidable under any state or Federal law relating to
creditors’ rights, including provisions of the Bankruptcy Code relating to
fraudulent conveyances, preferences or other voidable or recoverable payments of
money or transfers of property (collectively, a “Voidable Transfer”), and if the
Lender Group, or any of them, is required to repay or restore, in whole or in
part, any such Voidable Transfer, or elects to do so upon the reasonable advice
of its counsel, then, as to any such Voidable Transfer, or the amount thereof
that the Lender Group, or any of them, is required or elects to repay or
restore, and as to all reasonable costs, expenses and attorneys fees of the
Lender Group related thereto, the liability of the Borrower or such other Credit
Party, as applicable, automatically shall be revived, reinstated and restored
and shall exist as though such Voidable Transfer had never been made.

 

70



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 10.19    Contribution Obligations.

(a)    Each Credit Party hereby subordinates any claims, including any right of
payment, subrogation, contribution and indemnity, that it may have from or
against any other Credit Party, and any successor or assign of any other Credit
Party, including any trustee, receiver or debtor-in-possession, howsoever
arising, due or owing or whether heretofore, now or hereafter existing, to the
prior payment in full of all of the Obligations (other than contingent
indemnification obligations for which no claim has been made) in cash and
termination of all Commitments; provided, unless an Event of Default shall then
exist, the foregoing shall not prevent or prohibit the repayment of intercompany
accounts and loans, or intercompany asset transfers, among the Credit Parties in
the ordinary course of business.

(b)    Notwithstanding any provision to the contrary contained herein or in any
other of the Loan Documents, to the extent the joint obligations of any Credit
Party shall be adjudicated to be invalid or unenforceable for any reason
(including, without limitation, because of any applicable state or Federal law
relating to fraudulent conveyances or transfers) then the obligations of each
Credit Party hereunder shall be limited to the maximum amount that is
permissible under applicable law (whether Federal or state and including,
without limitation, the Bankruptcy Code), after taking into account, among other
things, such Credit Party’s right of contribution and indemnification from each
other Credit Party under this Agreement or applicable law.

(c)    The provisions of this Section 10.19 are made for the benefit of the
Lenders and their respective successors and permitted assigns, and may be
enforced by any such Person from time to time against any of the Credit Parties
as often as occasion therefor may arise and without requirement on the part of
any Lender first to marshal any of its claims or to exercise any of its rights
against any of the other Credit Parties or to exhaust any remedies available to
it against any of the other Credit Parties or to resort to any other source or
means of obtaining payment of any of the Obligations or to elect any other
remedy. The provisions of this Section 10.19 shall remain in effect until the
payment in full of all of the Obligations (other than contingent indemnification
obligations for which no claim has been made) in cash and termination of all
Commitments. If at any time, any payment, or any part thereof, made in respect
of any of the Obligations, is rescinded or must otherwise be restored or
returned by any Lender upon the insolvency, bankruptcy or reorganization of any
of the Credit Parties, or otherwise, the provisions of this Section 10.19 will
forthwith be reinstated in effect, as though such payment had not been made.

Section 10.20    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Credit Party acknowledges and agrees that: (a) (i) the arranging
and other services regarding this Agreement provided by the Lender Group members
are arm’s-length commercial transactions between such Credit Party and its
Affiliates, on the one hand, and the Lender Group members, on the other hand,
(ii) such Credit Party has consulted its own legal, accounting, regulatory, and
tax advisors to the extent it has deemed appropriate, and (iii) such Credit
Party is capable of evaluating, and understands and accepts, the terms, risks,
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (b) (i) each of the Lender Group members is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent, or
fiduciary for any Credit Party or any of its Affiliates, or any other Person and
(B) no Lender Group member has any obligation to any Credit Party or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(c) each of the Lender Group members and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of such Credit Party and its Affiliates, and no Lender Group member has
any obligation to disclose any of such interests to such Credit Party or its
Affiliates. To the fullest extent permitted by law, each Credit Party hereby
waives and releases any claims that it may have against each of the Lender Group
members with respect to any breach or alleged breach of agency or fiduciary duty
in connection with any aspect of any transaction contemplated hereby.

 

71



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 10.21    [Reserved].

Section 10.22    Patriot Act. The Administrative Agent and each Lender hereby
notifies the Credit Parties that, pursuant to the requirements of the Patriot
Act, it is required to obtain, verify and record information that identifies
each Credit Party, which information includes the name and address of such
Credit Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Credit Party in accordance
with the Patriot Act.

Section 10.23    Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of the
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a)    the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and

(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such Affected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of the applicable Resolution
Authority.

ARTICLE 11

INABILITY TO DETERMINE INTEREST RATES; YIELD PROTECTION

Section 11.1    Inability to Determine Interest Rates.

(a)    If, prior to the commencement of any Eurodollar Loan Period for any
Eurodollar Loan:

(i)    the Administrative Agent shall have determined (which determination shall
be conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant interbank market, adequate and reasonable means do not
exist for ascertaining the Eurodollar Rate (including, without limitation,
because the Screen Rate is not available or published on a current basis) for
such Eurodollar Loan Period, provided that no Benchmark Transition Event or
Early Opt-In Election shall have occurred at such time or for such Eurodollar
Loan Period, or

(ii)    the Administrative Agent shall have received notice from the Required
Lenders that the Eurodollar Rate for such Eurodollar Loan Period will not
adequately and fairly reflect the cost to such Lenders of making, funding or
maintaining their Eurodollar Loans for such Eurodollar Loan Period,

 

72



--------------------------------------------------------------------------------

TABLE OF CONTENTS

then the Administrative Agent shall give written notice thereof (or telephonic
notice, promptly confirmed in writing) to the Borrower and to the Lenders as
soon as practicable thereafter. Until the Administrative Agent shall notify the
Borrower and the Lenders that the circumstances giving rise to such notice no
longer exist, (i) the obligations of the Lenders to make Eurodollar Loans or to
continue or convert outstanding Loans as or into Eurodollar Loans shall be
suspended and (ii) all such affected Loans shall be converted into Base Rate
Loans on the last day of the then current Eurodollar Loan Period applicable
thereto unless the Borrower prepays such Loans in accordance with this
Agreement. Unless the Borrower notifies the Administrative Agent at least one
(1) Business Day before the date of any Eurodollar Loan for which a Request for
Loan or Notice of Conversion/Continuation has previously been given that it
elects not to borrow, continue or convert to a Eurodollar Loan on such date,
then such Loan shall be made as, continued as or converted into a Base Rate
Loan.

(b)    Notwithstanding anything to the contrary herein or in any other Loan
Document, upon the occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, the Administrative Agent and the Borrower may amend
this Agreement to replace the Screen Rate with a Benchmark Replacement. Any such
amendment with respect to a Benchmark Transition Event will become effective at
5:00 p.m. on the fifth (5th) Business Day after the Administrative Agent has
posted such proposed amendment to all Lenders and the Borrower so long as the
Administrative Agent has not received, by such time, written notice of objection
to such amendment from Lenders comprising the Required Lenders. Any such
amendment with respect to an Early Opt-in Election will become effective on the
date that Lenders comprising the Required Lenders have delivered to the
Administrative Agent written notice that such Required Lenders accept such
amendment. No replacement of the Screen Rate with a Benchmark Replacement
pursuant to these provisions will occur prior to the applicable Benchmark
Transition Start Date.

(c)    In connection with the implementation of a Benchmark Replacement, the
Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Loan Document, any amendments implementing such
Benchmark Replacement Conforming Changes will become effective without any
further action or consent of any other party to this Agreement.

(d)    The Administrative Agent will promptly notify the Borrower and the
Lenders of (i) any occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, and its related Benchmark Replacement Date and
Benchmark Transition Start Date, (ii) the implementation of any Benchmark
Replacement, (iii) the effectiveness of any Benchmark Replacement Conforming
Changes and (iv) the commencement or conclusion of any Benchmark Unavailability
Period. Any determination, decision or election that may be made by the
Administrative Agent or Lenders pursuant to this Section 11.1(b)-(e), including
any determination with respect to a tenor, rate or adjustment or of the
occurrence or non-occurrence of an event, circumstance or date and any decision
to take or refrain from taking any action, will be conclusive and binding absent
manifest error and may be made in its or their sole discretion and without
consent from any other party hereto, except, in each case, as expressly required
pursuant to this Section 11.1(b)-(e).

(e)    Upon the Borrower’s receipt of notice of the commencement of a Benchmark
Unavailability Period, the Borrower may revoke any request for a Eurodollar Loan
of, conversion to or continuation of Eurodollar Loans to be made, converted or
continued during any Benchmark Unavailability Period and, failing that, the
Borrower will be deemed to have converted any such request into a request for a
Loan of or conversion to Base Rate Loans. During any Benchmark Unavailability
Period, the component of Base Rate based upon the Eurodollar Rate will not be
used in any determination of Base Rate.

 

73



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 11.2    Illegality. If any Change in Law shall make it unlawful or
impossible for any Lender to make, maintain, or fund its Eurodollar Loans, such
Lender shall so notify the Administrative Agent, and the Administrative Agent
shall forthwith give notice thereof to the other Lenders and the Borrower.
Before giving any notice to the Administrative Agent pursuant to this
Section 11.2, such Lender shall designate a different lending office if such
designation will avoid the need for giving such notice and will not, in the
judgment of such Lender, be otherwise disadvantageous to such Lender. Upon
receipt of such notice, notwithstanding anything contained in Article 2, the
Borrower shall repay in full the amount of each affected Eurodollar Loan of such
Lender, together with accrued interest thereon, either (a) on the last day of
the then current Eurodollar Loan Period applicable to such Eurodollar Loan if
such Lender may lawfully continue to maintain and fund such Eurodollar Loan to
such day or (b) immediately if such Lender may not lawfully continue to fund and
maintain such Eurodollar Loan to such day. Concurrently with repaying each
affected Eurodollar Loan of such Lender, notwithstanding anything contained in
Article 2, the Borrower shall borrow a Base Rate Loan from such Lender, and such
Lender shall make such Base Rate Loan in an amount such that the amount of the
Loans held by such Lender shall equal the amount of such Loans immediately prior
to such repayment.

Section 11.3    Increased Costs.

(a)    If any Change in Law:

(i)    Shall subject any Lender to any tax, duty, or other charge with respect
to its obligation to make Eurodollar Loans or its Eurodollar Loans (other than
Indemnified Taxes or Excluded Taxes); or

(ii)    Shall impose, modify, or deem applicable any reserve (including, without
limitation, any imposed by the Board of Governors of the Federal Reserve System,
but excluding any included in an applicable Eurodollar Reserve Percentage),
special deposit, assessment, or similar requirement or condition against assets
of, deposits (other than as described in Section 11.5) with or for the account
of, or commitments or credit extended by any Lender, or shall impose on any
Lender or the Eurodollar interbank borrowing market any other condition
affecting its obligation to make such Eurodollar Loans or its Eurodollar Loans;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan and such increase is not given effect
in the determination of the Eurodollar Rate, or to reduce the amount of any sum
received or receivable by such Lender hereunder, then promptly upon demand,
which demand shall be accompanied by the certificate described in
Section 11.3(b), by such Lender, the Borrower agrees to pay, without duplication
of amounts due under Section 2.9(b), to such Lender such additional amount or
amounts as will compensate such Lender for such increased costs. Each Lender
will promptly notify the Borrower and the Administrative Agent of any event of
which it has knowledge, occurring after the date hereof, which will entitle such
Lender to compensation pursuant to this Section 11.3 and will designate a
different lending office if such designation will avoid the need for, or reduce
the amount of, such compensation and will not, in the sole judgment of such
Lender, be otherwise disadvantageous to such Lender.

(b)    A certificate of any Lender claiming compensation under this Section 11.3
and setting forth the additional amount or amounts to be paid to it hereunder
and calculations therefor shall be conclusive in the absence of manifest error.
In determining such amount, such Lender may use any

 

74



--------------------------------------------------------------------------------

TABLE OF CONTENTS

reasonable averaging and attribution methods. If any Lender demands compensation
under this Section 11.3, the Borrower may at any time, upon at least three
(3) Business Days prior notice to such Lender, prepay in full the then affected
Eurodollar Loans of such Lender, together with accrued interest thereon to the
date of prepayment, along with any reimbursement required under Section 2.10.
Concurrently with prepaying such Eurodollar Loans, the Borrower shall borrow a
Base Rate Loan, or a Eurodollar Loan not so affected, from such Lender, and such
Lender shall make such Loan in an amount such that the amount of the Loans held
by such Lender shall equal the amount of such Loans immediately prior to such
prepayment.

(c)    Each Lender shall endeavor to notify the Borrower of any event occurring
after the date of this Agreement entitling such Lender to compensation under
this Section 11.3 within one hundred eighty (180) days such Lender obtains
actual knowledge thereof; provided that such Lender shall, with respect to
compensation payable pursuant to this Section 11.3 in respect of any costs
resulting from such event, only be entitled to payment under this Section 11.3
for costs incurred from and after the date one hundred eighty (180) days prior
to the date that such Lender gives notice to the Borrower of such event.

Section 11.4    Effect On Other Loans. If notice has been given pursuant to
Sections 11.1, 11.2 or 11.3 suspending the obligation of any Lender to make any
Eurodollar Loan, or requiring Eurodollar Loans of any Lender to be repaid or
prepaid, then, unless and until such Lender (or, in the case of Section 11.1,
the Administrative Agent) notifies the Borrower that the circumstances giving
rise to such repayment no longer apply, all Loans which would otherwise be made
by such Lender as to the Eurodollar Loans affected shall, at the option of the
Borrower, be made instead as Base Rate Loans.

Section 11.5    Capital Adequacy. If any Lender (or any holding company of any
Lender) shall have reasonably determined that a Change in Law has or would have
the effect of reducing the rate of return on such Lender’s (or any holding
company of such Lender) capital or liquidity as a consequence of such Lender’s
portion of the Commitments or obligations hereunder to a level below that which
it could have achieved but for such Change in Law (taking into consideration
such Lender’s (or any holding company of such Lender) policies with respect to
capital adequacy or liquidity immediately before such Change in Law and assuming
that such Lender’s (or any holding company of such Lender) capital was fully
utilized prior to such adoption, change or compliance), then, promptly upon
demand, which demand shall be accompanied by the certificate described in the
last sentence of this Section 11.5, by such Lender, the Borrower shall
immediately pay to such Lender such additional amounts as shall be sufficient to
compensate such Lender for any such reduction actually suffered; provided,
however, that there shall be no duplication of amounts paid to a Lender pursuant
to this sentence and Section 11.3. A certificate of such Lender setting forth
the amount to be paid to such Lender by the Borrower as a result of any event
referred to in this paragraph shall, absent manifest error, be conclusive. Each
Lender shall endeavor to notify the Borrower of any event occurring after the
date of this Agreement entitling such Lender to compensation under this
Section 11.5 within one hundred eighty (180) days after such Lender obtains
actual knowledge thereof; provided that such Lender shall, with respect to
compensation payable pursuant to this Section 11.5 in respect of any costs
resulting from such event, only be entitled to payment under this Section 11.5
for costs incurred from and after the date one hundred eighty (180) days prior
to the date that such Lender gives notice to the Borrower of such event.

ARTICLE 12

JURISDICTION, VENUE AND WAIVER OF JURY TRIAL

Section 12.1    Jurisdiction and Service of Process. FOR PURPOSES OF ANY LEGAL
ACTION OR PROCEEDING BROUGHT BY ANY MEMBER OF THE LENDER GROUP WITH

 

75



--------------------------------------------------------------------------------

TABLE OF CONTENTS

RESPECT TO THIS AGREEMENT, OR ANY OTHER LOAN DOCUMENT, EACH CREDIT PARTY HEREBY
IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE FEDERAL AND STATE
COURTS SITTING IN THE STATE OF NEW YORK AND HEREBY IRREVOCABLY DESIGNATES AND
APPOINTS, AS ITS AUTHORIZED AGENT FOR SERVICE OF PROCESS, THE BORROWER, OR SUCH
OTHER PERSON AS SUCH CREDIT PARTY SHALL DESIGNATE HEREAFTER BY WRITTEN NOTICE
GIVEN TO THE ADMINISTRATIVE AGENT. THE LENDER GROUP SHALL FOR ALL PURPOSES
AUTOMATICALLY, AND WITHOUT ANY ACT ON THEIR PART, BE ENTITLED TO TREAT SUCH
DESIGNEE OF EACH CREDIT PARTY AS THE AUTHORIZED AGENT TO RECEIVE FOR AND ON
BEHALF OF SUCH CREDIT PARTY SERVICE OF WRITS, OR SUMMONS OR OTHER LEGAL PROCESS,
WHICH SERVICE SHALL BE DEEMED EFFECTIVE PERSONAL SERVICE ON SUCH CREDIT PARTY
SERVED WHEN DELIVERED, WHETHER OR NOT SUCH AGENT GIVES NOTICE TO SUCH CREDIT
PARTY; AND DELIVERY OF SUCH SERVICE TO ITS AUTHORIZED AGENT SHALL BE DEEMED TO
BE MADE WHEN PERSONALLY DELIVERED OR THREE (3) BUSINESS DAYS AFTER MAILING BY
REGISTERED OR CERTIFIED MAIL ADDRESSED TO SUCH AUTHORIZED AGENT. EACH CREDIT
PARTY FURTHER IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN ANY SUCH ACTION OR
PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL TO
SUCH CREDIT PARTY AT THE ADDRESS SET FORTH ABOVE, SUCH SERVICE TO BECOME
EFFECTIVE THREE (3) BUSINESS DAYS AFTER SUCH MAILING. IN THE EVENT THAT, FOR ANY
REASON, SUCH AGENT OR ITS SUCCESSORS SHALL NO LONGER SERVE AS AGENT OF EACH
CREDIT PARTY TO RECEIVE SERVICE OF PROCESS, EACH CREDIT PARTY SHALL SERVE AND
ADVISE THE ADMINISTRATIVE AGENT THEREOF SO THAT AT ALL TIMES EACH CREDIT PARTY
WILL MAINTAIN AN AGENT TO RECEIVE SERVICE OF PROCESS ON BEHALF OF SUCH CREDIT
PARTY WITH RESPECT TO THIS AGREEMENT AND ALL OTHER LOAN DOCUMENTS. IN THE EVENT
THAT, FOR ANY REASON, SERVICE OF LEGAL PROCESS CANNOT BE MADE IN THE MANNER
DESCRIBED ABOVE, SUCH SERVICE MAY BE MADE IN SUCH MANNER AS PERMITTED BY LAW.

Section 12.2    Consent to Venue. EACH CREDIT PARTY AND EACH MEMBER OF THE
LENDER GROUP HEREBY IRREVOCABLY WAIVES ANY OBJECTION IT WOULD MAKE NOW OR
HEREAFTER FOR THE LAYING OF VENUE OF ANY SUIT, ACTION, OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT, OR ANY OTHER LOAN DOCUMENT BROUGHT IN THE
FEDERAL COURTS OF THE UNITED STATES SITTING IN NEW YORK COUNTY, NEW YORK, AND
HEREBY IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH SUIT, ACTION, OR PROCEEDING
HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

Section 12.3    Waiver of Jury Trial. EACH CREDIT PARTY AND EACH MEMBER OF THE
LENDER GROUP TO THE EXTENT PERMITTED BY APPLICABLE LAW WAIVES, AND OTHERWISE
AGREES NOT TO REQUEST, A TRIAL BY JURY IN ANY COURT AND IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM OF ANY TYPE IN WHICH ANY CREDIT PARTY, ANY MEMBER OF
THE LENDER GROUP OR ANY OF THEIR RESPECTIVE SUCCESSORS OR ASSIGNS IS A PARTY, AS
TO ALL MATTERS AND THINGS ARISING DIRECTLY OR INDIRECTLY OUT OF THIS AGREEMENT,
THE OTHER LOAN DOCUMENTS AND THE RELATIONS AMONG THE PARTIES LISTED IN THIS
ARTICLE 12.

Section 12.4    Flood Provisions. For the avoidance of doubt, as of the Closing
Date, no mortgages or any other similar security instruments are being entered
into, provided, however, if at any time after the Closing Date, the
Administrative Agent and Borrower agree to require any of the Credit Parties to
provide a mortgage or any other similar security instrument in favor of the
Administrative Agent for the benefit of the Lenders, then with respect to any
such real property for which the Administrative Agent has a mortgage or any
other similar security instrument in its favor (the “Mortgaged Property”), the
following requirements must be satisfied:

 

76



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(a)    the Credit Party shall provide, prior to the effective date of any such
requirement, with respect to each Mortgaged Property that is located in an area
identified by the Federal Emergency Management Agency (or any successor agency)
as a “special flood hazard area” with respect to which flood insurance has been
made available under Flood Insurance Laws, the applicable Credit Party (i) has
obtained and will maintain, with financially sound and reputable insurance
companies (except to the extent that any insurance company insuring the property
of the Borrower and each Subsidiary ceases to be financially sound and reputable
after the effective date, in which case, the Borrower shall promptly replace
such insurance company with a financially sound and reputable insurance
company), such flood insurance in such total amount as is sufficient to comply
with all applicable rules and regulations promulgated pursuant to the Flood
Insurance Laws or as otherwise reasonably required by the Administrative Agent
or any Lender and (ii) promptly upon request of the Administrative Agent or any
Lender, will deliver to the Administrative Agent and the Lenders, evidence of
such compliance in form and substance reasonably acceptable to the
Administrative Agent and the Lenders, including, without limitation, evidence of
annual renewals of such insurance;

(b)    in the event such requirements are put in place, any increase, extension
or renewal of the Commitments shall be subject to (and conditioned upon): (i)
the prior delivery of all flood hazard determination certifications,
acknowledgements and evidence of flood insurance and other flood-related
documentation with respect to such Mortgaged Properties as required by the Flood
Insurance Laws and (ii) the Administrative Agent shall have received
confirmation from the Lenders that flood insurance due diligence and flood
insurance compliance reasonably satisfactory to all Lenders (such confirmation
not to be unreasonably withheld, conditioned or delayed) has been completed; and

(c)    notwithstanding the foregoing, the Administrative Agent shall not enter
into any mortgage or any other similar security instrument in respect of any
real property acquired by the Borrower or any other Credit Party after the
Closing Date until (i) the date that occurs fourteen (14) days after the
Administrative Agent has delivered to the Lenders (which may be delivered
electronically) the following documents in respect of such real property: (A) a
completed flood hazard determination from a third party vendor; (B) if such real
property is located in a “special flood hazard area”, (1) a notification to the
Borrower of that fact and (if applicable) notification to the Borrower that
flood insurance coverage is not available and (2) evidence of the receipt by the
Borrower of such notice; (ii) if such notice is required to be provided to the
Borrower and flood insurance is available in the community in which such real
property is located, evidence of required flood insurance and (iii) the
Administrative Agent shall have received confirmation from the Lenders that
flood insurance due diligence and flood insurance compliance reasonably
satisfactory to all Lenders (such confirmation not to be unreasonably withheld,
conditioned or delayed) has been completed.

Section 12.5    Certain ERISA Matters.

(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and not, for the avoidance
of doubt, to or for the benefit of the Borrower or any other Credit Party, that
at least one of the following is and will be true:

(i)    such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments or this Agreement,

 

77



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,

(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement, or

(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b)    In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further
(x) represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of the Borrower or any other Credit Party, that the
Administrative Agent is not a fiduciary with respect to the assets of such
Lender involved in such Lender’s entrance into, participation in, administration
of and performance of the Loans, the Commitments and this Agreement (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto).

Section 12.6    Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for any
agreement or instrument that is a QFC (such support, “QFC Credit Support” and
each such QFC a “Supported QFC”), the parties acknowledge and agree as follows
with respect to the resolution power of the Federal Deposit Insurance
Corporation under the Federal Deposit Insurance Act and Title II of the
Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):

 

78



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(a)    In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

(b)    As used in this Section 12.6, the following terms have the following
meanings:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Covered Entity” means any of the following:

(i)    a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. §252.82(b);

(ii)    a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. §47.3(b); or

(iii)    a “covered FSI” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. §382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§252.81, 47.2 or 382.1, as
applicable.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

Section 12.7    Electronic Signatures. The words “execution,” “execute,”
“signed,” “signature,” and words of like import in or related to this Agreement
or any other document to be signed in connection with this Agreement and the
transactions contemplated hereby shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.

 

79



--------------------------------------------------------------------------------

TABLE OF CONTENTS

[Signatures on following pages.]

 

80



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers as of the day and year first above
written.

 

BORROWER:    

VULCAN MATERIALS COMPANY,

as the Borrower

    By:  

/s/ C. Wes Burton, Jr.

        Name:   C. Wes Burton, Jr.         Title:   Vice President and Treasurer

[VULCAN – 364-DAY CREDIT AGREEMENT]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

GUARANTORS:    

AGGREGATES USA, LLC

AGGREGATES USA (AUGUSTA), LLC

AGGREGATES USA (MACON), LLC

AGGREGATES USA (SAVANNAH), LLC

AGGREGATES USA (SPARTA), LLC

ARUNDEL COMPANY, LLC

DMG EQUIPMENT COMPANY, LLC

FLORIDA ROCK INDUSTRIES, INC.

HARPER BROTHERS, LLC

LEGACY VULCAN, LLC

MARYLAND STONE, LLC

MCCARTNEY CONSTRUCTION COMPANY, INC.

MCCARTNEY CONSTRUCTION COMPANY, L.L.C.

S & G CONCRETE COMPANY, LLC

TCS MATERIALS, LLC

VIRGINIA CONCRETE COMPANY, LLC

VULCAN AGGREGATES COMPANY, LLC

VULCAN CONSTRUCTION MATERIALS, LLC

    By:  

/s/ C. Wes Burton, Jr.

        Name:   C. Wes Burton, Jr.         Title:   Vice President and Treasurer
    FULTON CONCRETE COMPANY, LLC     By:  

/s/ C. Wes Burton, Jr.

        Name:   C. Wes Burton, Jr.         Title:   Vice President and Assistant
Treasurer     SOUTHWEST GULF RAILROAD COMPANY     By:  

/s/ C. Wes Burton, Jr.

        Name:   C. Wes Burton, Jr.         Title:   Vice President and Assistant
Treasurer

[VULCAN – 364-DAY CREDIT AGREEMENT]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

   

CALMAT CO.

TRIANGLE ROCK PRODUCTS, LLC

    By:  

/s/ C. Wes Burton, Jr.

        Name:   C. Wes Burton, Jr.         Title:   Assistant Treasurer    
AZUSA ROCK, LLC     By:  

/s/ C. Wes Burton, Jr.

        Name:   C. Wes Burton, Jr.         Title:   Treasurer and Assistant
Secretary     VULCAN LANDS, INC.     By:  

/s/ C. Wes Burton, Jr.

        Name:   C. Wes Burton, Jr.         Title:  

Vice President, Treasurer, and Assistant

Secretary

    BLUE PINE HOLDINGS, LLC     By:  

/s/ C. Wes Burton, Jr.

        Name:   C. Wes Burton, Jr.         Title:   Assistant Treasurer    
VULCAN ASPHALT, LLC     By:  

/s/ Randy L. Pigg

        Name:   Randy L. Pigg         Title:   Vice President

[VULCAN – 364-DAY CREDIT AGREEMENT]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ADMINISTRATIVE AGENT

AND LENDERS:

    TRUIST BANK, as the Administrative Agent and
a Lender     By:  

/s/ Anika Kirs

        Name:   Anika Kirs         Title:   Vice President

[VULCAN – 364-DAY CREDIT AGREEMENT]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

REGIONS BANK, as a Lender

By:

 

/s/ Cory D. Guillory

    Name:

  Cory D. Guillory

    Title:

  Director & SVP

[VULCAN – 364-DAY CREDIT AGREEMENT]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

U.S. BANK NATIONAL ASSOCIATION, as a
Lender By:  

/s/ Jon Lindvall

    Name:   Jon Lindvall     Title:   Senior Vice President

[VULCAN – CREDIT AGREEMENT]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

GOLDMAN SACHS BANK USA, as a Lender

By:

 

/s/ Thomas Manning

    Name:

  Thomas Manning

    Title:

  Authorized Signatory

[VULCAN – CREDIT AGREEMENT]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

BANK OF AMERICA, N.A., as a Lender

By:

 

/s/ Miles Nerren

    Name:

  Miles Nerren

    Title:

  Vice President

[VULCAN – CREDIT AGREEMENT]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SYNOVUS BANK, as a Lender

By:

 

/s/ Robert Haley

    Name:

  Robert Haley

    Title:

  Corporate Banker

[VULCAN – CREDIT AGREEMENT]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

FIRST HORIZON BANK, as a Lender

By:

 

/s/ K. Lebron Womack

    Name:

  K. Lebron Womack

    Title:

  Senior Vice President

[VULCAN – CREDIT AGREEMENT]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ANNEX I

PRICING GRID

 

Level

  

Ratings

   Applicable Margin
for Eurodollar Loans   Applicable
Margin for Base
Rate Loans   Ticking Fee I    £ Ba1/BB+/BB+        2.125 %       1.125 %      
0.250 % II    Baa3/BBB-/BBB-        1.875 %       0.875 %       0.200 % III   
Baa2/BBB/BBB        1.625 %       0.625 %       0.175 % IV    Baa1/BBB+/BBB+   
    1.500 %       0.500 %       0.150 % V    ³ A3/A-/A-        1.375 %      
0.375 %       0.125 %



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule 1.1(a)

Commitment Percentages

 

    

Lender

   Allocations      % 1   

Truist Bank

   $ 241,200,000      32.16% 2   

Regions Bank

   $ 241,200,000      32.16% 3   

U.S. Bank National Association

   $ 115,750,000      15.43% 4   

Goldman Sachs Bank USA

   $ 72,400,000      9.65% 5   

Bank of America, N.A.

   $ 48,200,000      6.43% 6   

Synovus Bank

   $ 18,750,000      2.50% 7   

First Horizon Bank

   $ 12,500,000      1.67%      

 

 

    

 

  

Total

   $ 750,000,000      100%      

 

 

    

 